Case 3:16-cv-00742-BAJ-RLB        Document 92-8      09/03/20 Page 1 of 177




                                   No. 19-
                                   In the
            Supreme Court of the United States

                         DeRAY MCKESSON,

                                                           Petitioner,

                                     v.

                             JOHN DOE,

                                                         Respondent.


          On Petition for a Writ of Certiorari to the United
            States Court of A ppeals for the Fifth Circuit

          PETITION FOR A WRIT OF CERTIORARI

      David D. Cole                       David T. Goldberg
      A merican Civil Liberties             Counsel of Record
        Union Foundation                  Donahue, Goldberg, Weaver
      915 15th Street, NW                   & Littleton
      Washington, DC 20005                109 South Fifth Street,
                                            Suite 4201
      K atie Schwartzmann                 Brooklyn, NY 11249
      Bruce Hamilton                      (212) 334-8813
      A merican Civil Liberties           david@donahuegoldberg.com
        Union Foundation of
        Louisiana                         Ben Wizner
      P.O. Box 56157                      Vera Eidelman
      New Orleans, LA 70156               Brian Hauss
                                          Emerson Sykes
      William P. Gibbens                  A merican Civil Liberties
      Ian Atkinson                          Union Foundation
      Schonekas, Evans, McGoey            125 Broad Street, 18th Floor
        & McEachin, LLC                   New York, NY 10004
      909 Poydras Street, Suite 1600
      New Orleans, LA 70112
                         Counsel for Petitioner

       294849



                                                                              EXHIBIT
                                                                                G
Case 3:16-cv-00742-BAJ-RLB     Document 92-8      09/03/20 Page 2 of 177




                     QUESTION PRESENTED
            Do the First Amendment and this Court’s decision
        in NAACP v. Claiborne Hardware Co., 458 U.S. 886
        (1982), foreclose a state law negligence action making
        a leader of a protest demonstration personally liable
        in damages for injuries inflicted by an unidentified
        person’s violent act there, when it is undisputed that
        the leader neither intended, authorized, directed, nor
        ratified the perpetrator’s act, nor engaged in or incited
        violence of any kind?
Case 3:16-cv-00742-BAJ-RLB    Document 92-8    09/03/20 Page 3 of 177




                                  ii


          CERTIFICATE OF PARTIES, PROCEDINGS
                  AND RELATED CASES
            In addition to the parties on the caption, Black
        Lives Matter Network, Inc., was a party to the
        proceedings before the Court of Appeals but does not
        join this petition.
                          PROCEEDINGS
        Doe v. Mckesson, U.S. District Court for
           the Middle District of Louisiana, Civ. Action
           No. 16–00742–BAJ–RLB. Judgment entered
           September 28, 2017;
        Doe v. Mckesson, U.S. Court of Appeals
           for the Fifth Circuit, No. 17-30864.
           Judgment entered August 8, 2019 (withdrawn
           December 16, 2019);
        Doe v. Mckesson, U.S. Court of Appeals
           for the Fifth Circuit, No. 17-30864.
           Judgment entered December 16, 2019; and
        Doe v. Mckesson, U.S. Court of Appeals
           for the Fifth Circuit, No. 17-30864.
           Order denying rehearing en banc, issued
           January 28, 2020.

        A motion to dismiss a petition for certiorari,
           No. 19-730, which sought review of the
           (withdrawn) August 8 decision, is currently
           before this Court.
Case 3:16-cv-00742-BAJ-RLB               Document 92-8             09/03/20 Page 4 of 177




                                              iii


                            TABLE OF CONTENTS
                                                                                Page
        Question Presented ..................................................... i
        Parties, Proceedings, and Related Cases .................. ii
        Appendix Contents ..................................................... v
        Table of Authorities................................................... vi
        Opinions Below ........................................................... 1
        Jurisdiction ................................................................. 1
        Constitutional and Statutory Provisions Involved ... 1
        Introduction ................................................................ 2
        Statement ................................................................... 5
        Reasons for Granting the Petition ........................... 14
        I. The Fifth Circuit’s rule defies Claiborne
           and contravenes bedrock First
           Amendment principles ........................................ 16

        A. Claiborne squarely forecloses imposing
           liability for third-party wrongdoing
           based on a protest leader’s negligence ............... 17

        B. Claiborne equally forecloses liability for
           third-party wrongs based on directing
           some (different) “tortious activity.” ................... 22
Case 3:16-cv-00742-BAJ-RLB              Document 92-8             09/03/20 Page 5 of 177




                                             iv


         C. The Fifth Circuit’s forfeiture-by-
            misdemeanor theory ignores
            First Amendment fundamentals. ....................... 24

        II. The critical importance of the rights
            Claiborne secures makes this Court’s
            intervention necessary ........................................ 29

        III. The First Amendment protections
             the Fifth Circuit disabled should be
             reinstated now, not later .................................. 34

        Conclusion ................................................................ 37
Case 3:16-cv-00742-BAJ-RLB           Document 92-8         09/03/20 Page 6 of 177




                                          v


                         APPENDIX CONTENTS
                                                                      Page
        APPENDIX A – OPINION OF THE
        UNITED STATES COURT OF APPEALS
        FOR THE FIFTH CIRCUIT,
        DATED DECEMBER 16, 2019 .............................. 1a

        APPENDIX B – OPINION OF THE UNITED
        STATES DISTRICT COURT FOR THE
        MIDDLE DISTRICT OF LOUISIANA,
        DATED SEPTEMBER 28, 2017 .......................... 55a

        APPENDIX C –ORDER AND OPINIONS
        OF THE UNITED STATES COURT
        OF APPEALS FOR THE FIFTH CIRCUIT
        ON DENIAL OF REHEARING EN BANC,
        DATED JANAURY 28, 2020................................ 79a

        APPENDIX D – OPINION OF THE
        UNITED STATES COURT OF APPEALS
        FOR THE FIFTH CIRCUIT,
        DATED AUGUST 8, 2019 (WITHDRAWN,
        DECEMBER 16, 2019) ......................................... 90a

        APPENDIX E – OPINION OF THE
        UNITED STATES COURT OF APPEALS
        FOR THE FIFTH CIRCUIT,
        DATED APRIL 24, 2019 (WITHDRAWN,
        AUGUST 8, 2019) ............................................... 110a
Case 3:16-cv-00742-BAJ-RLB            Document 92-8          09/03/20 Page 7 of 177




                                          vi


                        TABLE OF AUTHORITIES
                                                                     Page(s)
        Cases:
        Ashcroft v. Free Speech Coalition,
           535 U.S. 234 (2002) ............................................. 19

        Bartnicki v. Vopper, 532 U.S. 514 (2001) .......... 25, 28

        Bell v. Whitten, 722 So.2d 1057
           (La. Ct. App. 1998) .............................................. 36

        Bill Johnson’s Restaurants, Inc. v. NLRB,
           461 U.S. 731 (1983) ............................................. 34

        Boyer v. Johnson, 360 So.2d 1164 (La. 1978) .......... 22

        Boykin v. La. Transit Co.,
           707 So.2d 1225 (La. 1998) ..................................... 8

        Brandenburg v. Ohio, 395 U.S. 444 (1969) ......... 3, 19

        Brown v. Entm’t Merchants Ass’n,
           564 U.S. 786 (2011) ............................................. 19

        Brown v. Louisiana, 383 U.S. 131 (1966) ................ 30

        Byers v. Edmondson, 712 So. 2d 681
           (La. Ct. App. 1998) .............................................. 19
Case 3:16-cv-00742-BAJ-RLB            Document 92-8          09/03/20 Page 8 of 177




                                          vii


        Carey v. Brown, 447 U.S. 455 (1980) ....................... 21

        Clark v. Cmty. for Creative Non-Violence,
           468 U.S. 288 (1984) ............................................. 10

        Cloer v. Gynecology Clinic, Inc.,
           528 U.S. 1099 (2000) ..................................... 14, 29

        Cox v. Louisiana., 379 U.S. 536 (1965) .................... 30

        Cox Broadcasting Corp. v. Cohn,
           420 U.S. 485 (1975) ....................................... 35, 36

        Dombrowski v. Pfister, 380 U.S. 479 (1965) ............ 36

        Eastern Railroad Presidents Conference v. Noerr
          Motor Freight Inc., 365 U.S. 127 (1961) ............. 26

        Elfbrandt v. Russell, 384 U.S. 11 (1966) ................... 3

        The Florida Star v. B.J.F.,
          491 U.S. 524 (1989) ............................................. 28

        Fort Wayne Books, Inc. v. Indiana,
           489 U.S. 46 (1989) ............................................... 37

        Forsyth County v. Nationalist Movement,
           505 U.S. 123 (1992) ................................. 27, 32, 33
Case 3:16-cv-00742-BAJ-RLB           Document 92-8          09/03/20 Page 9 of 177




                                         viii


        Gann v. Matthews,
          873 So.2d 701 (La. Ct. App. 2004) ...................... 36

        Gooding v. Wilson, 405 U.S. 518 (1972) .................. 35

        Hague v. CIO, 307 U.S. 496 (1939) .......................... 21

        Harris v. Pizza Hut of La., Inc.,
          455 So.2d 1364 (1984) ......................................... 36

        Healy v. James, 408 U.S. 169 (1972) ....................... 19

        Herndon v. Lowry, 301 U.S. 242 (1937)............. 19, 32

        Juhl v. Airington,
          936 S.W.2d 640 (Tex. 1996) .......................... 31, 34

        Kolender v. Lawson, 461 U.S. 352 (1983) ................ 33

        Lam v. Ngo, 111 Cal. Rptr. 2d 582
          (Cal. Ct. App. 2001)............................................. 23

        McCullen v. Coakley, 573 U.S. 464 (2014)............... 27

        Marsh v. Alabama, 326 U.S. 501 (1946).................. 25

        Miami Herald Publishing Co. v. Tornillo,
          418 U.S. 241 (1974) ............................................. 37

        NAACP v. Button, 371 U.S. 415 (1963) ................... 26
Case 3:16-cv-00742-BAJ-RLB            Document 92-8          09/03/20 Page 10 of 177




                                           ix


         NAACP v. Alabama ex rel. Flowers,
           377 U.S. 288 (1964) ............................................. 27

         NAACP v. Claiborne Hardware Co.,
           458 U.S. 886 (1982) .................................... passim

         New York Times Co. v. Sullivan,
           376 U.S. 254 (1964) ................................. 28, 29, 31

         Nieves v. Bartlett, 139 S. Ct. 1715 (2019) ................ 29

         Noto v. United States, 367 U.S. 290 (1961) ............. 30

         Nwanguma v. Trump,
           903 F.3d 604 (6th Cir. 2018) ............................... 31

         Rumsfeld v. FAIR, 547 U.S. 47 (2006) ..................... 25

         Scales v. United States, 367 U.S. 203 (1961)....... 3, 19

         Schenck v. Pro-Choice Network,
            519 U.S. 357 (1997) ............................................. 31

         Shelton v. Tucker, 364 U.S. 479 (1960) ................... 26

         Snyder v. Phelps, 562 U.S. 443 (2011) ..................... 33

         Taylor v. Louisiana., 370 U.S. 154 (1962) ............... 30

         Terminiello v. City of Chicago, 337 U.S. 1 (1949) ... 29
Case 3:16-cv-00742-BAJ-RLB              Document 92-8           09/03/20 Page 11 of 177




                                              x


         United States v. L. Cohen Grocery Co.,
           255 U.S. 81 (1921) ............................................... 32

         United States v. Stevens, 559 U.S. 460 (2010)......... 23

         Virginia v. Black, 538 U.S. 343 (2003) .................... 25

         Wayte v. United States, 470 U.S. 598 (1985) ........... 34

         Statutes:

         28 U.S.C. § 1332 ......................................................... 6

         Louisiana Rev. Statutes § 14:97 ...................... passim

         Miscellaneous:

         Judgment, Mckesson v. Baton Rouge,
            No. 3:16-cv-00520 (M.D. La. Oct. 27, 2017) ....... 24
Case 3:16-cv-00742-BAJ-RLB          Document 92-8         09/03/20 Page 12 of 177




             PETITION FOR A WRIT OF CERTIORARI

                             OPINIONS BELOW
              The opinion of the United States Court of Appeals
         for the Fifth Circuit on sua sponte panel rehearing is
         reported at 945 F.3d 818 and reproduced at
         Pet.App.1a-54a. The opinion of the district court
         (Pet.App.55a-78a) is reported at 272 F. Supp.3d 841
         (M.D. La. 2017). An order and opinions on denial of
         rehearing en banc (Pet.App.79a-89a) is reported at
         947 F.3d 874. The court’s earlier (withdrawn)
         rehearing and initial opinions (Pet.App.90a-109a and
         110a-127a, respectively) are reported at 935 F.3d 253
         and 922 F.3d 604.
                               JURISDICTION
             On January 28, 2020, the court of appeals issued
         an order denying rehearing en banc of its December
         16, 2019 decision. The jurisdiction of this Court is
         invoked under 28 U.S.C. § 1254.1
                  CONSTITUTIONAL AND STATUTORY
                     PROVISIONS INVOLVED
            The First Amendment to the Constitution of the
         United States provides, in pertinent part:
             Congress shall make no law * * * abridging the
             freedom of speech, or of the press; or the right of
             the people peaceably to assemble, and to petition
             the Government for a redress of grievances.


             1 The decision the court of appeals withdrew on December 16,

         2019 had been the subject of a petition for certiorari, timely filed
         ten days earlier. Petitioner has sought dismissal of that petition,
         No. 19-730, pursuant to Supreme Court Rule 46.
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 13 of 177




         Louisiana Civil Code article 2315(A) provides:
             Every act whatever of man that causes damage to
             another obliges him by whose fault it happened to
             repair it.
         Louisiana Rev. Statutes § 14:97 provides:
             Simple obstruction of a highway of commerce is
             the intentional or criminally negligent placing of
             anything or performance of any act on any
             railway, railroad, navigable waterway, road,
             highway, thoroughfare, or runway of an airport,
             which will render movement thereon more
             difficult.
                          INTRODUCTION
              Nearly four decades ago, in NAACP v. Claiborne
         Hardware Co., the Court established a constitutional
         rule limiting state law damages liability for the
         “unlawful conduct of others” occurring “in the context
         of … activity” protected by the First Amendment. 458
         U.S. 886, 916, 927 (1982). That case arose from a long-
         running civil rights boycott that included “elements of
         majesty,” id. at 888, but also threats and acts of
         violence. The Mississippi Supreme Court had
         affirmed a judgment holding the boycott’s primary
         leader, Charles Evers, personally liable for large
         damages on the ground that, under state tort law, the
         violence rendered the boycott illegal.
             In holding that judgment unconstitutional,
         Claiborne recognized both the significance of the
         State’s interest in preventing harmful conduct and
         the dangers to First Amendment freedoms that
         Mississippi’s damages remedy posed: Given the


                                   2
Case 3:16-cv-00742-BAJ-RLB      Document 92-8     09/03/20 Page 14 of 177




         prospect that an individual protest participant—or
         someone else present at a demonstration—will engage
         in law-breaking, only the most intrepid citizens would
         exercise their rights if doing so made them personally
         liable for others’ wrongdoing. Claiborne’s answer was
         a “federal rule of law” restricting state liability rules
         for wrongs arising in “the presence of [First
         Amendment] activity.” Id. at 916. States retain
         undiminished authority to impose damages on protest
         participants and leaders who themselves inflict harm.
         But the Constitution forbids holding a protest leader
         personally responsible for illegal acts committed by
         others unless the leader himself incited or
         “authorized, directed, or ratified” the “specific” harm-
         inflicting acts. Id. at 927.
             Claiborne’s    stringent    personal    culpability
         requirement consciously tracked principles this Court
         established in landmark decisions recognizing First
         Amendment limits on liability for incitement and
         association, which similarly arise at the nexus of
         protected activity and actual harm. See Brandenburg
         v. Ohio, 395 U.S. 444 (1969); Scales v. United States,
         367 U.S. 203 (1961); Elfbrandt v. Russell, 384 U.S. 11
         (1966). In those cases, as in Claiborne, the
         Constitution forbids liability for third-party wrongs
         that a speaker foresaw and contributed to, but did not
         specifically intend to bring about.
             The present case called for a straightforward
         application of Claiborne, but it yielded something
         strikingly different. Respondent, a police officer, filed
         a state law tort suit seeking recovery for injuries he
         suffered when struck by a projectile while on duty at
         a civil rights demonstration. He sued not the


                                    3
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 15 of 177




         unidentified rock-thrower, but petitioner, a prominent
         social justice advocate, for “conducting” the
         demonstration “negligently.” Pet.App.10a, 12a. A
         Fifth Circuit panel recognized there was no plausible
         allegation that petitioner directed, authorized, or
         ratified the rock-throwing (or any violence), but ruled
         that the First Amendment did not bar holding him
         liable for respondent’s injuries. The panel affirmed
         that holding in a revised opinion on rehearing, and
         again in a third opinion, issued sua sponte four
         months after the second, over the dissent of Judge
         Willett, who, upon reflection, had concluded that the
         court’s rule was “foreclosed squarely by this Court’s
         controlling decision [in Claiborne].” Pet.App.44a. The
         full court declined to rehear the case, by an 8-8 vote.
             The Court should review—and reverse—the Fifth
         Circuit’s decision and reinstate the Claiborne rule.
         The lower court’s departure from this Court’s
         controlling precedent could hardly be more stark.
         What the Fifth Circuit held the Constitution to permit
         is precisely what Claiborne Hardware ruled it forbids:
         Holding a protest leader liable in tort damages for
         specific wrongs, committed by someone else, that he
         neither authorized nor intended. And the panel, in
         announcing and defending its Claiborne-evading
         conclusion, cast aside the principle animating
         Claiborne’s prohibition against sweeping rules of civil
         liability: that the presence of First Amendment
         activity demands “precision of regulation.”
            The reasons why this Court’s intervention is
         needed extend beyond the important interests in
         securing compliance with binding precedent.
         Restoring the Claiborne protection is critical because


                                   4
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 16 of 177




         the rights of protest it secures are so valuable; and
         because those rights are especially vulnerable to
         suppression under the tort law regime the Fifth
         Circuit approved.
              There is no basis for—and great harm in—
         withholding review until this case has been litigated
         to judgment under the Fifth Circuit’s rule. This Court
         has repeatedly recognized that when the First
         Amendment entitles a defendant to dismissal, it is no
         small matter to compel him to endure protracted
         litigation under state law. In fact, the prospect,
         adverted to in several opinions below, that petitioner
         eventually may prevail on nonconstitutional grounds
         is a powerful reason for intervening now. Far from
         “mooting” the constitutional ruling that divided the
         court below, any such victory for petitioner would
         leave in place, and put beyond this Court’s reach, the
         Fifth Circuit’s insupportable and disruptive First
         Amendment rule.
                             STATEMENT
              1. On July 5, 2016, Alton Sterling, a Black
         resident of Baton Rouge, Louisiana, was shot and
         killed by on-duty police officers responding to an
         anonymous 911 call. In the days after, members of the
         city’s Black community took to the streets—including,
         on the evening of July 9, the area in front of police
         headquarters—to express their anguish, celebrate
         Mr. Sterling’s life, and press for accountability and
         change. As with protests prompted by police violence
         elsewhere, one way those assembled conveyed their
         dismay was by insisting, to the police before them, the
         community, and the watching world, that “Black
         Lives Matter.”

                                   5
Case 3:16-cv-00742-BAJ-RLB           Document 92-8         09/03/20 Page 17 of 177




             The July 9 protest was, on respondent’s own
         account, initially peaceful, although after “activist[s]
         began pumping up the crowd,” Compl.¶17, some
         demonstrators hurled plastic water bottles in the
         direction of police, some of whom were in riot gear,
         while others, including respondent, were massed to
         make arrests. Id.¶¶16,18.2 And when the bottles “ran
         out,” an unidentified person threw a “rock like” object
         that struck and injured respondent. Id.¶20.
             2. Respondent brought this personal injury suit in
         federal court, averring that the damages sought
         exceeded $75,000, see 28 U.S.C. § 1332, naming as
         defendants DeRay Mckesson—petitioner here—and
         “Black Lives Matter,” Compl.¶3, described as an
         “unincorporated association” on whose “behalf”
         Mckesson “staged” the demonstration.               Id.
         Respondent did not seek recovery against the
         unidentified assailant.3
             The complaint did not allege that Mckesson
         himself engaged in or directed violence of any kind.
         Rather, respondent alleged that Mckesson “knew or
         should have known … that violence would result”
         from the demonstration he “staged”; was “present
         during the protest” and “did nothing to calm the
         crowd”; and had “directed” demonstrators to protest
         on the public road in front of police headquarters.
         Compl.¶¶12,     19, 28. If proven, respondent

              2 Given the case’s procedural posture, petitioner treats as

         true the well-pleaded factual allegations of the complaint.
              3 Respondent sought to proceed anonymously, but both the
         district court and the court of appeals ruled that he failed to state
         a lawful basis for doing so. Pet.App.28a n.12.


                                          6
Case 3:16-cv-00742-BAJ-RLB      Document 92-8     09/03/20 Page 18 of 177




         maintained, these allegations would give rise to
         liability for negligence, civil conspiracy, and
         respondeat superior.
              3. The district court dismissed the suit, concluding
         that “Black Lives Matter” is a “social movement,” not
         the sort of entity that may be sued in federal court,
         Pet.App.58a-59a, and that the claims against
         Mckesson were defeated by Claiborne’s rule governing
         civil liability for other persons’ wrongful acts
         committed “in the context of constitutionally-
         protected activity.” 458 U.S. at 916. Because there
         was no plausible allegation that Mckesson personally
         “authorized, directed, or ratified” or otherwise
         manifested “a specific intent to further” the injury-
         causing assault, id. at 925-27, the court ruled, the
         First Amendment precluded state law damages
         liability. Pet.App.61a.
             4. A panel of the Fifth Circuit, in an initial
         published opinion, a second one issued on rehearing,
         and a third issued sua sponte months later when
         Judge Willett reconsidered and dissented, reinstated
         respondent’s negligence claim.
             Each panel opinion began by deciding the viability
         under state law of the tort claims. Respondent’s
         vicarious liability claim failed, the court held, because
         he did not “allege facts that support an inference that
         the unknown assailant ‘perform[ed] a continuous
         service’” for Mckesson or that the rock-thrower’s
         “‘physical movements [were] subject to ***
         [Mckesson’s] right to control.” Id.115a. As for civil
         conspiracy, the panel concluded that while respondent
         did “allege[] facts that support an inference that
         Mckesson agreed with unnamed others to

                                    7
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 19 of 177




         demonstrate illegally on a public highway,” the
         absence of allegations “that Mckesson colluded with
         the unknown assailant to attack Officer Doe [or] knew
         of the attack and ratified it” was fatal. Id.116a-117a.
             The panel reached a different conclusion
         respecting respondent’s effort to hold Mckesson liable
         in “negligen[ce,] for organizing and leading the Baton
         Rouge demonstration,” when he “knew or should have
         known” that an act of violence could occur there.
         Id.117a. The court concluded that petitioner owed a
         duty to respondent and other officers and bystanders,
         stating that Louisiana recognizes a “universal”
         obligation “to use reasonable care so as to avoid injury
         to another.” Id.118a (quoting Boykin v. La. Transit
         Co., 707 So.2d 1225, 1231 (La. 1998)).
             In assessing the other elements of the negligence
         cause of action, the court attached special significance
         to allegations that petitioner and other protesters had
         marched onto the road in front of police headquarters,
         noting that “[b]locking a public highway is a criminal
         act under Louisiana law.” Id.118a (citing La. Rev.
         Stat. § 14:97). It was “patently foreseeable,” the court
         reasoned, that police would respond “by clearing the
         highway and, when necessary, making arrests,” a
         development that, in turn, carried a “foreseeable risk
         of    violence”    to   “officers,   bystanders,     and
         demonstrators.” Id.119a. Thus, although “[i]t may
         have been an unknown demonstrator who threw the
         hard object,” the court held, “Mckesson’s negligent
         actions were the ‘but for’ causes of” respondent’s
         injury.” Id.
            Having concluded that petitioner could be sued
         under state law, the court “t[ook] a step back” to

                                    8
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 20 of 177




         consider the Constitution. Id.120a. The fact that
         Mckesson did not participate in or support violence
         raised no First Amendment “bar” the court reasoned,
         id.121a, because the complaint alleged both
         negligence and directing the “tortious and illegal” act
         of “occupying [a] public highway,” id., and because
         Claiborne permits liability for “the consequences” of
         those “tortious activit[ies]”—i.e., the arrests, the
         assailant’s hurling the rock, and respondent’s
         injuries, id.120a-121a (quoting 458 U.S. at 927)
         (emphasis added).
             5. Petitioner sought en banc reconsideration,
         maintaining that the panel’s decision, which had been
         issued without oral argument, was irreconcilable with
         Claiborne and other landmark precedents and would
         broadly chill exercise of core First Amendment rights.
         After calling for and receiving a response—but again
         without hearing argument—the court granted panel
         rehearing, withdrew the initial opinion, and issued a
         substitute.
             The new opinion reached the same result and
         largely replicated the initial opinion’s discussion of
         the nonconstitutional issues. It did, however, expand
         on the First Amendment holding. “Even if we assume
         that Officer Doe seeks to hold Mckesson ‘liable for the
         unlawful conduct of others’ within the meaning of
         Claiborne Hardware,” the court explained, the First
         Amendment did not require dismissal. Id.101a.
         Rather, all respondent needed to do “to counter
         Mckesson’s First Amendment defense” was to
         “plausibly allege that his injuries” were a
         “consequence[]” of some “tortious activity” that
         petitioner “authorized, directed, or ratified” “in


                                   9
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 21 of 177




         violation of his duty of care,” id.—a requirement the
         court held was met by allegations that he encouraged
         misdemeanor traffic-impeding.
             The court “perceive[d] no Constitutional issue
         with Mckesson[’s] being held liable for injuries caused
         by a combination of his own negligent conduct and the
         violent actions of another that were [a] foreseeable …
         result,” deeming such liability “a standard aspect of
         state law,” which Claiborne did not “intend[] to ***
         eliminat[e].” Id. 102a.
              While acknowledging that the alleged negligence
         “took place in the context of a political protest,” id.,
         the court posited that “Claiborne Hardware does not
         insulate … petitioner from liability *** simply
         because he, and those he associated with, also
         intended to communicate a message.” Id. Claiborne,
         the court emphasized, had recognized that “the use of
         weapons, gunpowder, and gasoline may not
         constitutionally masquerade under the guise of
         advocacy.” Id. (quoting 458 U.S. at 916) (internal
         quotation marks and citations omitted). Here,
         likewise, “the criminal conduct” Mckesson allegedly
         “ordered” was not “protected by the First
         Amendment,” because a law prohibiting impeding
         highway traffic is “a reasonable time, place, and
         manner restriction.” Id.103a (citing Clark v. Cmty. for
         Creative Non-Violence, 468 U.S. 288, 293 (1984)).
             The opinion expressed confidence that “no First
         Amendment protected activity [would be] suppressed
         by allowing the consequences of Mckesson’s conduct to
         be addressed by state tort law.” Id.




                                   10
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 22 of 177




             6. On December 16, 2019, four months after the
         panel’s rehearing opinion and ten days after
         Mckesson filed a petition for certiorari, the Fifth
         Circuit, sua sponte, withdrew that opinion and issued
         a third one, reflecting that the formerly unanimous
         panel had become sharply divided.
             Judge Willett—who had joined the prior two
         opinions in full—explained that he had come to
         disagree with the court’s resolution of both the tort
         law and First Amendment issues. His dissent began
         by raising doubts about the “exotic” negligent protest
         tort theory, suggesting that the duty question should
         have been certified to the state supreme court. Id.38a,
         53a. But “[e]ven assuming that Mckesson could be
         sued under Louisiana law for ‘negligently’ leading a
         protest at which someone became violent,” id.39a,
         Judge Willett explained, such a claim would be
         “foreclosed—squarely—by controlling Supreme Court
         precedent” and “constitutional fundamentals,” id.44a,
         53a.
             Emphasizing       that     Claiborne    “impose[d]
         restraints” on “what (and whom) state tort law may
         punish” for harms occurring in the context of
         protected activity and set a very “high[] bar” for
         derivative liability, Judge Willett concluded that
         respondent’s allegations “utterly fail[ed]” to supply
         the constitutionally required “link [between]
         Mckesson’s role as leader of the protest demonstration
         [and] the mystery attacker’s violent act.” Id.39a, 43a,
         50a, 61a.
             Judge Willett then disputed the majority’s claims
         that its regime was reconcilable with Claiborne. If
         liability for an independent actor’s violence could

                                   11
Case 3:16-cv-00742-BAJ-RLB    Document 92-8     09/03/20 Page 23 of 177




         constitutionally be imposed as a “consequence” of a
         leader’s “own” negligent oversight of a protest, he
         pointed out, the Claiborne Hardware court would
         have upheld the damages verdict against Charles
         Evers. Id.44a nn.41, 42. And, Judge Willett continued,
         the majority’s “alternative liability theory”—that
         petitioner could be liable for respondent’s injuries
         because he “directed *** [the] specific tortious
         activity” of impeding a public highway—fared no
         better. Even if encouraging that misdemeanor were
         somehow a civil wrong against a police officer, Judge
         Willett explained, it is, under Claiborne, a
         constitutionally impermissible basis for “expos[ing]
         Mckesson to liability” for the rock-thrower’s act of
         “violence.” Id.44a, 49a.
             Judge Willett concluded by connecting this case to
         courageous, though not wholly violence-free, pro-
         democracy demonstrations taking place in Hong Kong
         and to milestones in this Nation’s protest tradition,
         noting that the Sons of Liberty are venerated for
         “dumping tea into Boston Harbor” and that Martin
         Luther King’s Selma-to-Montgomery March involved
         “occup[ying] public roadways.” Id.52a. Had the
         majority’s views prevailed, he continued, Dr. King
         and other leaders of “America’s street-blocking civil
         rights movement” could, constitutionally, have been
         subject to “ruinous [personal] liability” for any
         instance of violence that arose from demonstrators’
         confrontations with hostile onlookers and police.
         Id.53a.
             The revised majority opinion, after confirming
         that appellate jurisdiction was proper, responded to
         Judge Willett. On negligence, the majority denied it


                                  12
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 24 of 177




         had approved a duty to prevent third-party
         criminality—only “a duty not to negligently cause a
         third party to commit a crime that is a foreseeable
         consequence of negligence.” Id.12a. On the First
         Amendment, the majority faulted Judge Willett for
         not “close[ly] reading” Claiborne and warned of the
         “staggering consequences” of according “immunity”
         for “nonviolent tort[s]” that are “[committed] during a
         protest.” Id.16a, 20a, 21a & n.8.
             7. Six weeks after the panel’s third opinion, the
         Fifth Circuit issued an order announcing that one or
         more of its members had requested an en banc poll
         and that the request had yielded an 8-8 tie.
             Several judges added their views. Judge Ho
         concurred in denying rehearing, suggesting that
         Mckesson was likely to prevail on remand on
         Louisiana’s “professional rescuer” rule, which
         precludes officers from pursuing negligence claims for
         personal injuries resulting “from the very emergency
         [they were] hired to remedy.” Id.81a (citation
         omitted). On the “more challenging First Amendment
         questions,” Judge Ho posited that Claiborne
         Hardware was distinguishable because the state tort
         liability there was “premised on the content of
         expressive activity.” Id.83a. “If the defendants had
         advocated in favor of the white merchants,” he
         asserted, “no [Mississippi] court would have held
         them liable for such speech,” but the Fifth Circuit’s
         tort theory would apply “with equal force to pro-police
         protestors *** who unlawfully obstruct a public
         highway and then break out into violence.” Id.83a,
         85a.



                                   13
Case 3:16-cv-00742-BAJ-RLB      Document 92-8     09/03/20 Page 25 of 177




             Judges Higginson and Dennis authored separate
         dissenting opinions. Judge Higginson explained why
         “[p]rotestors of all types and causes have been
         blocking streets in Louisiana for decades,” without
         being sued on claims like respondent’s: The possibility
         a police officer will be struck by a person opposing an
         arrest for simple highway obstruction is outside the
         “particular risk” that Section 14:97 addresses.
         Pet.App.88a, 89a. Judge Dennis lamented that the
         court, by permitting the panel’s “freewheeling form of
         strict liability” to stand, had “grievously failed to …
         apply the longstanding protections of the First
         Amendment.” Id.87a.
             REASONS FOR GRANTING THE PETITION
              This Court’s intervention is needed now for two
         reasons. First, the Fifth Circuit’s constitutional rule
         could not be more wrong. The decision below plainly
         conflicts with the directly controlling precedent of this
         Court in Claiborne—a decision recognized to be
         among this Court’s “most significant” First
         Amendment precedents. Cloer v. Gynecology Clinic,
         Inc., 528 U.S. 1099, 1099 (2000) (Scalia, J., dissenting
         from denial of cert.). And the decision below is
         likewise irreconcilable with closely related landmark
         decisions restricting liability for incitement and guilt
         by association. Claiborne held that the First
         Amendment forbids holding a protest leader
         personally liable for unlawful acts of other persons
         that he did not incite, authorize, direct, ratify, or
         otherwise specifically intend. The Fifth Circuit held
         here that mere negligence suffices. That rule not only
         jettisons    Claiborne’s      holding,     it    entirely



                                    14
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 26 of 177




         misunderstands the nature and           constitutional
         underpinnings of this Court’s rule.
              Second, review is needed here for the same
         reasons it was in Claiborne: because the speech and
         associational rights at issue are both so integral to
         self-government and so “fragile.” 458 U.S. at 931. The
         theories of civil damages liability the Fifth Circuit’s
         rule permits pose an existential threat to the exercise
         of the very First Amendment rights the Claiborne rule
         is meant to safeguard. For would-be protesters, a rule
         that provides for limitless and standardless personal
         liability for wrongs the person did not encourage or
         approve, committed by unknown others, is
         functionally a rule of compelled silence—particularly
         for those who espouse unpopular opinions. Indeed, the
         panel majority remarkably made no effort to deny
         Judge Willett’s observation that history-making
         nonviolent protests led by Dr. Martin Luther King
         would have been among the first casualties of the
         court’s rule.
             The extraordinary course of proceedings below
         further attests to the need for this Court’s
         intervention. Without ever hearing argument, the
         Fifth Circuit panel issued three opinions over an
         eight-month span, the last responding to a dissenting
         opinion of a member who had come to conclude, after
         twice joining the court’s opinions, that its rule
         contravened First Amendment fundamentals. Eight
         judges then voted for sua sponte en banc
         reconsideration, with two describing the tie vote as a
         “grievous[ ] fail[ure].” Pet.App.87a. At this juncture,
         only this Court can reinstate the important
         protections nullified by the Fifth Circuit’s decision.


                                   15
Case 3:16-cv-00742-BAJ-RLB      Document 92-8      09/03/20 Page 27 of 177




         I.   The Fifth Circuit’s decision defies Claiborne
              and contravenes bedrock First Amendment
              principles.
              In overturning the district court’s straightforward
         conclusion that respondent’s negligent protest claim
         is barred by Claiborne’s stringent rule for derivative
         liability in the First Amendment context, the Fifth
         Circuit’s opinions offered three distinct, but
         overlapping rationales: (1) that recovery was
         permissible under Claiborne’s rule for direct liability;
         (2) that Claiborne’s intent requirement for derivative
         liability may be satisfied by allegations that a protest
         leader “directed” something tortious, even if not the
         harm-causing behavior; and (3) that a protest leader
         loses all First Amendment protection if he does or
         directs anything unlawful.
             All three rationales fail. First, if this case,
         involving injuries inflicted by an unknown third-
         party’s independent violent act, does not trigger the
         rule governing liability for “other persons’”
         wrongdoing, then nothing does. Second, Claiborne
         could hardly be more clear that such derivative
         liability is constitutionally permissible only for harms
         caused by those “specific tortious activit[ies]” a protest
         leader authorizes or directs. 458 U.S. at 927. Third,
         Claiborne makes clear that while protest activity is
         not immune from all regulation, it may not be subject
         to the speech-stifling rules of attenuated damages
         liability. No one disputes that Mckesson could be held
         responsible for the misdemeanor of impeding traffic
         on a public street (or directing others to do so), were
         the allegations true. But it does not follow that he
         may be held liable for an unidentified person’s violent


                                    16
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 28 of 177




         act he never authorized or incited, merely because the
         rock-thrower allegedly was angered by arrests on that
         charge. The First Amendment forbids it.
         A.    Claiborne squarely forecloses imposing
              liability for third-party wrongdoing based
              on a protest leader’s negligence.
              Claiborne Hardware announced a clear and
         definitive rule for suits seeking to hold a protest
         leader liable in damages for the “unlawful conduct of
         others” in the context of a protest: They are
         unconstitutional, unless the leader herself incited,
         authorized or otherwise intended the specific harm-
         inflicting behavior. See 458 U.S. at 927. The Fifth
         Circuit nonetheless held that the absence of any such
         culpable connection poses no First Amendment “bar”
         to holding petitioner responsible for injuries the
         unknown rock-thrower inflicted. Pet.App.22a. It
         reasoned that the assault was a “consequence[]” of
         petitioner’s “own” “tortious” failure to “conduct” a
         protest in a way that took “reasonable care” to avoid
         contributing to third-party violence. The negligent
         protest theory, the court further insisted, was
         constitutional because it applied “a standard aspect of
         state law,” that Claiborne “did not “intend[ ] to
         …eliminat[e].” Id.16a.
             That     conclusion    represents    a     radical
         misunderstanding of this Court’s squarely controlling
         decision, one that would nullify First Amendment
         protections in every case where they matter, including
         in Claiborne Hardware itself.
             To begin, Claiborne did not, as the majority below
         posited, “apply black-letter tort law” to overturn the


                                   17
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 29 of 177




         damages award against Charles Evers. Pet.App.18a.
         Rather, this Court held that “the presence of activity
         protected by the First Amendment imposes restraints
         on the grounds that may give rise to damages liability
         and on the persons who may be held accountable for
         those damages.” 458 U.S. at 916-17. The Court then
         applied that constitutional rule to reject “standard
         aspect[s] of [Mississippi] tort law” that would have
         been unproblematic in settings not involving First
         Amendment activity. The rule is straightforward:
         Whatever state law provides, damages liability for
         unlawful acts committed in the context of a protest
         requires a stringent showing of personal, culpable
         involvement. Specifically, a protest leader may
         constitutionally be held accountable for harms he
         personally “directly and proximately” inflicts and for
         those caused by others acts he incited “authorized,
         directed, or ratified.” 458 U.S. at 918, 927. Full stop.
             Claiborne’s rigorous specific intent requirement
         was no slip of the judicial pen. It was the decision’s
         central, rigorously supported holding. And it
         expressly rested on First Amendment limitations
         recognized in historic decisions addressing incitement
         and associational liability. Id. at 918-20, 927-28. The
         lines of precedent the Court relied upon confronted
         almost exactly the same question presented in
         Claiborne—and here: whether and how States may
         regulate First Amendment activity based on its
         contribution to unlawful acts by others. And those
         precedents’ answer, arrived at through generations of
         struggle, is Claiborne’s: The Constitution forbids
         imposing liability for advocacy or association that only
         foreseeably leads others to commit unlawful acts;
         rather, there must at a minimum be proof a defendant

                                   18
Case 3:16-cv-00742-BAJ-RLB          Document 92-8         09/03/20 Page 30 of 177




         specifically intended the harm to occur. See
         Brandenburg, 395 U.S. at 447; Scales, 367 U.S. at 229;
         Healy v. James, 408 U.S. 169, 185-86 (1972); cf.
         Herndon v. Lowry, 301 U.S. 242, 262 (1937)
         (invalidating statute authorizing punishment if a
         defendant could have “forecast that, as a result of a
         chain of causation” his speech will lead a “group to
         resort to force”).
             This Court and lower courts, as Judge Willett
         explained, have applied these principles in related
         settings, rejecting measures that penalize First
         Amendment activity based on a judgment that it
         contributes to harmful, even seriously criminal
         behaviors. See, e.g., Ashcroft v. Free Speech Coal., 535
         U.S. 234, 253-57 (2002) (striking down ban on “virtual
         child pornography,” notwithstanding congressional
         findings that such materials enable sexual abuse of
         children); Brown v. Entm’t Merchants Ass’n, 564 U.S.
         786, 798 (2011) (invalidating law restricting sales of
         video games found to cause young players to behave
         aggressively); Byers v. Edmondson, 712 So. 2d 681,
         691 (La. App. 1 Cir. 1998) (forbidding negligence claim
         based on filmmaker’s contribution to murder, holding
         that “[p]roof of intent,” not “mere foreseeability” is
         required).4

             4 To be clear, the Claiborne rule does not, as the majority

         below assumed, confine protester liability to intentional torts. If
         a driver of a sound-truck veers onto a sidewalk, injuring a
         pedestrian, the driver may be held liable for those damages. The
         rule does, however, restrain impositions of derivative liability. If
         a citizen attacked a police officer for failing to cite the sound-
         truck operator for violating a noise ordinance, the officer’s suit
         against the driver would be impermissible, even if he could show
         such an assault was foreseeable.

                                         19
Case 3:16-cv-00742-BAJ-RLB      Document 92-8      09/03/20 Page 31 of 177




             The version of the “Claiborne rule” the Fifth
         Circuit embraced would make the result in Claiborne
         Hardware itself inexplicable. It is not true that the
         “only potentially tortious conduct at issue [in
         Claiborne] was violen[ce],” Pet.App.17a (emphasis
         added). Charles Evers did do something that
         Mississippi courts held “tortious” and “unlawful”
         under state law: he organized a boycott that included
         acts and threats of violence. (Indeed, this Court
         assumed that such activity could give rise to liability
         had it been economically, rather than politically,
         motivated, see 458 U.S. at 914). And the damages
         verdict this Court held unconstitutional charged
         Evers with the “consequences.”
             As Judge Willett emphasized, the claim against
         Evers could readily have been pleaded under the Fifth
         Circuit’s negligent protest theory, claiming that the
         losses were a foreseeable consequence of Evers’
         breaching a “universal” duty to “conduct” a boycott
         free of violence. Such a claim would have been
         materially stronger than on the allegations here: The
         economic losses on which the Mississippi merchants
         recovered were, unlike the personal injuries here,
         ones Evers did himself intend; the violent acts
         (though not sanctioned by Evers) apparently
         contributed to the success of the protest he led, 458
         U.S. at 933; and the boycott was conducted through a
         formal, hierarchical structure in which the
         perpetrators of the violence had a defined, official role.
         And Evers ominously reminded boycott defectors that
         police could not protect them from retribution in their
         homes “at night.” Id. at 902. Here, by contrast, there
         is no allegation that Mckesson said anything even


                                    20
Case 3:16-cv-00742-BAJ-RLB        Document 92-8       09/03/20 Page 32 of 177




         remotely supportive of violence; indeed, there is no
         allegation as to anything he said during the protest.
              The majority and concurrence below strained to
         find some basis for distinguishing the two cases,
         positing that the cause of action in Claiborne was
         invalidated as “content-based,” Pet.App.83a (Ho, J.),
         and that this case, unlike Claiborne, involved
         “conduct” regulation, id.19a & n.7. Not so. Neither of
         the state court opinions in Claiborne gave any
         indication that the same damages remedy would have
         been unavailable against a Ku Klux Klan leader who
         oversaw a boycott of pro-civil-rights businesses that
         included comparable instances of violence.5 And the
         Mississippi courts did not hold Evers responsible
         solely for delivering inflammatory speeches; his
         liability was justified by his role as “manager[]” and
         “primary leader[]” of the at-times-violent boycott. 458
         U.S. at 897, 926. The tort claim here seeks liability
         based on petitioner’s leading a street demonstration
         calling on officials to discharge their Equal Protection
         duties—an activity occupying no less “high [a] rung
         [in] the hierarchy of First Amendment [values],”
         Carey v. Brown, 447 U.S. 455, 467 (1980), than the
         boycott in Claiborne. See Hague v. CIO, 307 U.S. 496,
         515 (1939) (Roberts, J.) (noting historic role of streets
         for protest).


             5 If, by “content-based,” Judge Ho meant only that Evers
         would not have been sued had he spoken against the boycott, the
         same is true here. Had Mckesson urged protesters to stay home,
         he would not have been the demonstration’s “leader,” and suing
         him for violence that occurred there would not be merely
         unconstitutional. It would be unthinkable.


                                       21
Case 3:16-cv-00742-BAJ-RLB      Document 92-8     09/03/20 Page 33 of 177




         B. Claiborne equally forecloses liability for
            third-party harms based on directing some
            (different) “tortious activity.”
             The Fifth Circuit’s alternative theory for
         permitting Mckesson to be sued for respondent’s
         personal injuries—because he allegedly directed other
         persons’ “tortious and unlawful act” of demonstrating
         in the street, in violation of Louisiana Section 14:97—
         is no more tenable.
              This Court did not hold, as the panel majority
         maintained, that the First Amendment may be
         “counter[ed]” “simply” by a plaintiff’s alleging that his
         “injuries were one of the ‘consequences’ of [some]
         ‘tortious activity,’” a protest leader “authorized,
         directed, or ratified,” Pet.App.15a. Rather, in
         language that the opinion below conspicuously
         truncated, this Court held that the First Amendment
         requires specific intent, not transferred intent. Under
         Claiborne, only “a finding that [the leader]
         authorized, directed, or ratified specific tortious
         activity would justify holding him responsible for the
         consequences of that activity.” 458 U.S. at 927
         (emphasis added).
             Even if leading demonstrators onto a public street
         could somehow breach a duty owed respondent, that
         was not the specific tortious activity that “proximately
         cause[d]” respondent harm. 458 U.S. at 918, 927. He
         was injured by a different tortious activity
         altogether—the projectile throwing, which Mckesson
         concededly did not incite, authorize, or intend. No
         speaker of ordinary English would describe
         respondent as the “victim” of the highway-impeding—
         any more than a police officer slandered while

                                    22
Case 3:16-cv-00742-BAJ-RLB          Document 92-8         09/03/20 Page 34 of 177




         arresting a sit-in protester could claim his
         reputational injury was inflicted by an organizer’s
         directing a trespass. The manifest concern of Section
         14:97 is traffic movement, not rock-throwing—let
         alone protecting police officers from the possibility
         that an arrest under the statute will incite someone
         else to attack an officer.6 Indeed, Louisiana courts
         have held that an individual who blocked a car in
         order to detain and physically attack its elderly driver
         could not be punished under the highway-blocking
         law even for his own premeditated violence. See State
         v. Winnon, 681 So.2d 463, 468 (La. App. 2d Cir. 1996)
         (interpreting provision addressing “aggravated”
         violations).
             The state appellate decision in Lam v. Ngo, 111
         Cal. Rptr. 2d 582 (Cal. Ct. App. 2001), illustrates how
         the Claiborne rule properly operates. The court there
         recognized that a protest organizer’s violation of a
         court-ordered buffer zone could subject him to a
         contempt sanction. But it held that that wrongful
         activity could not, consistently with the First
         Amendment, expose him to liability for other
         protesters’ acts of tire-slashing and intimidation—



             6 Louisiana, like many jurisdictions, does not treat statutory

         violations as automatically “tortious,” recognizing that measures
         “may have been designed to protect someone other than the
         plaintiff, or to protect the plaintiff from some evil other than the
         injury for which recovery is sought.” Boyer v. Johnson, 360 So.2d
         1164, 1168–69 (La. 1978). Cf. United States v. Stevens, 559 U.S.
         460, 475 (2010) (invalidating statute criminalizing depictions of
         “unlawful” animal-killing, noting that laws prohibit killings for
         diverse reasons, including ones wholly unrelated to combatting
         cruelty).

                                         23
Case 3:16-cv-00742-BAJ-RLB         Document 92-8       09/03/20 Page 35 of 177




         specific unlawful conduct that the leader did not
         “authorize[], direct[], or ratif[y].” Id. at 593.
             The Claiborne Hardware First Amendment rule is
         not a technicality to be “counter[ed]” or “overcome”—
         or “dodge[d],” Pet.App.43a, 53a (Willett, J.)—through
         artful pleading or semantic ingenuity. It imposes a
         stringent limitation on “the grounds” on which and
         “persons” on whom States may impose damages
         liability for wrongful acts committed in the context of
         the First Amendment, 458 U.S. at 916-17, forbidding
         damages liability absent a tight “link [between a
         defendant’s] role as leader of [a] protest
         demonstration [and an] attacker’s violent act.”
         Pet.App.43a. The Fifth Circuit’s decision “grievously
         failed to … apply th[ose] longstanding protections.”
         Pet.App.86a (Dennis, J., dissenting).
         C. The   Fifth   Circuit’s    forfeiture-by-
            misdemeanor   theory    ignores     First
            Amendment fundamentals.
             The court of appeals’ third justification for
         departing from Claiborne—that petitioner allegedly
         directed the misdemeanor of protesting in the street—
         fares no better. Protesting on a public highway (or
         directing others to), the court reasoned, is
         “unprotected” against the damages liability sought
         here—because it, like the “[t]he use of weapons,
         gunpowder, and gasoline,” is “illegal.” Pet.App.16a,
         22a (quoting 458 U.S. at 916).7

             7 Petitioner was arrested and charged with violating Section

         14:97. But the prosecutor dismissed those charges in short
         order—and it is a matter of public record that respondent’s
         municipal employer settled a civil rights case alleging illegal

                                       24
Case 3:16-cv-00742-BAJ-RLB       Document 92-8     09/03/20 Page 36 of 177




              That thesis, as Judge Willett pointed out,
         immediately relegates proud landmarks in the
         Nation’s protest tradition to the First Amendment
         shadows and misunderstands Claiborne and the
         pillars of this Court’s doctrine on which its rule rests.
              Civil liability for perpetrating—or authorizing—
         “the use of weapons” is constitutionally unproblematic
         not because it is criminal, but because it directly
         inflicts harms—“consequences”—for which the
         weapon-user is personally responsible (and for which
         a person directing him is equally culpable), even when
         politically motivated. Cf. Rumsfeld v. FAIR, 547 U.S.
         47, 65-66 (2006) (affirming that actions do not become
         protected “[S]peech” simply because “the person
         engaging in the conduct intends thereby to express an
         idea”).
             But the notion that First Amendment protections
         are wholly disabled whenever protest activity offends
         some criminal statute is irreconcilable with decisions
         dating back generations. As early as Marsh v.
         Alabama, 326 U.S. 501 (1946), the Court vindicated
         the free speech rights of persons whose exercise
         occurred while violating criminal trespass laws. Cf.
         Virginia v. Black, 538 U.S. 343 (2003) (vacating on
         First Amendment grounds conviction of defendant for
         burning a cross on Black family’s private property).
         Indeed, in Bartnicki v. Vopper, 532 U.S. 514 (2001),


         arrest and agreed, in exchange for dismissal, to pay for
         expungement of the record of that arrest and to compensate
         petitioner for the time he was detained on that charge. See
         Judgment, Mckesson v. Baton Rouge, No. 3:16-cv-00520 (M.D.
         La. Oct. 27, 2017).


                                     25
Case 3:16-cv-00742-BAJ-RLB      Document 92-8     09/03/20 Page 37 of 177




         the Court held unconstitutional a civil remedy based
         on a violation of a criminal law, notwithstanding that
         the     underlying      criminal    prohibition   was
         constitutional and that the remedy (unlike here) was
         accorded only to the person directly harmed by the
         criminal violation.
             Nor, contrary to the majority opinion below, can
         concerns about avoiding special treatment—or
         “immunity”—for wrongs “done for a political reason,”
         Pet.App.21a, support carving out an exception to the
         Claiborne rule. Claiborne itself is a rule of special
         treatment: This Court’s central holding was that the
         federal Constitution forbids attributions of liability in
         “the presence of [First Amendment] protected
         activity,” 458 U.S. at 916-17, that would be
         unexceptionable in other contexts. The Court invoked
         decisions such as Eastern Railroad Presidents
         Conference v. Noerr Motor Freight, Inc., 365 U.S. 127
         (1961), which held that general antitrust-law
         proscriptions against anticompetitive agreements
         could not be applied to petitioning activities, and
         NAACP v. Button, 371 U.S. 415 (1963), which
         overturned enforcement against civil rights litigators
         of a state’s generally permissible professional
         regulation.
              What this Court’s precedent, properly understood,
         requires is not “immunity,” Pet.App.21a, but
         “precision of regulation.” Claiborne, 458 U.S. at 916.
         Even when pursuing valid and important objectives,
         Claiborne affirmed, the government may not “broadly
         stifle fundamental personal liberties when the[ir] end
         can be more narrowly achieved.” Id. at 920 (quoting
         Shelton v. Tucker, 364 U.S. 479, 488 (1960)). That


                                    26
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 38 of 177




         principle allows a State to fine a protest leader who
         directs others to impede highway traffic for doing that
         and also to impose damages liability on a politically
         motivated rock-hurler—but not to make the
         trespasser liable in damages for the rock-throwing.
         See, e.g., NAACP v. Alabama ex rel. Flowers, 377 U.S.
         288, 308 (1964) (invalidating order banishing civil
         rights group from State, because illegal conduct at
         issue “suggest[ed] no legitimate governmental
         objective which [would] require[] such restraint”).
             This principle shows the error of assuming, as the
         Fifth Circuit did, that the First Amendment allows
         holding Mckesson liable for the rock-thrower’s actions
         because the ban on impeding traffic is a “time, place,
         and manner” restriction. Pet.App.22a. Such measures
         are permissible only to the extent they are content-
         neutral and do not “burden substantially more speech
         than is necessary to further the government’s
         legitimate interests.” McCullen v. Coakley, 573 U.S.
         464, 486 (2014). (Indeed, such laws are subject to
         judicial scrutiny because they burden protected
         activity.)
             Thus, accepting that Section 14:97 is valid and
         enforceable does not establish the constitutionality of
         the civil liability regime the Fifth Circuit approved,
         which makes demonstrating on a public road the
         gateway for open-ended damages liability for others’
         violent acts. The latter regime has a high “potential
         for becoming a means of suppressing a particular
         point of view,” see p.32, infra, and is thus “inherently
         inconsistent with a valid time, place, and manner
         regulation,” Forsyth v. Nationalist Movement, 505
         U.S. 123, 130 (1992) (citation omitted). But at the


                                   27
Case 3:16-cv-00742-BAJ-RLB      Document 92-8      09/03/20 Page 39 of 177




         least, justifying so exotic and speech-burdening a
         regime would require demonstrating why familiar,
         Claiborne-compliant means for addressing violence
         are inadequate. See Bartnicki, 532 U.S. at 529 (“The
         normal method of deterring unlawful conduct is to
         impose an appropriate punishment on the person who
         engages in it.”); see also The Florida Star v. B.J.F., 491
         U.S. 524 (1989) (invalidating, on narrow-tailoring
         grounds, sweeping civil remedy against publisher of
         confidential information).
             Nor is there anything “[il]logic[al],” Pet.App.21a,
         about a First Amendment rule that permits “criminal
         liability” for impeding traffic, but not sweeping “civil
         liability” for rock-throwing a protest leader did not
         support, committed by persons over whom he had no
         control. There is a fundamental difference between
         direct and derivative liability. And there are many
         reasons why “‘[t]he fear of [civil] damage awards ***
         may be markedly more inhibiting than the fear of
         prosecution under a criminal statute,’” N.Y. Times Co.
         v. Sullivan, 376 U.S. 254, 277 (1964)—including that
         criminal standards and penalties are fixed in advance
         and calibrated to the seriousness of the violation.
              This case illustrates the point: It has now reached
         its fourth year—and the Fifth Circuit’s main ground
         for reinstating respondent’s suit is a “plausible”
         allegation      that     Mckesson        committed     a
         misdemeanor—notwithstanding that the criminal
         charge was dropped in 2016, the record of arrest
         expunged, and petitioner (and the other arrested
         demonstrators) paid compensation. See n.7, supra.




                                    28
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 40 of 177




         II. The critical importance of the rights
             Claiborne secures makes this Court’s
             intervention necessary.
              This Court’s intervention is needed here for the
         same reasons it was in Claiborne: because the rights
         at issue are both integral to “self-government,” 458
         U.S. at 913, and highly “fragile,” id. at 931. Street
         protests have enabled Americans to secure basic
         citizenship rights and persuade government officials
         to change unwise, unjust, and unconstitutional
         policies throughout our nation’s history. Such protests
         heighten tension and discomfort. The presence of
         third-party violence is no indicator of a leader’s
         culpability or of the unworthiness of the views
         pressed. Terminiello v. City of Chicago, 337 U.S. 1, 4
         (1949) (“[U]nder our system of government,” Free
         Speech may “serve its high purpose when it induces a
         condition of unrest, creates dissatisfaction with
         conditions as they are, or even stirs people to anger.”)
             Of the multiple First Amendment errors reflected
         in the decision below, the most important may be in
         the assertion that “no First Amendment protected
         activity [would be] suppressed” by permitting tort
         liability in these circumstances. Pet.App.22a. The
         fundamental principle driving Claiborne—and the
         landmark precedents on which it relies—is that loose
         and attenuated liability rules chill the exercise of
         First Amendment rights. Rather than safeguarding
         “breathing space” for the exercise of constitutional
         rights, Sullivan, 376 U.S. at 272, the legal regime the
         Fifth Circuit substituted for Claiborne is a veritable
         knee on the chest, and “a terrifying deterrent to
         legitimate, peaceful First Amendment activity.” Cloer,


                                   29
Case 3:16-cv-00742-BAJ-RLB      Document 92-8      09/03/20 Page 41 of 177




         528 U.S. at 1099 (Scalia, J., dissenting from denial of
         cert.).
              First, the Fifth Circuit’s constitutional rule
         unambiguously permits States to subject protest
         leaders to unlimited liability for any unlawful act of
         others occurring at demonstrations involving
         nonviolent civil disobedience. On that understanding,
         many of the Nation’s most celebrated and
         consequential exercises of First Amendment rights
         would have surrendered all protection against
         ruinous personal liability. See, e.g., Brown v.
         Louisiana, 383 U.S. 131, 141-42 (1966); Cox v.
         Louisiana, 379 U.S. 536 (1965); Taylor v. Louisiana,
         370 U.S. 154, 155 (1962). In practice, the Fifth
         Circuit’s “criminal violation” exception allows strict
         liability for almost every demonstration. The dense
         thicket of ordinances enacted to maximize police
         officers’ power to make public-order arrests means
         “almost anyone can be [accused of] something” in that
         setting, Nieves v. Bartlett, 139 S. Ct. 1715, 1730 (2019)
         (Gorsuch, J., concurring in part and dissenting in
         part).
             The Fifth Circuit rule not only dramatically
         lowers the culpability requirement Claiborne
         established, it fatally undermines the clarity,
         certainty, and objectivity that are the cardinal virtues
         of this Court’s rule. Under Claiborne, the touchstone
         for permissible derivative liability is specific intent: A
         leader who does not personally direct, authorize, or
         incite violence will not be liable if it occurs. In the
         Fifth Circuit, liability depends on a grab-bag of
         subjective post-hoc policy judgments by individual
         judges and jurors.


                                    30
Case 3:16-cv-00742-BAJ-RLB      Document 92-8     09/03/20 Page 42 of 177




             And, as decided cases attest, the Claiborne rule,
         like the First Amendment itself, is viewpoint-neutral.
         It offers protection to protesters across the political
         spectrum. See Juhl v. Airington, 936 S.W.2d 640, 642-
         43 (Tex. 1996) (citing Claiborne in dismissing
         negligence claims against anti-abortion protesters);
         Nwanguma v. Trump, 903 F.3d 604, 610 (6th Cir.
         2018) (citing Claiborne in affirming dismissal of
         negligence suit seeking damages from political
         candidate for violent acts committed at campaign
         rally). Indeed, it is of particular value to dissenting
         protesters—be they same-sex marriage opponents in
         Berkeley or gun control proponents in Boise—who
         take to the streets to persuade their fellow citizens to
         reconsider locally orthodox opinions.
              There is no better illustration of the need for
         Claiborne protections than the “negligent protesting”
         tort the decision below sustained. The theory,
         premised on “duties” that “leaders” owe police and
         bystanders on a public street, applies particularly to
         activity that lies “at the heart of the First
         Amendment,” Schenck v. Pro-Choice Network, 519
         U.S. 357, 377 (1997). Moreover, the reasons why
         “‘[t]he fear of [civil] damage awards *** may be
         markedly more inhibiting than the fear of [criminal]
         prosecution under a criminal statute,’” Sullivan, 376
         U.S. at 277, apply with maximal force.
             Citizens who feel passionately enough about an
         injustice to risk arrest or misdemeanor fines for
         protest activity will balk at damages liability orders of
         magnitude larger—based on third party conduct they
         cannot control and post-hoc determinations by judges
         and juries as to whether liability in any particular


                                    31
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 43 of 177




         case is reasonable as a matter of policy. Such a
         radically open-ended regime is the “equivalent of ***
         a statute which in terms merely penalize[s] and
         punishe[s] all acts detrimental to the public interest
         when unjust and unreasonable in the estimation of
         the court and jury.” Herndon, 301 U.S. at 263 (quoting
         United States v. L. Cohen Grocery Co., 255 U.S. 81, 89
         (1921)).
             Moreover, any rule that holds protest leaders
         personally liable for foreseeable but unintended third-
         party misconduct will have unequal speech-
         suppressive     effects,    disadvantaging    would-be
         protesters with the fewest means and those who
         would address subjects that arouse virulent
         opposition—or impassioned support or both (or are
         particularly unpopular with police). Under the Fifth
         Circuit regime, like the one held unconstitutional in
         Forsyth County, leaders “wishing to express views”
         that stir strong feelings among “bottle throwers ***
         [must expect] to pay more.” 505 U.S. at 134.
             Indeed, nothing in the majority opinion’s
         exposition of the negligence tort confines a leader’s
         state-law duty to accounting for unwelcome, but
         foreseeable violence on his “side.” As Judge Willett
         highlighted, some of the violent acts that occurred at
         Dr. King’s 1968 Memphis march—unlike what
         occurred in Birmingham—were committed by persons
         parading with him. Pet.App.53a-54a. But if liability is
         authorized for all violent acts that are a foreseeable
         “consequence” of protest tactics precipitating tension
         with law enforcement, Dr. King would have been
         answerable in damages not only for unlawful conduct
         of his allies, but for Bull Connor’s depredations. And


                                   32
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 44 of 177




         if Forsyth County does preempt imposition of tort
         liability on a heckler’s-veto basis, the resulting
         regime, making a leader personally liable for
         foreseeable violent acts of “sympathizers,” would be
         viewpoint-based guilt by association, flouting the
         principle that a shared belief in an ultimate lawful
         goal is an impermissible basis for imposing
         responsibility for someone’s else’s wrongdoing. See,
         e.g., Noto v. United States, 367 U.S. 290, 299-300
         (1961).
             Furthermore, vague rules, this Court has often
         recognized, not only have powerful chilling effects;
         they also invite “discriminatory enforcement.”
         Kolender v. Lawson, 461 U.S. 352, 357 (1983). It would
         be surprising if a jury determined the various
         negligence elements the same way in a case where an
         injury arose at a demonstration expressing a locally
         popular viewpoint and one where the defendant is
         perceived as an “outside activist” and the injured
         party, a local police officer. As Snyder v. Phelps
         explained, when liability turns on “[a] highly
         malleable standard,” there is “a real danger of [the
         jury’s] becoming an instrument for the suppression of
         [First Amendment activity].” 562 U.S. 443, 458 (2011).
              Even when imposition of an adverse jury verdict
         is, objectively, a low risk, litigation itself will be a
         burdensome ordeal for a protest leader named as a
         civil defendant, who has no entitlement to court-
         provided counsel. Worse yet, these burdens may be—
         and often are—imposed intentionally, for the purpose
         of suppressing disfavored points of view. However
         imperfectly upheld, prosecutors are under a
         constitutional obligation not to initiate cases based on


                                   33
Case 3:16-cv-00742-BAJ-RLB         Document 92-8       09/03/20 Page 45 of 177




         political disagreement. See Wayte v. United States,
         470 U.S. 598, 608 (1985). Private parties, in contrast,
         may bring suit, select defendants, and make litigation
         decisions with the aim of inflicting hardship on
         speakers and movements whose political views they
         disapprove. See Bill Johnson’s Restaurants, Inc. v.
         NLRB, 461 U.S. 731, 744 (1983).8
         III. The First Amendment protections the Fifth
               Circuit disabled should be reinstated now,
               not later.
             The clarity and seriousness of the errors below,
         and the fragile, but fundamental nature of the rights
         at stake, support deciding the question presented
         now, either through summary reversal or plenary
         review.
             This is not a situation where further “percolation”
         would be beneficial or justifiable. The First
         Amendment issue “percolated” for many years, with
         baleful consequences, before this Court decided it in
         1982, announcing a clear rule that squarely controls
         respondent’s lawsuit. And until the Claiborne rule is
         reinstated there, the 33 million residents of Fifth
         Circuit States must exercise their First Amendment
         rights under the threat of lawsuits and damages
         awards this Court has held unconstitutional. Even in
         circuits where the Claiborne rule has not been

             8   Justice Gonzalez’s concurrence in Juhl v. Airington
         identified a reason why suits by police officers injured on duty
         are especially troubling: Protesters whose convictions were held
         unconstitutional “could … then be sued by the arresting officers
         for negligence”—a “back-door attack [on First Amendment
         rights] by state actors.” 936 S.W.2d at 648.


                                       34
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 46 of 177




         discarded, the Fifth Circuit’s decision works harm, by
         providing protest opponents with a roadmap for
         burdensome suits that likewise “dodge” this Court’s
         settled precedent and is thus a deterrent to protest.
         These disruptive effects should be stanched, not
         encouraged.
             The most potent effects will occur in “cases” that
         never make their way into court, let alone to this
         Court. Persons who, as a result of the Fifth Circuit’s
         rule, “refrain from exercising their right[]” to
         demonstrate, Gooding v. Wilson, 405 U.S. 518, 521
         (1972), will not be sued for negligent protesting. And
         while vague or overbroad statutory provisions can be
         challenged and enjoined before speech is chilled, there
         is no plausible mechanism, other than a decision of
         this Court, for would-be speakers to obtain judicial
         assurance they will be constitutionally protected
         against liability for unintended, but foreseeable third-
         party wrongdoing.
              Nor, contrary to the suggestions in various
         opinions below, are this case’s early procedural
         posture, see Pet.App.14a—or the prospect that
         petitioner may defeat liability on the facts or on state
         law grounds—reason for withholding review. The
         First Amendment issue has been conclusively decided,
         and there is nothing tentative or fact-specific about
         the Fifth Circuit’s resolution of it. Even assuming
         petitioner eventually will prevail on some ground, the
         First Amendment question here is whether the case
         should proceed “at all.” Cox Broadcasting Corp. v.
         Cohn, 420 U.S. 469, 485 (1975). It is no small matter
         to require petitioner to engage in lengthy litigation
         under a rule of law this Court foreclosed decades ago.


                                   35
Case 3:16-cv-00742-BAJ-RLB           Document 92-8         09/03/20 Page 47 of 177




         And the terms of the Fifth Circuit’s remand suggest a
         potentially lengthy slog: The majority opinion opened
         the door to respondent’s adding new parties and
         claims and directed the district court to consider
         respondent’s efforts to subject petitioner to discovery
         in light of the ruling. See Pet.App.27a & n.11.
         “Vindication of freedom of expression [should not]
         await the outcome of protracted litigation.”
         Dombrowski v. Pfister, 380 U.S. 479, 487 (1965).
             Indeed, the plethora of apparent errors regarding
         state law identified by Judges Willett, Ho, and
         Higginson support the need for review here.9 A victory
         for petitioner on state-law grounds would be a defeat
         for the First Amendment rights of protesters in the
         Fifth Circuit, for whom the divided decision would
         remain the binding, final word, leaving protesters
         “operating in the shadow of *** a rule of law *** the
         constitutionality of which is”—at the least—“in
         serious doubt.” Cox, 420 U.S. at 486.
             For similar reasons, the scenario that Judge
         Willett preferred—where the state supreme court
         would have first decided the duty question, thereby

              9 As those opinions highlighted, Louisiana tort law does not
         impose a “duty to protect others from the criminal activities of
         third persons.” Harris v. Pizza Hut of La., Inc., 455 So.2d 1364,
         1371 (1984), unless the parties have a preexisting “special
         relationship.” Pet.App.32a (Willett, J.). Nor does state law allow
         police officers to recover for injuries suffered in performing their
         job responsibilities. See, e.g., Bell v. Whitten, 722 So.2d 1057 (La.
         Ct. App. 1998); Gann v. Matthews, 873 So.2d 701 (La. Ct. App.
         2004); Pet.App.80a-82a (Ho, J., concurring). See also id.87a
         (Higginson, J., dissenting from denial) (explaining that risk to
         arresting officers is outside any tort duty that Section 14:97 could
         impose).


                                         36
Case 3:16-cv-00742-BAJ-RLB         Document 92-8         09/03/20 Page 48 of 177




         (potentially) obviating a First Amendment decision—
         no longer has anything to offer. This Court has long
         emphasized that the general policies favoring leaving
         constitutional questions unresolved do not apply in
         the First Amendment setting. It is “intolerable” not
         ideal, to “leave unanswered,” Miami Herald Publ’g
         Co. v. Tornillo, 418 U.S. 241, 246-47 (1974), important
         questions concerning the “limits the First Amendment
         places on state” law. Fort Wayne Books, Inc. v.
         Indiana, 489 U.S. 46, 56 (1989). But at this point, a
         resounding victory on the duty issue under Louisiana
         law would not “moot” the First Amendment issue,
         Pet.App.31a-32a, but rather cement in place the Fifth
         Circuit’s rule (which would still govern Mississippi
         and Texas cases)—and put it beyond this Court’s
         reach and power to correct.10
                               CONCLUSION
             The petition for a writ of certiorari should be
         granted and the Fifth Circuit’s decision summarily
         reversed, or, in the alternative, the Court should set
         the case for plenary review.




             10 Even for Louisiana, a favorable ruling would unlikely be
         the panacea Judge Willett envisioned: It would remain possible
         that the court would rule for Mckesson in a fact-specific way or a
         categorical way that left important questions unanswered: If, for
         example, the state court agreed with Judge Ho as to police-officer
         plaintiffs, the regime the Fifth Circuit announced would
         continue to govern protest-leader liability where an assailant’s
         rock-throwing injures an opponent or bystander.


                                        37
Case 3:16-cv-00742-BAJ-RLB     Document 92-8      09/03/20 Page 49 of 177




                    Respectfully submitted,
         David D. Cole                    David T. Goldberg
         AMERICAN CIVIL LIBERTIES           Counsel of Record
           UNION FOUNDATION               DONAHUE, GOLDBERG,
         915 15th Street, NW                 WEAVER & LITTLETON
         Washington, DC 20005             109 S. 5th Street, Suite 4201
                                          Brooklyn, NY 11249
         Ben Wizner                       (212) 334-8813
         Vera Eidelman                    david@donahuegoldberg.com
         Brian Hauss
         Emerson Sykes                    Katie Schwartzmann
         AMERICAN CIVIL LIBERTIES         Bruce Hamilton
           UNION FOUNDATION               AMERICAN CIVIL LIBERTIES
         125 Broad Street, 18th Floor       UNION FOUNDATION
         New York, NY 10004                 OF LOUISIANA
                                          P.O. Box 56157
         William P. Gibbens               New Orleans, LA 70156
         Ian Atkinson
         SCHONEKAS, EVANS, MCGOEY
            & MCEACHIN, LLC
         909 Poydras Street, Suite 1600
         New Orleans, LA 70112

         MARCH 2020




                                    38
Case 3:16-cv-00742-BAJ-RLB   Document 92-8   09/03/20 Page 50 of 177




         APPENDIX
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 51 of 177




                                  1a

                                 In the
         United States Court of Appeals for the Fifth Circuit.
                             No. 17-30864

                OFFICER JOHN DOE, Police Officer,
                       Plaintiff-Appellant
                                   v.
           DERAY MCKESSON; BLACK LIVES MATTER;
              BLACK LIVES MATTER NETWORK,
             INCORPORATED, Defendants-Appellees
          Appeal from the United States District Court for the
                     Middle District of Louisiana

                             December 16, 2019

            Before JOLLY, ELROD, and WILLETT, Circuit
         Judges.

            E. GRADY JOLLY, Circuit Judge:
            We WITHDRAW the court’s prior opinion of
         August 8, 2019, and substitute the following opinion.
              During a public protest against police
         misconduct in Baton Rouge, Louisiana, an
         unidentified individual hit Officer John Doe with a
         heavy object, causing him serious physical injuries.
         Following this incident, Officer Doe brought suit
         against “Black Lives Matter,” the group associated
         with the protest, and DeRay Mckesson, one of the
         leaders of Black Lives Matter and the organizer of the
         protest. Officer Doe later sought to amend his
         complaint to add Black Lives Matter Network, Inc.
         and #BlackLivesMatter as defendants. The district
         court dismissed Officer Doe’s claims on the pleadings
Case 3:16-cv-00742-BAJ-RLB         Document 92-8       09/03/20 Page 52 of 177




                                       2a

         under Federal Rule of Civil Procedure 12(b)(6), and
         denied his motion to amend his complaint as futile.
         Because we conclude that the district court erred in
         dismissing the case against Mckesson on the basis of
         the pleadings, we REMAND for further proceedings
         relative to Mckesson. We further hold that the district
         court properly dismissed the claims against Black
         Lives Matter. We thus REVERSE in part, AFFIRM in
         part, and REMAND for further proceedings
         consistent with this opinion.
                                          I.
             On July 9, 2016, a protest illegally blocked a
         public highway in front of the Baton Rouge Police
         Department headquarters.1 This demonstration was
         one in a string of protests across the country, often
         associated with Black Lives Matter, concerning police
         practices. The Baton Rouge Police Department
         prepared by organizing a front line of officers in riot
         gear. These officers were ordered to stand in front of
         other officers prepared to make arrests. Officer Doe
         was one of the officers ordered to make arrests.
         DeRay Mckesson, associated with Black Lives
         Matter, was the prime leader and an organizer of the
         protest.
             In the presence of Mckesson, some protesters
         began throwing objects at the police officers.
         Specifically, protestors began to throw full water
         bottles, which had been stolen from a nearby
         convenience store. The dismissed complaint further


              1 This case comes to us on a motion to dismiss, so we treat

         all well-pleaded facts as true.
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 53 of 177




                                   3a

         alleges that Mckesson did nothing to prevent the
         violence or to calm the crowd, and, indeed, alleges
         that Mckesson “incited the violence on behalf of
         [Black Lives Matter].” The complaint specifically
         alleges that Mckesson led the protestors to block the
         public highway. The police officers began making
         arrests of those blocking the highway and
         participating in the violence.
             At some point, an unidentified individual picked
         up a piece of concrete or a similar rock-like object and
         threw it at the officers making arrests. The object
         struck Officer Doe’s face. Officer Doe was knocked to
         the ground and incapacitated. Officer Doe’s injuries
         included loss of teeth, a jaw injury, a brain injury, a
         head injury, lost wages, “and other compensable
         losses.”
             Following the Baton Rouge protest, Officer Doe
         brought suit, naming Mckesson and Black Lives
         Matter as defendants. According to his complaint, the
         defendants are liable on theories of negligence,
         respondeat superior, and civil conspiracy. Mckesson
         subsequently filed two motions: (1) a Rule 12(b)(6)
         motion, asserting that Officer Doe failed to state a
         plausible claim for relief against Mckesson; and (2) a
         Rule 9(a)(2) motion, asserting that Black Lives
         Matter is not an entity with the capacity to be sued.
             Officer Doe responded by filing a motion to
         amend. He sought leave to amend his complaint to
         add factual allegations to his complaint and Black
         Lives Matter Network, Inc. and #BlackLivesMatter
         as defendants.
                                   II.
             The district court granted both of Mckesson’s
Case 3:16-cv-00742-BAJ-RLB      Document 92-8     09/03/20 Page 54 of 177




                                    4a

         motions, treating the Rule 9(a)(2) motion as a Rule
         12(b)(6) motion, and denied Officer Doe’s motion for
         leave to amend, concluding that his proposed
         amendment would be futile. With respect to Officer
         Doe’s claims against #BlackLivesMatter, the district
         court took judicial notice that it is a “hashtag” and
         therefore an “expression” that lacks the capacity to be
         sued. With respect to Officer Doe’s claims against
         Black Lives Matter Network, Inc., the district court
         held that Officer Doe’s allegations were insufficient to
         state a plausible claim for relief against this entity.
         Emphasizing the fact that Officer Doe attempted to
         add a social movement and a “hashtag” as
         defendants, the district court dismissed his case with
         prejudice. Officer Doe timely appealed.
                                   III.
             When considering a motion to dismiss under Rule
         12(b)(6), we will not affirm dismissal of a claim unless
         the plaintiff can prove no set of facts in support of his
         claim that would entitle him to relief. Alexander v.
         Verizon Wireless Servs., L.L.C., 875 F.3d 243, 249 (5th
         Cir. 2017). “We take all factual allegations as true
         and construe the facts in the light most favorable to
         the plaintiff.” Id. (citing Kelly v. Nichamoff, 868 F.3d
         371, 374 (5th Cir. 2017)). To survive, a complaint
         must consist of more than “labels and conclusions” or
         “naked assertions devoid of further factual
         enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678
         (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
         544, 557 (2007) (internal quotation marks and
         brackets omitted)). Instead, “the plaintiff must plead
         enough facts to nudge the claims across the line from
         conceivable to plausible.” Hinojosa v. Livingston, 807
         F.3d 657, 684 (5th Cir. 2015) (internal quotation
Case 3:16-cv-00742-BAJ-RLB          Document 92-8         09/03/20 Page 55 of 177




                                         5a

         marks, brackets, and ellipses omitted) (quoting Iqbal,
         556 U.S. at 680).2
             A district court’s denial of a motion to amend is
         generally reviewed for abuse of discretion. Thomas v.
         Chevron U.S.A., Inc., 832 F.3d 586, 590 (5th Cir.
         2016). However, where the district court’s denial of
         leave to amend was based solely on futility, we
         instead apply a de novo standard of review identical
         in practice to the Rule 12(b)(6) standard. Id. When a
         party seeks leave from the court to amend and justice
         requires it, the district court should freely give it.
         Fed. R. Civ. P. 15(a)(2).


             2  Federal Rule of Civil Procedure Rule 9(a)(2) states that, if
         a party wishes to raise an issue regarding lack of capacity to be
         sued, “a party must do so by a specific denial.” Rule 12(b) does
         not specifically authorize a motion to dismiss based on a lack of
         capacity. Nonetheless, we have permitted Rule 12(b) motions
         arguing lack of capacity. See, e.g., Darby v. Pasadena Police
         Dep’t, 939 F.2d 311 (5th Cir. 1992). Where the issue appears on
         the face of the complaint, other courts have done the same and
         treated it as a Rule 12(b)(6) motion. See, e.g., Klebanow v. N.Y.
         Produce Exch., 344 F.2d 294, 296 n.1 (2d Cir. 1965) (“Although
         the defense of lack of capacity is not expressly mentioned in
         [R]ule 12(b), the practice has grown up of examining it by a
         12(b)(6) motion when the defect appears upon the face of the
         complaint.”); Coates v. Brazoria Cty. Tex., 894 F. Supp. 2d 966,
         968 (S.D. Tex. 2012) (“Whether a party has the capacity to sue or
         be sued is a legal question that may be decided at the Rule 12
         stage.”); see also 5A Charles Alan Wright & Arthur R. Miller,
         Federal Practice and Procedure § 1294 (3d ed. 2018) (“An
         effective denial of capacity ... creates an issue of fact. Such a
         denial may be made in the responsive pleading or, if the lack of
         capacity ... appears on the face of the pleadings or is discernible
         there from, the issue can be raised by a motion to dismiss for
         failure to state a claim for relief.” (footnotes omitted)). Thus, we
         review the district court’s dismissal for lack of capacity de novo
         and apply the Rule 12(b)(6) standard.
Case 3:16-cv-00742-BAJ-RLB          Document 92-8        09/03/20 Page 56 of 177




                                        6a

                                        IV.
             We start with whether we have jurisdiction to
         hear this case, raising sua sponte its potential
         absence. Neither the district court nor any party
         addressed this issue in prior proceedings or on appeal.
         Officer Doe sued Mckesson and Black Lives Matter.3
         The complaint alleges that Black Lives Matter is a
         national unincorporated association, Doe v. Mckesson,
         272 F. Supp. 3d 841, 849 (M.D. La. 2017), which, for
         diversity purposes, is a citizen of every state where a
         member is a citizen, Getty Oil Corp. v. Ins. Co. of N.
         Am., 841 F.2d 1254, 1258 (5th Cir. 1988). Officer Doe,
         as the party invoking federal jurisdiction, bore the
         burden of establishing jurisdiction. Kokkonen v.
         Guardian Life Ins. Co. of Am., 511 U.S. 375, 377
         (1994). But the complaint fails to allege with
         sufficiency the membership of Black Lives Matter.4
         Such failure to establish diversity jurisdiction
         normally warrants remand—if there was some reason
         to believe that jurisdiction exists, i.e., some reason to
         believe both that Black Lives Matter’s citizenship
         could be demonstrated with a supplemented record

             3 We are addressing here Officer Doe’s claims against Black

         Lives Matter Network, Inc., the potential unincorporated
         association, not against #BlackLivesMatter, the hashtag.
             4  In his Proposed Amended Complaint, Officer Doe did
         allege that Black Lives Matter is a “chapter-based national
         unincorporated association that is organized under the laws of
         the State of California, though it allegedly is also a partnership
         that is a citizen of California and Delaware.” Doe, 272 F. Supp.
         3d at 851 (internal quotations omitted). But since an association,
         or a partnership for that matter, is considered a citizen of every
         state in which its constituent members/partners are citizens,
         Officer Doe still failed to allege Black Lives Matter’s citizenship
         by omitting the citizenship of its constituent members.
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 57 of 177




                                   7a

         and that it is diverse from the plaintiff—or dismissal
         of the case. See MidCap Media Fin., LLC v. Pathway
         Data, Inc., 929 F.3d 310, 316 (5th Cir. 2019).
             Yet we need not resort to either here. Even
         assuming arguendo that Black Lives Matter were
         nondiverse and thus that the parties were nondiverse
         at the time of filing this lawsuit, such “lack of
         [diversity] jurisdiction can be cured when the
         non-diverse party is dismissed in federal court.” 16
         Front Street, L.L.C. v. Miss. Silicon, L.L.C., 886 F.3d
         549, 556 (5th Cir. 2018). This “method of curing a
         jurisdictional defect ha[s] long been an exception to
         the time-of-filing rule.” Grupo Dataflux v. Atlas Glob.
         Grp., L.P., 541 U.S. 567, 572 (2004); see, e.g.,
         Caterpillar, Inc. v. Lewis, 519 U.S. 61, 73 (1996)
         (holding that “diversity became complete” when a
         nondiverse party settled and was dismissed from the
         case and that therefore “[t]he jurisdictional defect
         was cured”) (emphasis removed); McGlothin v. State
         Farm Mut. Ins. Co., 925 F.3d 741, 744 (5th Cir. 2019)
         (holding that the dismissal of nondiverse defendants
         for failure of service of process “created complete
         diversity; and, therefore, the district court had
         jurisdiction”) (citations omitted).
              Here, the district court took judicial notice that
         Black Lives Matter was a social movement and
         therefore a non-juridical entity lacking the capacity to
         be sued. Doe, 272 F. Supp. 3d at 850; see infra Part
         V.C. The court subsequently dismissed Black Lives
         Matter as a defendant. Doe, 272 F. Supp. 3d at 850. If
         complete diversity did not exist before, this dismissal
         created the complete diversity (since Officer Doe and
         Mckesson are citizens of different states) necessary
         for jurisdiction in this case. For that reason, we have
Case 3:16-cv-00742-BAJ-RLB           Document 92-8        09/03/20 Page 58 of 177




                                         8a

         jurisdiction to hear this case.5
                                         V.
                                         A.
             We next address Officer Doe’s claims against
         DeRay Mckesson. The district court did not reach the
         merits of Officer Doe’s underlying state tort claims,
         but instead found that Officer Doe failed to plead
         facts that took Mckesson’s conduct outside of the
         bounds of First Amendment protected speech and
         association. Because we ultimately find that
         Mckesson’s conduct at this pleading stage was not
         necessarily protected by the First Amendment, we
         will begin by addressing the plausibility of Officer
         Doe’s state tort claims. We will address each of Officer
         Doe’s specific theories of liability in turn—vicarious
         liability, negligence, and civil conspiracy, beginning
         with vicarious liability.
                                          1.
             Louisiana Civil Code article 2320 provides that
         “[m]asters and employers are answerable for the
         damage occasioned by their servants and overseers,
         in the exercise of the functions in which they are
         employed.” A “servant,” as used in the Civil Code,
         “includes anyone who performs continuous service for
         another and whose physical movements are subject to
         the control or right to control of the other as to the
         manner of performing the service.” Ermert v.
         Hartford Ins. Co., 559 So. 2d 467, 476 (La. 1990).
         Officer Doe’s vicarious liability theory fails at the


             5   All three judges on this panel agree with this conclusion.
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 59 of 177




                                   9a

         point of our beginning because he does not allege facts
         that support an inference that the unknown assailant
         “perform[ed] a continuous service” for, or that the
         assailant’s “physical movements [were] subject to the
         control or right to control” of, Mckesson. Therefore,
         under the pleadings, Mckesson cannot be held liable
         under a vicarious liability theory.
                                    2.
             We now move on to address Officer Doe’s civil
         conspiracy theory. Civil conspiracy is not itself an
         actionable tort. Ross v. Conoco, Inc., 828 So. 2d 546,
         552 (La. 2002). Instead, it assigns liability arising
         from the existence of an underlying unlawful act. Id.
         In order to impose liability for civil conspiracy in
         Louisiana, a plaintiff must prove that (1) an
         agreement existed with one or more persons to
         commit an illegal or tortious act; (2) the act was
         actually committed; (3) the act resulted in plaintiff’s
         injury; and (4) there was an agreement as to the
         intended outcome or result. Crutcher-Tufts Res., Inc.
         v. Tufts, 992 So. 2d 1091, 1094 (La. Ct. App. 2008); see
         also La. Civ. Code art. 2324. “Evidence of ... a
         conspiracy can be actual knowledge, overt actions
         with another, such as arming oneself in anticipation
         of apprehension, or inferred from the knowledge of
         the alleged co-conspirator of the impropriety of the
         actions taken by the other co-conspirator.” Stephens v.
         Bail Enf’t, 690 So. 2d 124, 131 (La. Ct. App. 1997).
             Officer Doe’s complaint is vague about the
         underlying conspiracy to which Mckesson agreed, or
         with whom such an agreement was made. In his
         complaint, Officer Doe refers to a conspiracy “to incite
         a riot/protest.” Disregarding Officer Doe’s conclusory
         allegations, we find that Officer Doe has not alleged
Case 3:16-cv-00742-BAJ-RLB      Document 92-8     09/03/20 Page 60 of 177




                                   10a

         facts that would support a plausible claim that
         Mckesson can be held liable for his injuries on a
         theory of civil conspiracy. Although Officer Doe has
         alleged facts that support an inference that Mckesson
         agreed with unnamed others to demonstrate illegally
         on a public highway, he has not pled facts that would
         allow a jury to conclude that Mckesson colluded with
         the unknown assailant to attack Officer Doe or knew
         of the attack and specifically ratified it. The closest
         that Officer Doe comes to such an allegation is when
         he states that Mckesson was “giving orders”
         throughout the demonstration. But we cannot infer
         from this quite unspecific allegation that Mckesson
         ordered the unknown assailant to attack Officer Doe.
         Lacking an allegation of this pleading quality, Officer
         Doe’s conspiracy claim must and does fail.
                                    3.
             Finally, we turn to Officer Doe’s negligence
         theory. Officer Doe alleges that Mckesson was
         negligent for organizing and leading the Baton Rouge
         demonstration because he “knew or should have
         known” that the demonstration would turn violent.
         We agree as follows.
              Louisiana Civil Code article 2315 provides that
         “[e]very act whatever of man that causes damage to
         another obliges him by whose fault it happened to
         repair it.” The Louisiana Supreme Court has adopted
         a “duty-risk” analysis for assigning tort liability
         under a negligence theory. This theory requires a
         plaintiff to establish that (1) the plaintiff suffered an
         injury; (2) the defendant owed a duty of care to the
         plaintiff; (3) the duty was breached by the defendant;
         (4) the conduct in question was the cause-in-fact of
         the resulting harm; and (5) the risk of harm was
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 61 of 177




                                   11a

         within the scope of protection afforded by the duty
         breached. Lazard v. Foti, 859 So. 2d 656, 659 (La.
         2003). Whether a defendant owes a plaintiff a duty is
         a question of law. Posecai v. Wal-Mart Stores, Inc.,
         752 So. 2d 762, 766 (La. 1999); see Bursztajn v. United
         States, 367 F.3d 485, 489 (5th Cir. 2004) (“Under
         Louisiana law, the existence of a duty presents a
         question of law that ‘varies depending on the facts,
         circumstances, and context of each case and is limited
         by the particular risk, harm, and plaintiff involved.’ ”
         (quoting Dupre v. Chevron U.S.A., Inc., 20 F.3d 154,
         157 (5th Cir. 1994))). There is a “universal duty on the
         part of the defendant in negligence cases to use
         reasonable care so as to avoid injury to another.”
         Boykin v. La. Transit Co., 707 So. 2d 1225, 1231 (La.
         1998). Louisiana courts elucidate specific duties of
         care based on consideration of
             various moral, social, and economic factors,
             including the fairness of imposing liability; the
             economic impact on the defendant and on
             similarly situated parties; the need for an
             incentive to prevent future harm; the nature of
             defendant’s activity; the potential for an
             unmanageable flow of litigation; the historical
             development of precedent; and the direction in
             which society and its institutions are evolving.

         Posecai, 752 So. 2d at 766.
             We first note that this case comes before us from a
         dismissal on the pleadings alone. In this context, we
         find that Officer Doe has plausibly alleged that
         Mckesson breached his duty of reasonable care in the
         course of organizing and leading the Baton Rouge
         demonstration. The complaint alleges that Mckesson
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 62 of 177




                                  12a

         planned to block a public highway as part of the
         protest. And the complaint specifically alleges that
         Mckesson was in charge of the protests and was seen
         and heard giving orders throughout the day and night
         of the protests. Blocking a public highway is a
         criminal act under Louisiana law. See La. Rev. Stat.
         Ann. § 14:97. Indeed, the complaint alleges that
         Mckesson himself was arrested during the
         demonstration. It was patently foreseeable that the
         Baton Rouge police would be required to respond to
         the demonstration by clearing the highway and, when
         necessary, making arrests. Given the intentional
         lawlessness of this aspect of the demonstration,
         Mckesson should have known that leading the
         demonstrators onto a busy highway was likely to
         provoke a confrontation between police and the mass
         of demonstrators, yet he ignored the foreseeable
         danger to officers, bystanders, and demonstrators,
         and notwithstanding, did so anyway.
             By ignoring the foreseeable risk of violence that
         his actions created, Mckesson failed to exercise
         reasonable care in conducting his demonstration.
         This is not, as the dissenting opinion contends, a
         “duty to protect others from the criminal activities of
         third persons.” See Posecai, 752 So. 2d at 766.
         Louisiana does not recognize such a duty. It does,
         however, recognize a duty not to negligently cause a
         third party to commit a crime that is a foreseeable
         consequence of negligence. See Brown v. Tesack, 566
         So. 2d 955 (La. 1990). The former means a business
         owner has no duty to provide security guards in its
         parking lot if there is a very low risk of crime. See
         Posecai, 752 So. 2d at 770. The latter means a school
         can be liable when it negligently disposes of
         flammable material in an unsecured dumpster and
Case 3:16-cv-00742-BAJ-RLB         Document 92-8         09/03/20 Page 63 of 177




                                       13a

         local children use the liquid to burn another child. See
         Brown, 566 So. 2d at 957. That latter rule applies
         here too: Mckesson owed Doe a duty not to negligently
         precipitate the crime of a third party. And a jury could
         plausibly find that a violent confrontation with a
         police officer was a foreseeable effect of negligently
         directing a protest.6
             Officer Doe has also plausibly alleged that
         Mckesson’s breach of duty was the cause-in-fact of
         Officer Doe’s injury and that the injury was within
         the scope of the duty breached by Mckesson. It may
         have been an unknown demonstrator who threw the
         hard object at Officer Doe, but by leading the
         demonstrators onto the public highway and
         provoking a violent confrontation with the police,
         Mckesson’s negligent actions were the “but for”
         causes of Officer Doe’s injuries. See Roberts v. Benoit,
         605 So. 2d 1032, 1052 (La. 1992) (“To meet the
         cause-in-fact element, a plaintiff must prove only that
         the conduct was a necessary antecedent of the
         accident, that is, but for the defendant’s conduct, the
         incident probably would not have occurred.”).
         Furthermore, as the purpose of imposing a duty on
         Mckesson in this situation is to prevent foreseeable
         violence to the police and bystanders, Officer Doe’s
         injury, as alleged in the pleadings, was within the
         scope of the duty of care allegedly breached by
         Mckesson.

             6  The dissenting opinion attempts to distinguish Brown by
         pointing out that “we are dealing with the criminal acts of an
         adult, not a child.” But the dissenting opinion does not explain
         why the child/adult distinction should matter. The potential for
         future violent actions by adults can be just as foreseeable as the
         potential for future violent actions by children.
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 64 of 177




                                  14a

             The amended complaint only bolsters these
         conclusions. It specifically alleges that Mckesson led
         protestors down a public highway in an attempt to
         block the interstate. The protestors followed. During
         this unlawful act, Mckesson knew he was in violation
         of law and livestreamed his arrest. Finally, the
         plaintiff’s injury was suffered during this unlawful
         action. The amended complaint alleges that it was
         during this struggle of the protestors to reach the
         interstate that Officer Doe was struck by a piece of
         concrete or rock-like object. It is an uncontroversial
         proposition of tort law that intentionally breaking,
         and encouraging others to break, the law is relevant
         to the reasonableness of one’s actions.
             We iterate what we have previously noted: Our
         ruling at this point is not to say that a finding of
         liability will ultimately be appropriate. At the motion
         to dismiss stage, however, we are simply required to
         decide whether Officer Doe’s claim for relief is
         sufficiently plausible to allow him to proceed to
         discovery. We find that it is.
                                   B.
             Having concluded that Officer Doe has stated a
         plausible claim for relief against Mckesson under
         state tort law, we will now take a step back and
         address the district court’s determination that Officer
         Doe’s complaint should be dismissed based on the
         First Amendment. The Supreme Court has made
         clear that “[t]he First Amendment does not protect
         violence.” N.A.A.C.P. v. Claiborne Hardware Co., 458
         U.S. 886, 916 (1982). Nonetheless, the district court
         dismissed the complaint on First Amendment
         grounds, reasoning that “[i]n order to state a claim
         against Mckesson to hold him liable for the tortious
Case 3:16-cv-00742-BAJ-RLB      Document 92-8     09/03/20 Page 65 of 177




                                   15a

         act of another with whom he was associating during
         the demonstration, Plaintiff would have to allege
         facts that tend to demonstrate that Mckesson
         ‘authorized, directed, or ratified specific tortious
         activity.’” Doe, 272 F. Supp. 3d at 847 (quoting
         Claiborne Hardware, 458 U.S. at 927). The district
         court then went on to find that there were no
         plausible allegations that Mckesson had done so in
         his complaint.
              The district court appears to have assumed that
         in order to state a claim that Mckesson was liable for
         his injuries, Officer Doe was required to allege facts
         that created an inference that Mckesson directed,
         authorized, or ratified the unknown assailant’s
         specific conduct in attacking Officer Doe. This
         assumption, however, does not fit the situation we
         address today. Even if we assume that Officer Doe
         seeks to hold Mckesson “liable for the unlawful
         conduct of others” within the meaning of Claiborne
         Hardware, the First Amendment would not require
         dismissal of Officer Doe’s complaint. 458 U.S. at 927.
         In order to counter Mckesson’s First Amendment
         defense at the pleading stage, Officer Doe simply
         needed to plausibly allege that his injuries were one
         of the “consequences” of “tortious activity,” which
         itself was “authorized, directed, or ratified” by
         Mckesson in violation of his duty of care. See id. (“[A]
         finding that [the defendant] authorized, directed, or
         ratified specific tortious activity would justify holding
         him responsible for the consequences of that
         activity.”). Our discussion above makes clear that
         Officer Doe’s complaint does allege that Mckesson
         directed the demonstrators to engage in the criminal
         act of occupying the public highway, which quite
         consequentially provoked a confrontation between the
Case 3:16-cv-00742-BAJ-RLB      Document 92-8     09/03/20 Page 66 of 177




                                   16a

         Baton Rouge police and the protesters, and that
         Officer Doe’s injuries were the foreseeable result of
         the tortious and illegal conduct of blocking a busy
         highway.
              We focus here on the fact that Mckesson
         “directed ... specific tortious activity” because we hold
         that Officer Doe has adequately alleged that his
         injuries were the result of Mckesson’s own tortious
         conduct in directing an illegal and foreseeably violent
         protest. In Mckesson’s petition for rehearing, he
         expresses concern that the panel opinion permits
         Officer Doe to hold him liable for the tortious conduct
         of others even though Officer Doe merely alleged that
         he was negligent, and not that he specifically
         intended that violence would result. We think that
         Mckesson’s criticisms are misplaced. We perceive no
         constitutional issue with Mckesson being held liable
         for injuries caused by a combination of his own
         negligent conduct and the violent actions of another
         that were foreseeable as a result of that negligent
         conduct. The permissibility of such liability is a
         standard aspect of state law. See Restatement (Third)
         of Torts: Liability for Physical and Emotional Harm
         § 19 (2010) (“The conduct of a defendant can lack
         reasonable care insofar as it foreseeably combines
         with or permits the improper conduct of the plaintiff
         or a third party.”). There is no indication in Claiborne
         Hardware or subsequent decisions that the Supreme
         Court intended to restructure state tort law by
         eliminating this principle of negligence liability.
             A close reading of Claiborne Hardware makes
         this clear. In that case, the Mississippi Supreme
         Court had found defendants liable for malicious
         interference with plaintiff’s business when they
Case 3:16-cv-00742-BAJ-RLB      Document 92-8     09/03/20 Page 67 of 177




                                   17a

         executed a sustained boycott against white-owned
         businesses for the purpose of securing “equal rights
         and opportunities for Negro citizens.” See Claiborne
         Hardware, 458 U.S. at 899 (internal quotations
         omitted). That holding depended on the conclusion
         that “force, violence, or threats” were present. See id.
         at 895 (citing 393 So. 2d 1290, 1301 (Miss. 1980)).
         This was a departure from the holding of the state
         chancery court. As the United States Supreme Court
         clarified, “[t]he Mississippi Supreme Court did not
         sustain the chancellor’s imposition of liability on a
         theory that state law prohibited a nonviolent,
         politically motivated boycott.” Id. at 915. This
         distinction is key: Before the United States Supreme
         Court, the only unlawful activities at issue involved
         “force, violence, or threats.” If the “force, violence,
         [and] threats” had been removed from the boycott, the
         remaining conduct would not have been tortious at
         all.
             This posture is central to understanding what
         Claiborne Hardware did, and more importantly, did
         not, hold. When Claiborne Hardware speaks of
         violence, it speaks of the only unlawful activity at
         issue in the case. Consider its observation that
         “[w]hile the State legitimately may impose damages
         for the consequences of violent conduct, it may not
         award compensation for the consequences of
         nonviolent, protected activity.” Id. at 918. It could not
         award compensation for the consequences of
         nonviolent activity because the only potentially
         tortious conduct at issue was violent. Indeed, the
         court expressly declined to reach the question of how
         it would have ruled if the nonviolent aspects of the
         boycott had been found to be tortious violations of an
         appropriately tailored state law. See id. at 915 n.49.
Case 3:16-cv-00742-BAJ-RLB      Document 92-8      09/03/20 Page 68 of 177




                                    18a

              Yet the dissenting opinion reads Claiborne
         Hardware as creating a broad categorical rule:
         “Claiborne Hardware ... insulates nonviolent
         protestors from liability for others’ conduct when
         engaging in political expression, even intentionally
         tortious conduct, not intended to incite immediate
         violence.” How does it reach this conclusion? It relies
         on the Claiborne Hardware chancery court opinion
         that grounded liability in nonviolent protest. But the
         Mississippi Supreme Court and the United States
         Supreme Court grounded liability solely in the
         presence of “force, violence or threats.” Id. at 895. The
         United States Supreme Court did not invent a
         “violence/nonviolence distinction” when it explained
         that “[w]hile the State legitimately may impose
         damages for the consequences of violent conduct, it
         may not award compensation for the consequences of
         nonviolent, protected activity.” Id. at 918. It merely
         applied black-letter tort law: Because the only
         tortious conduct in Claiborne Hardware was violent,
         no nonviolent conduct could have proximately caused
         the plaintiff’s injury. See id. (“Only those losses
         proximately caused by unlawful conduct may be
         recovered.”).
             For the same reason, the Claiborne Hardware
         opinion makes frequent reference to unlawful conduct
         when, under the dissenting opinion’s view, it should
         have spoken of violence. See, e.g., id. at 920 (“For
         liability to be imposed by reason of association alone,
         it is necessary to establish that the group itself
         possessed unlawful goals and that the individual held
         a specific intent to further those illegal aims.”); id. at
         925 (“There is nothing unlawful in standing outside a
         store and recording names.”); id. at 926
         (“Unquestionably, these individuals may be held
Case 3:16-cv-00742-BAJ-RLB            Document 92-8          09/03/20 Page 69 of 177




                                          19a

         responsible for the injuries that they caused; a
         judgment tailored to the consequences of their
         unlawful conduct may be sustained.”); id. at 927
         (“There are three separate theories that might justify
         holding Evers liable for the unlawful conduct of
         others.”); id. at 933 (“At times the difference between
         lawful and unlawful collective action may be
         identified easily by reference to its purpose.”). In
         every instance, if the Court were creating a
         violence/nonviolence distinction it would have
         replaced “unlawful” with “violent.” It did not, because
         it created no such demarcation. Rather, it addressed
         the case before it, where the only tortious conduct was
         violent.7
              This supposed violence/nonviolence distinction
         also does not square with the case law. Take New
         York Times Co. v. Sullivan, 376 U.S. 254 (1964). That
         case held that a public officer cannot “recover[]
         damages for a defamatory falsehood relating to his
         official conduct unless he proves that the statement

              7   The dissenting opinion concedes that the First
         Amendment does not “protect[] individuals from all liability as
         long as their speech was nonviolent.” Rather, the dissenting
         opinion contends, “Claiborne Hardware supports the proposition
         that an individual cannot be held liable for violence if his speech
         did not ‘authorize[], direct[], or ratif[y]’ violence.” But the basis of
         potential liability in this case is Mckesson’s actions and conduct
         in directing the illegal demonstration, not his speech and
         advocacy. Elsewhere, the dissenting opinion describes its thesis
         this way: “encouraging [] unlawful activity cannot expose
         Mckesson to liability for violence because he didn’t instruct
         anyone to commit violence.” But that still overreads Claiborne
         Hardware; if this were the rule, then a protest leader who
         directs protesters to occupy an empty business could not be held
         liable for a violent confrontation that foreseeably follows
         between a protester and a business owner or police officer.
Case 3:16-cv-00742-BAJ-RLB      Document 92-8     09/03/20 Page 70 of 177




                                   20a

         was made with ‘actual malice’—that is, with
         knowledge that it was false or with reckless disregard
         of whether it was false or not.” Id. at 279-80. But
         defamation is a nonviolent tort, and statements made
         about public officers are often shouted during political
         protests. If the dissenting opinion’s interpretation is
         correct, then it would seem that even the narrow
         “actual malice” exception to immunity was eliminated
         by Claiborne Hardware, at least for statements made
         during a protest.
             Neither do recent cases vindicate this
         understanding. The Seventh Circuit examined a
         boycott similar to the one in Claiborne Hardware, this
         time a boycott by a union of a hotel and those doing
         business with the hotel. See 520 S. Mich. Ave. Assocs.,
         Ltd. v. Unite Here Local 1, 760 F.3d 708 (7th Cir.
         2014). The court found that it was “undisputed that
         the Union delegations all attempted to communicate
         a message on a topic of public concern.” Id. at 723. But
         the court nonetheless held that the boycotters could
         be found liable if they had crossed the line into illegal
         coercion, because “prohibiting some of the Union’s
         conduct under the federal labor laws would pose no
         greater obstacle to free speech than that posed by
         ordinary trespass and harassment laws.” Id. The
         court’s benchmark for liability was illegality, not
         violence. The court concluded that if “the Union’s
         conduct in this case is equivalent to secondary
         picketing, and inflicts the same type of economic
         harm, it too may be prohibited without doing any
         harm to First Amendment liberties.” Id. The
         dissenting opinion cannot be squared with this
         outcome.
             Finally, the violence/nonviolence distinction does
Case 3:16-cv-00742-BAJ-RLB        Document 92-8       09/03/20 Page 71 of 177




                                     21a

         not make sense. Imagine protesters speaking out on a
         heated political issue are marching in a downtown
         district. As they march through the city, a protester
         jaywalks. To avoid the jaywalker, a car swerves off
         the street, and the driver is seriously injured. If the
         dissenting opinion’s interpretation of Claiborne
         Hardware is correct, the First Amendment provides
         an absolute defense to liability for the jaywalker in a
         suit by the driver. The dissenting opinion says that
         “preventing tortious interference is not a proper
         justification for restricting free speech (unlike
         preventing violence)” because Claiborne Hardware
         cemented a “violence/nonviolence distinction.” The
         theory seems to be that because tortious interference
         is nonviolent, it cannot be tortious if done for a
         political reason. So too with every nonviolent tort?
         What about nonviolent criminal offenses done for a
         political reason? The dissenting opinion does not
         seem to believe that engaging in a protest provides a
         protestor immunity for violating La. Rev. Stat. Ann.
         § 14:97. What is the logic behind immunizing
         protestors from nonviolent civil liability while
         retaining their nonviolent criminal liability?8
             We of course acknowledge that Mckesson’s
         negligent conduct took place in the context of a
         political protest. It is certainly true that “the presence
         of activity protected by the First Amendment imposes
         restraints on the grounds that may give rise to
         damages liability and on the persons who may be held
         accountable for those damages.” Claiborne Hardware,
         458 U.S. at 916-17. But Claiborne Hardware does not

             8  The dissenting opinion does not engage with our reading
         of Claiborne Hardware, nor does it grapple with the staggering
         consequences of its approach.
Case 3:16-cv-00742-BAJ-RLB          Document 92-8         09/03/20 Page 72 of 177




                                        22a

         insulate the petitioner from liability for his own
         negligent conduct simply because he, and those he
         associated with, also intended to communicate a
         message. See id. at 916 (“[T]he use of weapons,
         gunpowder, and gasoline may not constitutionally
         masquerade under the guise of advocacy.” (internal
         quotation     marks      and    citations   omitted)).
         Furthermore, although we do not understand the
         petitioner to be arguing that the Baton Rouge police
         violated the demonstrators’ First Amendment rights
         by attempting to remove them from the highway, we
         note that the criminal conduct allegedly ordered by
         Mckesson was not itself protected by the First
         Amendment, as Mckesson ordered the demonstrators
         to violate a reasonable time, place, and manner
         restriction by blocking the public highway. See Clark
         v. Cmty. for Creative Non-Violence, 468 U.S. 288, 293
         (1984) (reasonable time, place, and manner
         restrictions do not violate the First Amendment). As
         such, no First Amendment protected activity is
         suppressed by allowing the consequences of
         Mckesson’s conduct to be addressed by state tort law.
             Thus, on the pleadings, which must be read in a
         light most favorable to Officer Doe, the First
         Amendment is not a bar to Officer Doe’s negligence
         theory. The district court erred by dismissing Officer
         Doe’s complaint—at the pleading stage—as barred by
         the First Amendment. 9 We emphasize that this

              9 We emphasize, however, that our opinion does not suggest

         that the First Amendment allows a person to be punished, or
         held civilly liable, simply because of his associations with others,
         unless it is established that the group that the person associated
         with “itself possessed unlawful goals and that the individual
         held a specific intent to further those illegal aims.” Claiborne
         Hardware, 458 U.S. at 920. But we also observe that, in any
Case 3:16-cv-00742-BAJ-RLB         Document 92-8        09/03/20 Page 73 of 177




                                       23a

         means only that, given the facts that Doe alleges, he
         could plausibly succeed on this claim. We make no
         statement (and we cannot know) whether he will.
                                        C.
              Now we turn our attention to whether Officer Doe
         has stated a claim against Black Lives Matter. The
         district court took judicial notice that “‘Black Lives
         Matter,’ as that term is used in the Complaint, is a
         social movement that was catalyzed on social media
         by the persons listed in the Complaint in response to
         the perceived mistreatment of African-American
         citizens by law enforcement officers.” Based on this
         conclusion, the district court held that Black Lives
         Matter is not a “juridical person” capable of being
         sued. See Ermert, 559 So. 2d at 474. We first address
         the district court’s taking of judicial notice, then
         Black Lives Matter’s alleged capacity to be sued.
              Federal Rule of Evidence 201 provides that a
         court may take judicial notice of an “adjudicative fact”
         if the fact is “not subject to reasonable dispute” in that
         it is either (1) generally known within the territorial
         jurisdiction of the trial court or (2) capable of accurate
         and ready determination by resort to sources whose
         accuracy cannot be questioned. Fed. R. Evid. 201(b).
         “Rule 201 authorizes the court to take notice only of
         ‘adjudicative facts,’ not legal determinations.” Taylor
         v. Charter Med. Corp., 162 F.3d 827, 831 (5th Cir.

         event, Officer Doe’s allegations are sufficient to state a claim
         that Black Lives Matter “possessed unlawful goals” and that
         Mckesson “held a specific intent to further those illegal aims.”
         See id. Officer Doe alleges that Black Lives Matter “plann[ed] to
         block a public highway,” and, in his amended complaint, that
         Mckesson and Black Lives Matter traveled to Baton Rouge “for
         the purpose of ... rioting.” (emphasis added).
Case 3:16-cv-00742-BAJ-RLB      Document 92-8     09/03/20 Page 74 of 177




                                   24a

         1998). In Taylor, we held that another court’s
         state-actor determination was not an “adjudicative
         fact” within the meaning of Rule 201 because
         “[w]hether a private party is a state actor for the
         purposes of § 1983 is a mixed question of fact and law
         and is thus subject to our de novo review.” Id. at
         830-31. We further held that the state-actor
         determination was not beyond reasonable dispute
         where it “was, in fact, disputed by the parties” in the
         related case. Id. at 830.
              We think that the district court was incorrect to
         take judicial notice of a mixed question of fact and law
         when it concluded that Black Lives Matter is a “social
         movement, rather than an organization or entity of
         any sort.” The legal status of Black Lives Matter is
         not immune from reasonable dispute; and, indeed, it
         is disputed by the parties—Doe claiming that Black
         Lives Matter is a national unincorporated
         association, and Mckesson claiming that it is a
         movement or at best a community of interest. This
         difference is sufficient under our case law to preclude
         judicial notice.
              We should further say that we see the cases
         relied on by the district court as distinguishable. Each
         deals with judicial notice of an aspect of an entity, not
         its legal form. See United States v. Parise, 159 F.3d
         790, 801 (3d Cir. 1998) (holding that the court could
         take judicial notice of the aims and goals of a
         movement); Atty. Gen. of U.S. v. Irish N. Aid. Comm.,
         530 F. Supp. 241, 259-60 (S.D.N.Y. 1981) (stating the
         court could take “notice that the IRA is a ‘Republican
         movement,’ at least insofar as it advocates a united
         Ireland” (emphasis added)); see also Baggett v. Bullitt,
         377 U.S. 360, 376 n.13 (1964) (noting that “[t]he lower
Case 3:16-cv-00742-BAJ-RLB      Document 92-8     09/03/20 Page 75 of 177




                                   25a

         court took judicial notice of the fact that the
         Communist Party of the United States ... was a part
         of the world Communist movement” (emphasis
         added)).
              Now, we move on to discuss the merits of Officer
         Doe’s contention that Black Lives Matter is a suable
         entity. He alleges that Black Lives Matter “is a
         national unincorporated association with chapter [sic]
         in many states.” Under Federal Rule of Civil
         Procedure 17(b), the capacity of an entity “to sue or be
         sued is determined ... by the law of the state where
         the court is located.” Under Article 738 of the
         Louisiana     Code     of    Civil   Procedure,       “an
         unincorporated association has the procedural
         capacity to be sued in its own name.” The Louisiana
         Supreme Court has held that “an unincorporated
         association is created in the same manner as a
         partnership, by a contract between two or more
         persons to combine their efforts, resources, knowledge
         or activities for a purpose other than profit or
         commercial benefit.” Ermert, 559 So. 2d at 473.
         “Interpretation of a contract is the determination of
         the common intent of the parties.” La. Civ. Code Ann.
         art. 2045. To show intent, “the object of the contract of
         association must necessarily be the creation of an
         entity whose personality ‘is distinct from that of its
         members.’” Ermert, 559 So. 2d at 474 (quoting La.
         Civ. Code Ann. art. 24). Louisiana law does not
         provide for a public display of the parties’ intent. Id.
              Louisiana courts have looked to various factors
         as indicative of an intent to create an unincorporated
         association, including requiring dues, having
         insurance, ownership of property, governing
         agreements, or the presence of a formal membership
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 76 of 177




                                   26a

         structure. See Bogue Lusa Waterworks Dist. v. La.
         Dep’t of Envtl. Quality, 897 So. 2d 726, 728-29 (La. Ct.
         App. 2004) (relying on organization’s unfiled articles
         of incorporation); Friendship Hunting Club v.
         Lejeune, 999 So. 2d 216, 223 (La. Ct. App. 2008)
         (relying on organization’s required dues and
         possession of an insurance policy); see also Concerned
         Citizens Around Murphy v. Murphy Oil USA, Inc.,
         686 F. Supp. 2d 663, 675 (E.D. La. 2010) (relying on
         organization’s formal and determinate membership
         structure). Lacking at least some of these indicators,
         Louisiana courts have been unwilling to find an
         intent to create an unincorporated association. See,
         e.g., Ermert, 559 So. 2d at 474-75 (finding that
         hunting group was not an unincorporated association
         because it did not own or lease the property that it
         was based on, required the permission of one of its
         alleged members to use the property, and lacked
         formal rules or bylaws).
              Officer Doe has not shown in his complaint a
         plausible inference that Black Lives Matter is an
         unincorporated association. His only allegations are
         that Black Lives Matter: (1) was created by three
         women; (2) has several leaders, including Mckesson;
         (3) has chapters in many states; and (4) was involved
         in numerous protests in response to police practices.
         He does not allege that it possesses property, has a
         formal membership, requires dues, or possesses a
         governing agreement. As such, the complaint lacks
         any indication that Black Lives Matter possesses the
         traits that Louisiana courts have regarded as
         indicative of an intent to establish a juridical entity.
         We have no doubt that Black Lives Matter involves a
         number of people working in concert, but “an
         unincorporated association .... does not come into
Case 3:16-cv-00742-BAJ-RLB         Document 92-8         09/03/20 Page 77 of 177




                                       27a

         existence or commence merely by virtue of the
         fortuitous creation of a community of interest or the
         fact that a number of individuals have simply acted
         together.” Id. at 474. Therefore, we find that the
         district court did not err in concluding that Officer
         Doe’s complaint has failed plausibly to allege that
         Black Lives Matter is an entity capable of being
         sued.10
                                        VI.
             In sum, we hold that Officer Doe has not
         adequately alleged that Mckesson was vicariously
         liable for the conduct of the unknown assailant or
         that Mckesson entered into a civil conspiracy with the
         purpose of injuring Officer Doe. We do find, however,
         that Officer Doe adequately alleged that Mckesson is
         liable in negligence for organizing and leading the
         Baton Rouge demonstration to illegally occupy a
         highway. We further find that in this context the
         district court erred in dismissing the suit on First
         Amendment grounds. As such, Officer Doe has
         pleaded a claim for relief against DeRay Mckesson in
         his active complaint. 11 The district court therefore
         erred by concluding that it would be futile for Doe to
         amend his complaint. We also hold that the district

              10 We do not address whether Officer Doe could state a

         claim against an entity whose capacity to be sued was plausibly
         alleged, nor do we address whether Mckesson could be held
         liable for the actions of that entity under state law.
             11 Officer Doe has complained of the lack of discovery in this
         case, particularly related to his claims against the corporate
         defendants. Officer Doe is free to argue before the district court
         that he is entitled to discovery. The district court may then
         decide whether, in the light of our remand, discovery would be
         appropriate.
Case 3:16-cv-00742-BAJ-RLB          Document 92-8        09/03/20 Page 78 of 177




                                        28a

         court erred by taking judicial notice of the legal status
         of “Black Lives Matter,” but nonetheless find that
         Officer Doe did not plead facts that would allow us to
         conclude that Black Lives Matter is an entity capable
         of being sued. Therefore, the judgment of the district
         court is AFFIRMED in part, REVERSED in part, and
         the case is REMANDED for further proceedings
         consistent with this opinion.12

              12 On appeal, Officer Doe also argues that the district court

         erred in denying his request to proceed anonymously as John
         Doe. He argues that the public nature of his job puts him and his
         family in danger of additional violence. At the district court, he
         listed a number of examples of acts of violence against police
         officers by individuals who may have some connection with
         Black Lives Matter. In its order, the district court walked
         through three factors common to anonymous-party suits that we
         have said “deserve considerable weight.” Doe v. Stegall, 653 F.2d
         180, 186 (5th Cir. 1981). These are: (1) whether the plaintiff is
         “challeng[ing] governmental activity”; (2) whether the plaintiff
         will be required to disclose information “of the utmost intimacy”;
         and (3) whether the plaintiff will be “compelled to admit [his]
         intention to engage in illegal conduct, thereby risking criminal
         prosecution.” Id. at 185. The district court concluded that none of
         these factors applied to the facts of this case. In response to
         Officer Doe’s argument regarding potential future violence, the
         district court noted that the incidents Officer Doe listed did not
         involve Officer Doe and were not related to this lawsuit. In fact,
         at oral argument before the district court regarding his motion,
         Officer Doe conceded that he had received no particularized
         threats of violence since filing his lawsuit. The district court
         instead saw the incidents Officer Doe listed as evidence of “the
         generalized threat of violence that all police officers face.” As a
         result, the district found that Doe had not demonstrated a
         privacy interest that outweighs the “customary and
         constitutionally embedded presumption of openness in judicial
         proceedings.” Id. at 186. We agree with the district court and
         affirm the denial of Doe’s motion to proceed anonymously. In so
         holding, we emphasize what the Supreme Court said decades
         ago: “What transpires in the court room is public property.”
Case 3:16-cv-00742-BAJ-RLB         Document 92-8      09/03/20 Page 79 of 177




                                      29a

           AFFIRMED in part, REVERSED in part, and
         REMANDED.




         Craig v. Harney, 331 U.S. 367, 374 (1947).
Case 3:16-cv-00742-BAJ-RLB       Document 92-8       09/03/20 Page 80 of 177




                                     30a


         DON R. WILLETT, Circuit Judge, concurring in part,
         dissenting in part:
             I originally agreed with denying Mckesson’s First
         Amendment defense. 1 But I have had a judicial
         change of heart. Further reflection has led me to see
         this case differently, as explained below. Admittedly,
         judges aren’t naturals at backtracking or
         about-facing. But I do so forthrightly. Consistency is a
         cardinal judicial virtue, but not the only virtue. In my
         judgment, earnest rethinking should underscore,
         rather than undermine, faith in the judicial process.
         As Justice Frankfurter elegantly put it 70 years ago,
         “Wisdom too often never comes, and so one ought not
         to reject it merely because it comes late.”2
                                    ***
              Officer John Doe was honoring his oath to serve
         and protect the people of Baton Rouge when an
         unidentified violent protestor hurled a rock-like
         object at his face. Officer Doe risked his life to keep
         his community safe that day—same as every other
         day he put on the uniform. He deserves justice.
              Unquestionably, Officer Doe can sue the rock
         thrower. But I am unconvinced he can sue the protest
         leader. First, it is unclear whether DeRay Mckesson
         owed Officer Doe a duty under Louisiana law to
         protect him from the criminal acts of others. I would
         certify     that       threshold—and      potentially

             1 Doe v. Mckesson, 922 F.3d 604 (5th Cir.), superseded on

         panel rehearing, 935 F.3d 253 (5th Cir. 2019) (Mckesson II).
             2 Henslee v. Union Planters Nat. Bank & Trust Co., 335
         U.S. 595, 600 (1949) (Frankfurter, J., dissenting).
Case 3:16-cv-00742-BAJ-RLB           Document 92-8         09/03/20 Page 81 of 177




                                         31a

         dispositive—issue to the Supreme Court of Louisiana.
         Second, the Constitution that Officer Doe swore to
         protect itself protects Mckesson’s rights to speak,
         assemble, associate, and petition. First Amendment
         freedoms, of course, are not absolute—and there’s the
         rub: Did Mckesson stray from lawfully exercising his
         own rights to unlawfully exorcising Doe’s. I don’t
         believe he did.3
                                           I.
             Respectfully, the majority opinion is too quick to
         conclude that Mckesson’s organization and leadership
         of the Black Lives Matter protest amounted to
         negligence. Under Louisiana law, a person generally
         has “no duty to protect others from the criminal
         activities of third persons.” 4 And to determine
         whether to impose such a duty, “the court must make
         a policy decision in light of the unique facts and
         circumstances presented.” 5 This case raises
         consequential questions of Federal constitutional
         law—but only potential questions. If Louisiana law
         does not impose a duty on protest organizers to
         protect officers from the criminal violence of
         individual protestors, then the First Amendment

              3 Although I now dissent on the First Amendment issue, I
         still agree with the majority opinion that: (1) we have
         jurisdiction over this appeal; (2) Mckesson cannot be held
         vicariously liable for the assailant’s actions; (3) Officer Doe failed
         to state a civil conspiracy claim; (4) Officer Doe failed to
         adequately allege that Black Lives Matter is an unincorporated
         association capable of being sued under Louisiana law; and (5)
         Officer Doe is not entitled to proceed anonymously.
              4   Posecai v. Wal-Mart Stores, Inc., 752 So. 2d 762, 766 (La.
         1999).
              5   Id.
Case 3:16-cv-00742-BAJ-RLB           Document 92-8        09/03/20 Page 82 of 177




                                        32a

         issues, however important, are moot.
             The majority opinion concludes that Mckesson, as
         protest organizer, can be held liable for Officer Doe’s
         injuries because the Constitution “does not insulate
         [Mckesson] from liability for his own negligent
         conduct simply because he, and those he associated
         with, also intended to communicate a message.” 6
         Putting aside whether the Constitution, in fact,
         supports precisely that,7 the starting-point question
         is whether Mckesson’s conduct was negligent at all.
         And step one of that inquiry is determining whether a
         duty exists—a pure question of law.8
             The majority concludes that the foreseeable risk
         of violence alone imposed a duty on Mckesson to
         exercise reasonable care to avoid that violence. But I
         am unaware of any Louisiana case imposing a duty to
         protect against the criminal acts of a third party
         absent a special relationship that entails an
         independent duty.9 The majority, as it must, accepts

             6   Maj. Op. at 21a–22a.
              7 See N.A.A.C.P. v. Claiborne Hardware Co., 458 U.S. 886,

         908 (1982) (“The right to associate does not lose all
         constitutional protection merely because some members of the
         group may have participated in conduct or advocated doctrine
         that itself is not protected.”). Claiborne Hardware, in part,
         addresses what protest conduct can give rise to tort liability
         consistent with the First Amendment, something that requires
         “precision of regulation” even when holding someone liable for
         his own actions in connection with protected speech. Id. at 916.
             8   Lazard v. Foti, 859 So. 2d 656, 659 (La. 2003).
              9 See Carriere v. Sears, Roebuck and Co., 893 F.2d 98, 101

         (5th Cir. 1990) (“Ordinarily, Louisiana law imposes no duty to
         protect against the criminal acts of third persons. However, a
         duty to protect against foreseeable criminal misconduct may
         arise from a special relationship.” (internal citations omitted));
Case 3:16-cv-00742-BAJ-RLB           Document 92-8         09/03/20 Page 83 of 177




                                         33a




         Wellons v. Grayson, 583 So. 2d 1166, 1168-69 (La. App. 1 Cir.
         1991) (explaining that, for a party to have an obligation to
         protect against the criminal acts of others, “some special
         relationship must exist in order for that duty to arise”). For
         instance, in Posecai, the Supreme Court of Louisiana examined
         whether a business owed a duty to its customers to protect
         against criminal acts that were reasonably foreseeable to occur
         in the business’s parking lot. 752 So. 2d at 766. Importantly, the
         business unquestionably owed some duty to the customer
         because the customer was an invitee on the property; the
         question was how far that duty extended. And because, on
         balance, the risk of criminal activity was reasonably foreseeable
         and the burden of imposing a duty to protect against that risk
         was minimal, the court chose to impose a duty on the business.
         Id. at 768.
              Consider also Brown v. Tesack, relied upon by the majority.
         566 So. 2d 955 (La. 1990). In Brown, there was no question that
         the school had a duty to properly dispose of hazardous materials.
         Id. at 957. The school “specifically recognized” that certain
         flammable liquids created an unreasonable risk to the children
         who played on the school’s property. Id. As in Posecai, the
         question before the Supreme Court of Louisiana was whether
         this pre-existing duty extended to protecting against the acts of
         third parties (i.e., one child abusing the flammable liquids and
         burning another child). Id. The court concluded that because the
         harm that occurred was not only a foreseeable consequence of a
         breach of the school’s already existing duty, but was a “foreseen”
         harm, protecting against the risk of children taking and
         misusing the hazardous liquids was within the scope of the
         school’s underlying duty to properly dispose of the liquids. Id. at
         957-58. Further, the underlying duty in Brown was tied to the
         heightened standard of care involving children, which is not an
         issue in our case. See id. at 957 (“A duty was owed both to these
         children and to their potential victims …. We agree ... that
         ‘children who possess a flammable substance can be expected to
         light it, to attract other children to join in the play and to commit
         criminal acts or engage in other misadventures.’” (quoting
         Brown, 556 So.2d at 89 (Plotkin, J., dissenting) (“[T]here is no
         difference between the recognizable risk of a minor’s misuse of
Case 3:16-cv-00742-BAJ-RLB           Document 92-8       09/03/20 Page 84 of 177




                                       34a

         that Louisiana does not recognize such a duty.
         Instead, it argues, Louisiana law imposes a “duty not
         to negligently cause a third party to commit a crime
         that is a foreseeable consequence of negligence.” 10
         Respectfully, this is a semantic distinction without an
         analytic difference. And it is a distinction
         unsupported by Louisiana law. 11 Doe asserts that

         an inherently dangerous object and the likelihood that the minor
         will cause personal or property damages to others[.]”))).
              Here, the harm to Officer Doe was not within the scope of
         the highway-obstruction statute that the majority alleges Doe
         violated, and Mckesson owed no pre-existing duty to Doe
         because of a special relationship between them. Finally, the
         majority opinion, while quoting the multi-factor balancing
         analysis required by the Louisiana Supreme Court in Posecai,
         never gets around to actually applying it. Rather, the majority
         simply assumes that because the harm was foreseeable, a duty
         necessarily exists. Louisiana law requires more.
             10   Maj. Op. at 12a.
              11 The majority opinion attempts to distinguish between a

         duty to protect against a crime and a duty not to precipitate one.
         But I have certainly not found any case that describes such a
         difference or recognizes the majority’s proposed duty. See, e.g.,
         Harris v. Pizza Hut of La., Inc., 45 So.2d 1364, 1369-70 (La.
         1984) (“Louisiana has for some time employed the duty-risk
         analysis to determine legal responsibility in tort claims. The
         pertinent inquiries are: ... II. Whether there was a duty on the
         part of the defendant which was imposed to protect against the
         risk involved .... (emphasis added)). And, despite the majority’s
         contention otherwise, both Posecai and Brown concern a duty to
         protect against the criminal acts of others, which exists only
         where there is a pre-existing special relationship that itself
         imposes a duty. See Posecai, 752 So. 2d at 766; Brown, 566 So.2d
         at 957 (“[A]ll rules of conduct ... exist for purposes. They are
         designed to protect some persons under some circumstances
         against some risks ... (quoting Wex Malone, Ruminations on
         Cause-In-Fact, 9 Stan. L. Rev. 60, 73 (1956)) (emphasis and
         ellipses in original)). The majority opinion never grapples with
Case 3:16-cv-00742-BAJ-RLB          Document 92-8       09/03/20 Page 85 of 177




                                          35a

         Mckesson “did nothing to calm the crowd,” but under
         Claiborne Hardware, a duty to repudiate “cannot
         arise unless, absent repudiation, an individual could
         be found liable for those acts.” 12 Duty is the first
         inquiry. And possibly the last.
              Recently, in another Louisiana tort case, we
         stressed, “If guidance from state cases is lacking, ‘it is
         not for us to adopt innovative theories of recovery
         under state law.’”13 Wise words. I would be chary of
         making policy decisions that create or expand
         Louisiana tort duties. Given the fateful First
         Amendment issues, and the dearth of on-point
         guidance from Louisiana courts, I would certify this
         res nova negligence question to the Supreme Court of
         Louisiana: Does a protest’s foreseeable risk of
         violence impose a duty upon the protest organizer,
         such that he can be held personally liable for injuries
         inflicted by an unknown assailant? Because if there’s
         no duty, there’s no negligence. And if there’s no
         negligence, there’s no case. And if there’s no case,
         there’s no need to fret about the First Amendment.
             This is not a federal constitutional case unless it
         is first a state tort case. As such, certification is
         counseled, if not compelled, by the twin doctrines of
         constitutional avoidance and abstention. We recently


         Louisiana’s unequivocal expression that for a person to be held
         liable for the consequences of others’ actions, there must be a
         pre-existing duty between the acting and the liable parties. This
         necessity does not go away simply because the majority has
         rephrased the duty at issue.
             12   458 U.S. at 925 n.69.
             13 Meador v. Apple, Inc., 911 F.3d 260, 264 (5th Cir. 2018)
         (quoting Mayo v. Hyatt Corp., 898 F.2d 47, 49 (5th Cir. 1990)).
Case 3:16-cv-00742-BAJ-RLB          Document 92-8        09/03/20 Page 86 of 177




                                        36a

         remarked that “the doctrine of constitutional
         avoidance is rooted in basic considerations of
         federalism,” 14 adding that where a ruling on
         constitutionality “could be avoided by interpretation
         of Louisiana law, we must give due consideration to
         this non-constitutional ground for decision.” 15 This
         caution is less prudish than prudent, and has a
         venerable, generations-long pedigree. The Supreme
         Court, almost 80 years ago, held that “where
         uncertain questions of state law must be resolved
         before a federal constitutional question can be
         decided, federal courts should abstain until a state
         court has addressed the state questions.” 16
             After all, state judiciaries are equal partners in
         our shared duty “to say what the law is.”17 Bombshell
         federal cases dominate most headlines. But as this
         same panel recently emphasized, “American justice is
         dispensed—overwhelmingly—in state, not federal,
         judiciaries.”18 How much? “[A] whopping 96 percent
         of all cases.” 19 As Justice Scalia self-deprecatingly

             14   St. Joseph Abbey v. Castille, 700 F.3d 154, 168 (5th Cir.
         2012).
             15   Id. at 167.
             16 Ctr. for Individual Freedom v. Carmouche, 449 F.3d 655,
         667 (2006) (citing Railroad Comm’n v. Pullman Co., 312 U.S.
         496, 501 (1941)).
             17   Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803).
             18 Thompson v. Dallas City Attorney’s Office, 913 F.3d 464,
         470-71 (5th Cir. 2019) (citing Jennifer W. Elrod, Don’t Mess with
         Texas Judges: In Praise of the State Judiciary, 37 HARV. J.L. &
         PUB. POL’Y 629 (2013)).
              19 New NCSC Video Explains That State Courts Are Where

         the Action Is, NAT. CTR. FOR STATE COURTS (Nov. 28, 2018),
         https://www.ncsc.org/Newsroom/at-the-Center/2018/Nov-28.asp
Case 3:16-cv-00742-BAJ-RLB         Document 92-8      09/03/20 Page 87 of 177




                                      37a

         observed, state law (and state courts) matter far more
         to citizens’ everyday lives: “If you ask which court is of
         the greatest importance to an American citizen, it is
         not my court.”20
              State   judiciaries   are    fundamental,      not
         ornamental, and have been since the Founding, when
         Hamilton lauded them as “the immediate and visible
         guardian of life and property.”21 (Indeed, the federal
         judiciary didn’t even exist for the first several years
         after independence.) Hamilton’s reassurance has
         endured for 232 years. Earlier this year, we again
         extolled the front-and-center role of state judiciaries:
         “For most Americans, Lady Justice lives in the halls
         of state courts.”22
             In this case, Louisiana law poses a threshold,
         potentially decisive question. Only the Supreme
         Court of Louisiana can adjudicate it authoritatively.
         Certification—inviting the state high court’s
         definitive word—serves the dual goals of abstention
         and avoidance by obviating (perhaps) the need to
         confront the First Amendment at all. Avoiding
         unnecessary federal constitutional rulings honors our
         bedrock commitment to federalism. On this point, we


         x.
              20  Thompson, 913 F.3d at 471 (quoting Justice Scalia
         Honors U.S. Constitution, GEO. WASH. TODAY (Sept. 18,
         2013),
         https://gwtoday.gwu.edu/justice-scalia-honors-us-constitution).
              21   THE FEDERALIST NO. 17 (Alexander Hamilton).
              22Thompson, 913 F.3d at 470 (citing John Schwartz, Critics
         Say Budget Cuts for Courts Risk Rights, N.Y. TIMES, Nov. 27,
         2011, at A18 (quoting a former justice of the Colorado Supreme
         Court)).
Case 3:16-cv-00742-BAJ-RLB          Document 92-8    09/03/20 Page 88 of 177




                                       38a

         have not minced words: “[T]he Supreme Court has
         long recognized that concerns for comity and
         federalism may require federal courts to either
         abstain from deciding federal constitutional issues
         that are entwined with the interpretation of state law
         or certify the questions of state law to the state’s
         highest court for an authoritative interpretation of
         them before reaching the merits of the cases.” 23
         Indeed, as the Supreme Court has itself stressed, our
         carefully wrought system of federalism is best served
         by avoiding “the friction of a premature constitutional
         adjudication.” 24 And certification of state-law
         questions may be particularly important in First
         Amendment cases.25
              To my mind, there is no need for Erie guesses or
         crystal balls. Federal-to-state certification is a
         remarkable device: workable, efficient, and
         guaranteed to yield a doubt-free answer. Zero
         guesswork, Erie or otherwise. And this case, by any
         traditional measure, hits the certification bull’s-eye:
         The state-law answer is uncertain, and the
         federal-law question is (maybe) unnecessary. The
         first adjudication of this unresolved issue, one that
         portends far-reaching impact given the ubiquity of
         “negligent protests,” should be decisive and
         authoritative, one on which the people of Louisiana
         can rely.
             True, certification is entirely discretionary, not

             23   Carmouche, 449 F.3d at 667.
             24   Pullman, 312 U.S. at 500.
             25   See Clay Calvert, Certifying Questions in First
         Amendment Cases: Free Speech, Statutory Ambiguity, and
         Definitive Interpretations, 60 B.C.L. REV. 1349, 1352 (2019).
Case 3:16-cv-00742-BAJ-RLB            Document 92-8          09/03/20 Page 89 of 177




                                          39a

         obligatory.     And      the    tipping    point    for
         certification-worthiness      eludes     mathematical
         precision; it’s wholly subjective, with a patent,
         eye-of-the-beholder flavor. 26 But this case seems a
         Certification 101 exemplar that calls for cooperative
         judicial federalism. If consequential state-law ground
         is to be plowed, I believe the Supreme Court of
         Louisiana should do the plowing.
             It is principally the role of state judges to define
         and delimit state causes of action. And state supreme
         courts have an irreplaceable duty: to be supreme and
         to speak supremely. We should let them do so,
         particularly when doing so may obviate a knotty
         federal question. I would leave this ruling on
         Louisiana negligence law to those elected to rule on
         Louisiana negligence law. I would seek conclusive
         word from the conclusive court as to what state law
         prescribes and proscribes. I would not guess, predict,
         or speculate. I would certify.
                                           II.
             Even assuming that Mckesson could be sued
         under Louisiana law for “negligently” leading a
         protest at which someone became violent, the First
         Amendment “imposes restraints” on what (and
         whom) state tort law may punish.27 Just as there is

              26  Disclosure: My dozen years as a state high court jurist
         likely make me more inclined to certify (as does my judgment
         that the majority reaches the wrong constitutional result). As
         this is a federal constitutional case only if it is first a viable state
         negligence case, a state supreme court justice would reasonably
         think it her job to decide an unsettled state-law issue of
         far-reaching significance.
             27 Claiborne Hardware, 458 U.S. at 916-17 (“Specifically,

         the presence of activity protected by the First Amendment
Case 3:16-cv-00742-BAJ-RLB          Document 92-8        09/03/20 Page 90 of 177




                                        40a

         no “hate speech” exception to the First Amendment,28
         “negligent” speech is also constitutionally protected.29
         And under Claiborne Hardware (and a wealth of
         precedent since), raucous public protest—even
         “impassioned” and “emotionally charged” appeals for
         the use of force—is protected unless clearly intended
         to, and likely to, spark immediate violence.30

         imposes restraints on the grounds that may give rise to damages
         liability and on the person who may be held accountable for
         those damages.”). As to what activity may be subject to liability,
         the Court held: “While the State legitimately may impose
         damages for the consequences of violent conduct, it may not
         award compensation for the consequences of nonviolent,
         protected activity. Only those losses proximately caused by
         unlawful conduct may be recovered.” Id. at 918. As to who can be
         held liable for that violent conduct, the Court held: “Civil
         liability may not be imposed merely because an individual
         belonged to a group, some members of which committed acts of
         violence. For liability to be imposed by reason of association
         alone, it is necessary to establish that the group itself possessed
         unlawful goals and that the individual held a specific intent to
         further those illegal aims.” Id. at 920.
             28 Matal v. Tam, 137 1744 (2017) (making clear that

         viewpoint discrimination—including against hateful speech that
         demeans—is unconstitutional).
             29  See, e.g., New York Times Co. v. Sullivan, 376 U.S. 254,
         278-80 (1964) (prohibiting public officials from recovering
         damages for negligently made “defamatory falsehoods” because
         permitting liability for such negligence would impose a “pall of
         fear and timidity ... upon those who would give voice to public
         criticism,” creating “an atmosphere in which the First
         Amendment freedoms cannot survive”).
              30 458 U.S. at 927-28 (citing Brandenburg v. Ohio, 395 U.S.

         444, 447 (1969) (protecting speech of Ku Klux Klan leader who
         threatened “revengeance” if “suppression” of the white race
         continued, and defining “incitement” to mean speech that is
         “directed to inciting or producing imminent lawless action and is
         likely to incite or produce such action”)).
Case 3:16-cv-00742-BAJ-RLB           Document 92-8   09/03/20 Page 91 of 177




                                         41a

             In Claiborne Hardware, involving a years-long
         and sometimes violent boycott that tortiously
         interfered with white-owned businesses, the Court
         unanimously held that the “highly charged political
         rhetoric” of Charles Evers—who “unquestionably
         played the primary leadership role in the
         organization of the boycott”—was constitutionally
         protected even though Evers vilified and urged
         violence against boycott breakers, warning, “if we
         catch any of you going in any of them racist stores,
         we’re gonna break your damn neck.” 31 The Court
         made clear that the First Amendment does not
         protect words “that provoke immediate violence”32 or
         “that create an immediate panic.” 33 But “mere
         advocacy of the use of force or violence does not
         remove speech from the protection of the First
         Amendment.” 34 Because Evers only advocated for
         violence, but did not provoke or incite imminent acts
         of violence, the Court said his fiery words “did not
         exceed the bounds of protected speech.”35 The Court
         noted there was “no evidence—apart from the
         speeches     themselves—that      Evers     authorized,
         ratified, or directly threatened acts of violence.”36 In
         this case, there is not even a competent allegation of
         such behavior.
             Officer Doe does not assert that Mckesson

             31   Id. at 926-28.
             32   Id. at 927.
             33   Id.
             34   Id. (emphasis in original).
             35   Id. at 929.
             36   Id.
Case 3:16-cv-00742-BAJ-RLB           Document 92-8       09/03/20 Page 92 of 177




                                        42a

         perpetrated violence himself. Rather, he asserts that
         Mckesson “incited the violence.” But Doe’s barebones
         complaint specifies no words or actions by Mckesson
         that may have done so. For Rule 12(b)(6) purposes, we
         accept well-pleaded facts as true and view them in the
         light most favorable to the plaintiff. 37 But “a legal
         conclusion couched as a factual allegation” need not
         be accepted as true. 38 Gauzy allegations that offer
         only “labels and conclusions” or “naked assertion[s]
         devoid of further factual enhancement” do not
         suffice.39 Doe’s allegations—“[t]hreadbare recitals of
         the elements of a cause of action, supported by mere

             37  SGK Props., L.L.C. v. U.S. Bank Nat’l Ass’n, 881 F.3d
         933, 943 (5th Cir. 2018). Confusingly, the majority opinion relies
         on Officer Doe’s proposed amended complaint even though the
         district court denied Doe’s request to file an amended complaint.
         The controlling complaint for the purposes of our analysis should
         be Doe’s original complaint. See Matter of Life Partners
         Holdings, Inc., 926 F.3d 103, 112 n.2 (5th Cir. 2019) (accepting
         facts as alleged in Third Amended Complaint, even where
         district court improperly denied plaintiff’s request to file its
         Proposed Fourth Amended Complaint, because the Third
         Amended Complaint was “the live pleading at the time of
         dismissal”); Stem v. Gomez, 813 F.3d 205, 209, 215-17 (5th Cir.
         2016) (relying on facts as alleged in original complaint where
         district court denied leave to amend); Leal v. McHugh, 731 F.3d
         405, 407 & n.1 (5th Cir. 2013) (same). But even if I accepted the
         facts alleged in Doe’s Amended Complaint as true, the First
         Amendment would still prohibit imposing liability against
         Mckesson for the violent acts of others because, as the majority
         agrees, Mckesson did not authorize, direct, or ratify any violent
         conduct.
             38   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
             39  Edionwe v. Bailey, 860 F.3d 287, 291 (5th Cir. 2017)
         (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The
         majority opinion rightly disregards Doe’s “conclusory
         allegations” against Black Lives Matter. See Maj. Op. at 8.
Case 3:16-cv-00742-BAJ-RLB           Document 92-8   09/03/20 Page 93 of 177




                                            43a

         conclusory statements”—fail the 12(b)(6) plausibility
         standard.40
              Doe strings together various unadorned
         contentions—that Mckesson was “present during the
         protest,” “did nothing to calm the crowd,” “directed”
         protestors to gather on the public street in front of
         police headquarters, and “knew or should have known
         ... that violence would result” from the protest that
         Mckesson “staged.” Even taking these impermissibly
         conclusory allegations as true, the complaint lacks
         sufficient factual detail to state a claim for negligence,
         much less to overcome Mckesson’s First Amendment
         defense. For example, Doe does not allege:

                  • What orders Mckesson allegedly gave, how
              he led the protest, or what he said or did to incite
              violence.

                  • How Mckesson “controlled” or “directed”
              the unidentified assailant who injured Officer
              Doe.

                  • How statements that Mckesson made to
              the media after the protest amount to a
              ratification of violence.

             Without these and other fleshed-out facts, the
         complaint utterly fails to link Mckesson’s role as
         leader of the protest demonstration to the mystery
         attacker’s violent act. In short, Doe’s skimpy
         complaint is heavy on well-worn conclusions but light
         on well-pleaded facts.


             40   Iqbal, 556 U.S. at 678.
Case 3:16-cv-00742-BAJ-RLB          Document 92-8         09/03/20 Page 94 of 177




                                        44a

              Indeed, the lone “inciteful” speech quoted in
         Doe’s complaint is something Mckesson said not to a
         fired-up protestor but to a mic’ed-up reporter—the
         day following the protest: “The police want protestors
         to be too afraid to protest.” Tellingly, not a single
         word even obliquely references violence, much less
         advocates it. Temporally, words spoken after the
         protest cannot possibly have incited violence during
         the protest. And tacitly, the majority opinion seems to
         discard the suggestion that Mckesson uttered
         anything to incite violence against Officer Doe.
             With “speech” off the table, the majority seems to
         endorse an alternative liability theory—that
         Mckesson “authorized, directed, or ratified specific
         tortious activity”41 by leading others to block a public
         highway. The majority credits Doe’s abstract,
         one-sentence contention that Mckesson “knew or
         should have known that violence would result.” 42
         Mind you, Doe’s complaint contains no specific
         allegations that Mckesson advocated imminent
         violence, just this bald, conclusory assertion that he
         negligently allowed violence to occur.
             This novel “negligent protest” theory of liability
         seems incompatible with the First Amendment and
         foreclosed—squarely—by controlling Supreme Court
         precedent. Even assuming, for argument’s sake, that

              41 Claiborne Hardware, 458 U.S. at 927 (“[A] finding that

         [Evers] authorized, directed, or ratified specific tortious activity
         would justify holding him responsible for the consequences of
         that activity.”).
             42 See Maj. Op. at 21a–22a (“But Claiborne Hardware does
         not insulate the petitioner from liability for his own negligent
         conduct simply because he, and those he associated with, also
         intended to communicate a message.” (emphasis in original)).
Case 3:16-cv-00742-BAJ-RLB           Document 92-8       09/03/20 Page 95 of 177




                                         45a

         Mckesson directed others to stand in the highway43
         and that violating this criminal law constitutes a
         tort,44 I disagree with the suggestion that directing
         any tort would strip a protest organizer of First
         Amendment protection. Even Evers of Claiborne
         Hardware would be liable under the majority’s
         analysis. After all, the economic harm inflicted in
         Claiborne Hardware was “the result of [Evers’s] own
         tortious conduct in organizing a foreseeably violent
         protest.” 45 Evers engaged in the tort of “malicious
         interference with the plaintiff’s business.”46 He even
         threatened during a meeting that “any ‘uncle toms’
         who broke the boycott would ‘have their necks broken’

              43 The majority opinion states that “Officer Doe’s complaint

         does allege that Mckesson directed the demonstrators to engage
         in the criminal act of occupying the public highway,” adding that
         Doe “specifically alleges that Mckesson led protestors down a
         public highway in an attempt to block the interstate.” But the
         lone assertion of purposeful highway-blocking in Doe’s scanty
         complaint is this sentence: “DEFENDANTS conspired to violate
         the law by planning to block a public highway.” Even if
         “planning” equates to directing, the majority properly holds that
         Doe failed to state a claim that Mckesson engaged in any
         conspiracy. Id. at 260.
             44   La. Rev. Stat. Ann. § 14:97.
              45 Maj. Op. at 16a (emphasis in original). Similarly, in

         Eastern Railroad Presidents Conference v. Noerr Motor Freight
         Inc., the Supreme Court held that a campaign with an
         anticompetitive purpose and effect was permissible under the
         First Amendment, even though the Sherman Act prohibits
         individuals from restraining trade or creating monopolies,
         because “[t]he right of petition is one of the freedoms protected
         by the Bill of Rights, and we cannot, of course, lightly impute to
         Congress an intent to invade these freedoms.” 365 U.S. 127, 138
         (1961).
             46   Claiborne Hardware, 458 U.S. at 891.
Case 3:16-cv-00742-BAJ-RLB            Document 92-8        09/03/20 Page 96 of 177




                                         46a

         by their own people.” 47 And violence was not just
         foreseeable; “several” clashes had already occurred. 48
         Despite all that, the Supreme Court ruled Evers to be
         constitutionally protected. Because Evers did not
         specifically direct violence, the Supreme Court was
         unwilling to find him liable for violence. 49 And
         because preventing tortious interference is not a
         proper justification for restricting free speech (unlike
         preventing violence), it refused to hold Evers liable
         for the economic harms resulting from the boycott he
         led.50

              47   Id. at 900 n.28.
              48   Id. at 903.
              49   Id. at 927.
              50 Id. at 914-15 (“[T]he petitioners certainly foresaw—and

         directly intended—that the merchants would sustain economic
         injury as a result of their campaign[;] ... however ... [t]he right of
         the States to regulate economic activity could not justify a
         complete prohibition against a nonviolent, politically motivated
         boycott designed to force governmental and economic change
         and to effectuate rights guaranteed by the Constitution itself ….
         We hold that the nonviolent elements of petitioners’ activities
         are entitled to the protection of the First Amendment.”). The
         majority opinion overlooks these statements by the Supreme
         Court and instead points to proceedings that occurred in the
         state chancery and supreme courts to argue that the tortious
         conduct that Evers unequivocally led was not at issue before the
         Claiborne Hardware Court. But the Court never made such an
         assertion. To the contrary, the Supreme Court observed that it
         was not deciding “the extent to which a narrowly tailored statute
         designed to prohibit certain forms of anticompetitive conduct or
         certain types of secondary pressure may restrict protected First
         Amendment activity. No such statute is involved in this case.
         Nor are we presented with a boycott designed to secure aims
         that are themselves prohibited by a valid state law.” Id. at 915
         n.49. The Supreme Court did not here say that no one committed
         tortious conduct; the Court affirmed that a generic statute
Case 3:16-cv-00742-BAJ-RLB           Document 92-8         09/03/20 Page 97 of 177




                                         47a

             In other words, when the Supreme Court
         observed that Evers could be held liable if he
         “authorized, directed, or ratified specific tortious
         activity,” it was clarifying that Evers could be held
         liable for violence he directly incited because violence
         is a tortious activity that unequivocally falls outside
         First      Amendment          protection.    51     This
         violence/nonviolence distinction is cemented later
                                            52



         against tortious interference is not the type of narrowly tailored
         law that can restrict protected First Amendment speech. And
         because it is not such a narrowly tailored law, directing others to
         violate it could not impose liability on Evers generally, and it
         certainly could not impose liability on him for the violence of
         others. Id. at 914-15; see also Brandenburg, 395 U.S. at 448 (“A
         statute which fails to draw [a] distinction [between teaching
         about the need for violence and “steeling” a group to commit
         violence] impermissibly intrudes upon the freedoms guaranteed
         by the First and Fourteenth Amendments. It sweeps within its
         condemnation speech which our Constitution has immunized
         from governmental control.”).
              51 Claiborne Hardware, 458 U.S. at 927. This is not to say
         the First Amendment protects individuals from all liability as
         long as their speech was nonviolent. Instead, Claiborne
         Hardware supports the proposition that an individual cannot be
         held liable for violence if his speech did not “authorize[], direct[],
         or ratif[y]” violence. Id. (“[A] finding that [Evers] authorized,
         directed, or ratified specific tortious activity would justify
         holding him responsible for the consequences of that activity.”
         (emphasis added)).
              52 The     majority opinion latches onto the phrase
         “violence/nonviolence distinction” and appears to oversimplify it.
         As reiterated throughout this dissent, see, e.g., supra note 51, I
         do not contend that the First Amendment protects individuals
         from all tortious activity as long as it is nonviolent. Instead, I
         affirm the Supreme Court’s holding that a person cannot be held
         liable for violent conduct that he did not intentionally incite or
         commit. And it is violent conduct that is at issue here. Certainly,
         a libeler can be held liable for the reputational harms caused by
Case 3:16-cv-00742-BAJ-RLB           Document 92-8         09/03/20 Page 98 of 177




                                         48a

         in Claiborne Hardware when the Court restates the
         same three-verb standard to explain why Evers could
         not be liable despite his intentionally tortious
         activity, including speech that advocated violence:
         “[A]ny such theory fails for the simple reason that
         there is no evidence—apart from the speeches
         themselves—that Evers authorized, ratified, or
         directly threatened acts of violence.”53 The takeaway
         seems clear: The First Amendment only allows civil
         liability for violent conduct that “occurs in the context
         of constitutionally protected activity” when that
         activity involves violence or threats of violence.54
              The majority opinion avers (though, notably, the


         his libelous speech, see Gertz v. Robert Welch, Inc., 418 U.S. 323,
         348-50 (1974), because defamation statutes are proper, narrowly
         tailored restrictions on the First Amendment. But a libeler may
         not be held liable for the violent acts of others that the libeler did
         not intend to incite with his libelous speech. See Brandenburg,
         395 U.S. at 447-48; Herceg v. Hustler Magazine, Inc., 814 F.2d
         1017, 1024 (5th Cir. 1987) (refusing to impose civil liability
         against Hustler for “inciting” accidental asphyxiation, observing
         that “[m]ere negligence ... cannot form the basis of liability
         under the incitement doctrine”); see also Brown v. Entm’t
         Merchants Ass’n, 564 U.S. 786, 798 (2011) (holding that even if
         violent video games make people more aggressive, California
         could not prohibit their sale to children). And even if the libeler
         could be held so responsible, generic negligence statutes do not
         meet the first necessary condition of being narrowly tailored
         restrictions on free speech. See infra, note 56. Without a doubt,
         Evers defamed certain targets of his speech, yet the Court still
         refused to hold him liable for violence. See, e.g., Claiborne
         Hardware, 458 U.S. at 935-36 (describing specific local store
         owners as “racists” and “bigots” and implying they were
         murderers, rapists, and liars).
              53   Id. at 929.
              54   Id. at 916.
Case 3:16-cv-00742-BAJ-RLB             Document 92-8     09/03/20 Page 99 of 177




                                         49a

         complaint does not) that Mckesson directed
         protestors to block a public highway. 55 But
         encouraging that unlawful activity cannot expose
         Mckesson to liability for violence because he didn’t
         instruct anyone to commit violence.56 The Supreme
         Court requires “extreme care” when attaching
         liability to protest-related activity.57 The majority’s
         “tortious conduct + foreseeable violence = liability for
         violence” formula—with no parsing between violent

             55   See supra note 43.
             56  Claiborne Hardware, 458 U.S. at 916, 921, 927. The
         majority opinion summarily concludes that Louisiana’s
         road-blocking statute is a proper time, place, manner restriction,
         Maj. Op. at 18. But absent briefing from the parties, I am
         uncomfortable reaching such a consequential constitutional
         conclusion. See, e.g., Cox v. Louisiana, 379 U.S. 536, 553-58
         (1965) (invalidating a Baton Rouge ordinance that criminalized
         blocking public streets and only allowed parades or meetings
         with prior permission of an official who had unfettered
         discretion).
              Also, to the extent that a tort duty can arise from the
         violation of statutes against obstructing highways, “recovery will
         be allowed only if a rule of law on which plaintiff relied included
         within its limits protections against the particular risk that
         plaintiff’s interests encountered.” Lazard, 859 So. 2d at 661. And
         Louisiana’s prohibitions on highway-blocking “have as their
         focus the protection of other motorists.” State v. Winnon, 681 So.
         2d 463, 466 (La. App. 2 Cir. 1996). More attenuated harm is
         likely outside the scope of a defendant’s duty under La. Rev.
         Stat. Ann. § 14:97. See, e.g., Thomas v. Ballard, 577 So. 2d 149,
         151 (La. App. 1 Cir. 1991). I could find no Louisiana case
         extending the scope of the negligence duty created by La. Rev.
         Stat. Ann. § 14:97 beyond the traffic-accident context. And I thus
         doubt that an intentional assault on a police officer is the
         “particular risk” addressed by the statute. Lazard, 859 So. 2d at
         661.
             57   Claiborne Hardware, 458 U.S. at 927.
Case 3:16-cv-00742-BAJ-RLB          Document 92-8   09/03/20 Page 100 of 177




                                       50a

         tortious conduct (actionable) and nonviolent tortious
         conduct (nonactionable)—is at odds with the
         “precision of regulation” required to overcome the
         First Amendment.58 Indeed, if it were that easy to
         plead around Claiborne Hardware and hold protest
         leaders personally liable for the violence of an
         individual protestor, there would be cases galore
         holding as much. The majority opinion cites none.
             The bar set by Claiborne Hardware is much
         higher than the majority opinion gives it credit for.
         For example, plaintiffs may only recover “losses
         proximately caused by unlawful conduct.” 59 This
         requires naming “specific parties who agreed to use
         unlawful means” and “identifying the impact of such
         unlawful conduct.”60 Doe’s complaint does not allege
         specific facts indicating an agreement or any kind of
         agency relationship between Mckesson and the
         unidentified protestor, or that Mckesson encouraged
         or incited violent acts. Officer Doe does not allege
         facts supporting that Mckesson had an affirmative
         duty to intervene, and under Claiborne Hardware,
         protest organizers cannot be held strictly liable for
         the violent actions of rogue individuals.61
             To reconcile the majority opinion (negligently
         disregarding potential violence is not protected) with
         Claiborne Hardware (intentionally advocating
         violence is protected), we must accept that one who

             58   Id. at 916, 921
             59   Id. at 918.
             60   Id. at 933-34.
             61 Id. at 920 (“Civil liability may not be imposed merely
         because an individual belonged to a group, some members of
         which committed acts of violence.”)..
Case 3:16-cv-00742-BAJ-RLB          Document 92-8       09/03/20 Page 101 of 177




                                         51a

         expressly and purposely calls for violence is somehow
         not behaving negligently to the risk that violence may
         result. But “[m]ere negligence ... cannot form the
         basis of liability under the incitement doctrine[.]” 62
         To hold otherwise seems fanciful, as does allowing
         common-law tort principles to trump constitutional
         free-speech principles. 63 Claiborne Hardware held
         that Evers’s leadership of an intentionally tortious
         and foreseeably violent boycott did not forfeit his
         First Amendment defense. Reading Claiborne
         Hardware as authorizing liability for violence on the
         basis of urging any unlawful activity—no matter how
         attenuated from the violence that ultimately
         occurred—paints with startlingly broad strokes.
             Holding Mckesson responsible for the violent acts
         of others because he “negligently” led a protest that
         carried the risk of potential violence or urged the
         blocking of a road is impossible to square with
         Supreme Court precedent holding that only tortious
         activity meant to incite imminent violence, and likely
         to do so, forfeits constitutional protection against
         liability for violent acts committed by others.64 With
         greatest respect, I disagree with the majority
         opinion’s First Amendment analysis—both its
         substance and its necessity.
                                         III

             62   Hustler Magazine, Inc., 814 F.2d at 1024.
              63 See Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460

         U.S. 37, 45, (1983) (“For the State to enforce a content-based
         exclusion it must show that its regulation is necessary to serve a
         compelling state interest and that it is narrowly drawn to
         achieve that end …. ”).
             64   See, supra, note 52.
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 102 of 177




                                   52a

             In Hong Kong, millions of defiant pro-democracy
         protesters have taken to the streets, with
         demonstrations growing increasingly violent. In
         America, political uprisings, from peaceful picketing
         to lawless riots, have marked our history from the
         beginning—indeed, from before the beginning. The
         Sons of Liberty were dumping tea into Boston Harbor
         almost     two    centuries    before   Dr.    King’s
         Selma-to-Montgomery march (which, of course,
         occupied public roadways, including the full width of
         the bloodied Edmund Pettus Bridge).
                                  ***
              Officer Doe put himself in harm’s way to protect
         his community (including the violent protestor who
         injured him). And states have undeniable authority to
         punish protest leaders and participants who
         themselves commit violence. The rock-hurler’s
         personal liability is obvious, but I do not believe that
         Mckesson’s is—for at least two reasons.
             First, this is a negligence case, and I would not
         take it as a given that Mckesson owed an identifiable
         legal duty under Louisiana law. If no duty was owed,
         then no First Amendment analysis is necessary.
         Before weighing United States Supreme Court
         precedent on a fateful Federal question, I would
         invite the Louisiana Supreme Court to issue
         precedent on a fundamental State question. The tort
         analysis may well obviate the constitutional analysis.
             Second, even assuming that Mckesson owed a
         duty, Doe’s skeletal complaint does not plausibly
         assert that Mckesson forfeited First Amendment
         protection by inciting violence. Not one of the three
         elements    of   “incitement”—intent,     imminence,
Case 3:16-cv-00742-BAJ-RLB        Document 92-8        09/03/20 Page 103 of 177




                                       53a

         likelihood—is competently pleaded here.65 Nor does
         the complaint competently assert that Mckesson
         directed, intended, or authorized this attack. Our
         Constitution explicitly protects nonviolent political
         protest. And Claiborne Hardware, among “our most
         significant First Amendment” cases, 66 insulates
         nonviolent protestors from liability for others’ conduct
         when engaging in political expression, even
         intentionally tortious conduct, not intended to incite
         immediate violence. The Constitution does not
         insulate violence, but it does insulate citizens from
         responsibility for others’ violence.
             “Negligent protest” liability against a protest
         leader for the violent act of a rogue assailant is a
         dodge of Claiborne Hardware and clashes head-on
         with constitutional fundamentals. Such an exotic
         theory     would      have    enfeebled   America’s
         street-blocking civil rights movement, imposing
         ruinous financial liability against citizens for
         exercising core First Amendment freedoms.67
             Dr. King’s last protest march was in March 1968,
         in support of striking Memphis sanitation workers. It
         was prelude to his assassination a week later, the day

             65  See Brandenburg, 395 U.S. at 447 (“[T]he constitutional
         guarantees of free speech ... do not permit a State to forbid or
         proscribe advocacy of the use of force or of law violation except
         where such advocacy is directed to inciting or producing
         imminent lawless action and is likely to incite or produce such
         action.”).
              66 Cloer v. Gynecology Clinic, Inc., 528 U.S. 1099 (2000)

         (Scalia, J., dissenting from denial of petition for a writ of
         certiorari).
             67 The march from Selma to Montgomery—54 miles, 54
         years ago—was no sidewalk stroll.
Case 3:16-cv-00742-BAJ-RLB       Document 92-8       09/03/20 Page 104 of 177




                                     54a

         after his “I’ve Been to the Mountaintop” speech. Dr.
         King’s hallmark was nonviolent protest, but as he led
         marchers down Beale Street, some young men began
         breaking storefront windows. The police moved in,
         and     violence    erupted,     harming    peaceful
         demonstrators and youthful looters alike. Had Dr.
         King been sued, either by injured police or injured
         protestors, I cannot fathom that the Constitution he
         praised as “magnificent”—“a promissory note to
         which every American was to fall heir” 68 —would
         countenance his personal liability.
             Summing up: I would certify the threshold
         negligence question to the Supreme Court of
         Louisiana. Failing that, and given the flimsiness of
         Doe’s complaint, I would hold that the First
         Amendment shields Mckesson from tort liability for
         the rock thrower’s criminal act. In all other respects, I
         concur.




             68Martin Luther King, Jr., I Have a Dream (Aug. 28, 1963),
         in I HAVE A DREAM: WRITINGS AND SPEECHES THAT
         CHANGED THE WORLD 101 (James M. Washington ed., 1992).
Case 3:16-cv-00742-BAJ-RLB    Document 92-8     09/03/20 Page 105 of 177




                                 55a

             United States District Court, M.D. Louisiana.
                             Officer John DOE
                                    v.
                        DeRay MCKESSON et al.
                  Civil Action No.: 16–00742–BAJ–RLB
                         RULING AND ORDER
                      Signed September 28, 2017


         BRIAN A. JACKSON, CHIEF JUDGE.
             Before the Court are Defendant DeRay
         Mckesson's Motion to Dismiss (Doc. 15) (“Defendant's
         Rule 12 Motion”), Defendant DeRay Mckesson's
         Motion to Dismiss Pursuant to Federal Rule of Civil
         Procedure 9(a) (Doc. 43) (“Defendant's Rule 9
         Motion”), and Plaintiff's Motion to File Amended
         Complaint for Damages (Doc. 52) (“Plaintiff's Motion
         to Amend”). Plaintiff filed a memorandum in
         opposition to Defendant's Rule 12 Motion, (see Doc.
         21), Defendant DeRay Mckesson filed a reply
         memorandum in support of the Motion, (see Doc. 29),
         and Plaintiff filed a surreply in opposition to the
         Motion, (see Doc. 38). Plaintiff also filed a
         memorandum in opposition to Defendant's Rule 9
         Motion. (See Doc. 44). The Court held oral argument
         on Defendant's Rule 12 and Rule 9 Motions.
             “[T]he practice of persons sharing common views
         banding together to achieve a common end is deeply
         embedded in the American political process.” Citizens
         Against Rent Control/Coal. for Fair Hous. v. City of
         Berkeley, 454 U.S. 290, 294 (1981). Because of its
         nature as a fundamental guarantee under the First
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 106 of 177




                                   56a

         Amendment to the United States Constitution, “[t]he
         right to associate does not lose all constitutional
         protection merely because some members of [a] group
         may have participated in conduct,” such as violence,
         “that itself is not protected.” NAACP v. Claiborne
         Hardware Co., 458 U.S. 886, 908 (1982). Thus, when a
         tort is committed in the context of activity that is
         otherwise protected by the First Amendment, courts
         must use “precision” in determining who may be held
         liable for the tortious conduct so that the guarantees
         of the First Amendment are not undermined. Id. at
         916 (quoting NAACP v. Button, 371 U.S. 415, 438
         (1963)).
               Plaintiff’s alleged injuries in this case—which he
         claims to have suffered in the line of duty as a police
         officer while responding to a demonstration—are not
         to be minimized. Plaintiff has failed, however, to state
         a plausible claim for relief against an individual or
         entity that both has the capacity to be sued and falls
         within the precisely tailored category of persons that
         may be held liable for his injuries, which he allegedly
         suffered during activity that was otherwise
         constitutionally protected. For the reasons explained
         herein, Defendant DeRay Mckesson’s Motion to
         Dismiss (Doc. 15) and Defendant DeRay Mckesson’s
         Motion to Dismiss Pursuant to Federal Rule of Civil
         Procedure 9(a) (Doc. 43) are GRANTED, Plaintiff’s
         Motion to File Amended Complaint for Damages (Doc.
         52) is DENIED, and this matter is DISMISSED
         WITH PREJUDICE.
             I. BACKGROUND
            In his Complaint, Plaintiff—a Baton Rouge Police
         Department officer—alleges that he responded to a
         demonstration that took place on July 9, 2016, at the
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 107 of 177




                                   57a

         intersection of Airline Highway and Goodwood
         Boulevard. (See Doc. 1 at ¶¶ 12, 15–16). Plaintiff
         avers that Defendant DeRay Mckesson (“Mckesson”)
         “le[]d the protest,” “acting on behalf of” Defendant
         “Black Lives Matter.” (Id. at ¶ 3). Plaintiff asserts
         that “Black Lives Matter” is a “national
         unincorporated association,” of which Mckesson is a
         “leader and co-founder.” (Id.).
              Although Plaintiff alleges that Mckesson and
         “Black Lives Matter” “were in Baton Rouge for the
         purpose of demonstrating, protesting[,] and rioting to
         incite others to violence against police and other law
         enforcement officers,” (id. at ¶ 11), Plaintiff concedes
         that the demonstration “was peaceful” when it
         commenced, (id. at ¶ 17). Plaintiff avers that “the
         protest turned into a riot,” (id. at ¶ 18), however,
         when “activist[s] began pumping up the crowd,” (id.
         at ¶ 17). Thereafter, demonstrators allegedly “began
         to loot a Circle K,” taking “water bottles” from the
         business and “hurl[ing]” them at the police officers
         who were positioned at the demonstration. (Id. at ¶
         18). Once the demonstrators had exhausted their
         supply of water bottles, Plaintiff asserts that an
         unidentified demonstrator “picked up a piece of
         concrete or [a] similar rock[-]like substance and
         hurled [it] into the police.” (Id. at ¶ 20). Plaintiff
         allegedly was struck by this object, causing several
         serious injuries. (Id. at ¶ 21).
             Plaintiff alleges that Mckesson “was in charge of
         the protests” and “was seen and heard giving orders
         throughout the day and night of the protests.” (Id. at
         ¶ 17). Mckesson, according to Plaintiff, “was present
         during the protest and ... did nothing to calm the
         crowd”; instead, Mckesson allegedly “incited the
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 108 of 177




                                   58a

         violence on behalf of ... Black Lives Matter.” (Id. at ¶
         19).
              Plaintiff brought suit, naming Mckesson and
         “Black Lives Matter” as Defendants. In his
         Complaint, Plaintiff states claims in negligence and
         respondeat superior, asserting that Mckesson and
         “Black Lives Matter” “knew or should have known
         that the physical contact[,] riot[,] and demonstration
         that they staged would become violent ... and ... that
         violence would result.” (Id. at ¶ 28). The unidentified
         demonstrator who threw the object that allegedly
         struck Plaintiff, he avers, was “a member of ... Black
         Lives Matter” and was “under the control and
         custody” of Mckesson and “Black Lives Matter.” (Id.
         at ¶ 20). Therefore, according to Plaintiff, Mckesson
         and “Black Lives Matter” “are liable in solido for the
         injuries caused to” Plaintiff by the unidentified
         demonstrator. (Id. at ¶ 31).
             Mckesson thereafter filed Defendant’s Rule 12
         Motion, asserting that Plaintiff failed to state a
         plausible claim for relief against him, as well as
         Defendant’s Rule 9 Motion, asserting that “Black
         Lives Matter” is not an entity that has the capacity to
         be sued. Plaintiff responded by filing Plaintiff’s
         Motion to Amend, seeking leave of court to amend his
         complaint to add “# BlackLivesMatter” and Black
         Lives Matter Network, Inc., as Defendants and to
         supplement his Complaint with additional factual
         allegations.
             II. DISCUSSION
              The Court finds that Plaintiff’s Complaint suffers
         from numerous deficiencies; namely, the Complaint
         fails to state a plausible claim for relief against
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 109 of 177




                                   59a

         Mckesson and it names as a Defendant a social
         movement that lacks the capacity to be sued. In an
         attempt to ameliorate these deficiencies, Plaintiff has
         sought leave of court to amend his Complaint to name
         two additional Defendants—“# BlackLivesMatter”
         and Black Lives Matter Network, Inc.—and to plead
         additional factual allegations. Plaintiff’s proposed
         amendment, however, would be futile: Plaintiff fails
         to remedy the deficiencies contained in his initial
         Complaint with respect to his claims against
         Mckesson       and    “Black    Lives    Matter,”     “#
         BlackLivesMatter”—a hashtag—lacks the capacity to
         be sued, and Plaintiff fails to state a plausible claim
         for relief against Black Lives Matter Network, Inc.
         Plaintiff’s claims, therefore, must be dismissed, and
         Plaintiff must be denied the opportunity to amend his
         Complaint.
             A. Defendant’s Rule 12 Motion
             Setting aside his conclusory allegations, Plaintiff
         has pleaded facts that merely demonstrate that
         Mckesson exercised his constitutional right to
         association and that he solely engaged in protected
         speech at the demonstration that took place in Baton
         Rouge on July 9, 2016. Because Plaintiff has failed to
         plead sufficient, nonconclusory factual allegations
         that would tend to demonstrate that Mckesson
         exceeded the bounds of protected speech, Mckesson
         cannot be held liable for the conduct of others with
         whom he associated, and Plaintiff thus has failed to
         state a plausible claim for relief against Mckesson.
             1. Legal Standard
            A motion to dismiss filed pursuant to Federal
         Rule of Civil Procedure 12(b)(6) tests the sufficiency
Case 3:16-cv-00742-BAJ-RLB     Document 92-8      09/03/20 Page 110 of 177




                                    60a

         of a complaint against the legal standard set forth in
         Rule 8, which requires “a short and plain statement of
         the claim showing that the pleader is entitled to
         relief.” Fed. R. Civ. P. 8(a)(2).
               “To survive a motion to dismiss, a complaint
         must contain sufficient factual matter, accepted as
         true, to ‘state a claim to relief that is plausible on its
         face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
         (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
         (2007)). “Determining whether a complaint states a
         plausible claim for relief [is] a context-specific task
         that requires the reviewing court to draw on its
         judicial experience and common sense.” Id. at 679.
         “[F]acial plausibility” exists “when the plaintiff
         pleads factual content that allows the court to draw
         the reasonable inference that the defendant is liable
         for the misconduct alleged.” Id. at 678.
              Thus, a complaint need not set out “detailed
         factual allegations,” but a complaint must contain
         something more than “’labels and conclusions’ or ‘a
         formulaic recitation of the elements of a cause of
         action.’” Id. (quoting Twombly, 550 U.S. at 555).
         When conducting its inquiry, the Court must “accept[]
         all well-pleaded facts as true and view[] those facts in
         the light most favorable to the plaintiff.” Bustos v.
         Martini Club Inc., 599 F.3d 458, 461 (5th Cir. 2010)
         (quoting True v. Robles, 571 F.3d 412, 417 (5th Cir.
         2009)). “[T]he tenet that a court must accept as true
         all of the allegations contained in a complaint is
         inapplicable to legal conclusions,” and therefore
         “[t]hreadbare recitals of the elements of a cause of
         action, supported by mere conclusory statements, do
         not suffice” to survive a Rule 12(b)(6) motion to
         dismiss. Iqbal, 556 U.S. at 678.
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 111 of 177




                                   61a

              2. Analysis
               “The First Amendment does not protect
         violence.” Claiborne Hardware, 458 U.S. at 916,
         (“Certainly violence has no sanctuary in the First
         Amendment, and the use of weapons ... may not
         constitutionally masquerade under the guise of
         ‘advocacy.’” (quoting Samuels v. Mackell, 401 U.S. 66,
         75 (1971) (Douglas, J., concurring))). “[T]he presence
         of activity protected by the First Amendment,”
         however, “imposes restraints on the grounds that
         may give rise to damages liability and on the persons
         who may be held accountable for those damages.” Id.
         at 916-–17. Thus, while a person may be held liable in
         tort “for the consequences of [his] violent conduct,” a
         person cannot be held liable in tort “for the
         consequences of nonviolent, protected activity.” Id. at
         918. “Only those losses proximately caused by
         unlawful conduct may be recovered.” Id.
               “The First Amendment similarly restricts the
         ability” of a tort plaintiff to recover damages from “an
         individual solely because of his association with
         another.” Id. at 918–19. “Civil liability may not be
         imposed merely because an individual belonged to a
         group, some members of which committed acts of
         violence.” Id. at 920. “For liability to be imposed by
         reason of association alone, it is necessary to establish
         that the group itself possessed unlawful goals and
         that the individual held a specific intent to further
         those illegal aims.” Id. To impose tort liability on an
         individual for the torts of others with whom he
         associated, a plaintiff must prove that (1) the
         individual “authorized, directed, or ratified specific
         tortious activity”; (2) his public speech was “likely to
         incite lawless action” and the tort “followed within a
Case 3:16-cv-00742-BAJ-RLB      Document 92-8      09/03/20 Page 112 of 177




                                    62a

         reasonable period”; or (3) his public speech was of
         such a character that it could serve as “evidence that
         [he] gave other specific instructions to carry out
         violent acts or threats.” Id. at 927.
               In his Complaint, Plaintiff alleges that Mckesson
         “le[]d the protest and violence that accompanied the
         protest.” (Id. at ¶ 3). As support for this contention,
         Plaintiff pleaded that Mckesson “was in charge of the
         protests[,] and he was seen and heard giving orders
         throughout the day and night of the protests.” (Id. at
         ¶ 17). Further, Plaintiff avers that Mckesson “did
         nothing to calm the crowd” during the demonstration;
         rather, Mckesson “incited the violence.” (Id. at ¶ 19).
               All of these allegations are conclusory in nature,
         however, and they do not give rise to a plausible claim
         for relief against Mckesson. In order to state a claim
         against Mckesson to hold him liable for the tortious
         act of another with whom he was associating during
         the demonstration, Plaintiff would have to allege
         facts that tend to demonstrate that Mckesson
         “authorized, directed, or ratified specific tortious
         activity.” Id. Plaintiff, however, merely states—in a
         conclusory fashion—that Mckesson “incited the
         violence” and “g[ave] orders,” (id. at ¶¶ 17, 19), but
         Plaintiff does not state in his Complaint how
         Mckesson allegedly incited violence or what orders he
         allegedly was giving. Therefore, the Complaint
         contains a “[t]hreadbare recital[] of the elements” of a
         cause of action against Mckesson, which Plaintiff only
         has “supported [with] mere conclusory statements,”
         and therefore Plaintiff’s Complaint does not “contain
         sufficient factual matter, accepted as true, to ‘state a
         claim to relief that is plausible on its face.’ ” Iqbal, 556
         U.S. at 678 (quoting Twombly, 550 U.S. at 570).
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 113 of 177




                                   63a

               Further, Plaintiff has not pleaded sufficient
         factual allegations regarding Mckesson’s public
         speech to state a cause of action against Mckesson
         based on that speech. The only public speech to which
         Plaintiff cites in his Complaint is a one-sentence
         statement that Mckesson allegedly made to The New
         York Times: “The police want protestors to be too
         afraid to protest.” (Id. at ¶ 24). Mckesson’s statement
         does not advocate—or make any reference
         to—violence of any kind, and even if the statement
         did, “mere advocacy of the use of force or violence does
         not remove speech from the protection of the First
         Amendment.” Claiborne Hardware, 458 U.S. at 927.
         This statement falls far short of being “likely to incite
         lawless action,” which Plaintiff would have to prove to
         hold Mckesson liable based on his public speech. Id.
              Nor can Plaintiff premise Mckesson’s liability on
         the theory that he allegedly “did nothing to calm the
         crowd.” Id. at ¶ 19). As the United States Supreme
         Court stated in NAACP v. Claiborne Hardware Co.,
         458 U.S. 886 (1982), “[c]ivil liability may not be
         imposed merely because an individual belonged to a
         group, some members of which committed acts of
         violence,” id. at 920.
              Plaintiff therefore has failed to plead in his
         Complaint “factual content that allows the court to
         draw the reasonable inference that [Mckesson] is
         liable for the misconduct alleged,” and thus Plaintiff’s
         claims against Mckesson must be dismissed. Iqbal,
         556 U.S. at 678.
             B. Defendant’s Rule 9 Motion
             The Court finds that “Black Lives Matter,” as
         Plaintiff uses that term in his Complaint, refers to a
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 114 of 177




                                   64a

         social movement. Although many entities have
         utilized the phrase “black lives matter” in their titles
         or business designations, “Black Lives Matter” itself
         is not an entity of any sort. Therefore, all claims
         against “Black Lives Matter” must be dismissed
         because social movements lack the capacity to be
         sued.
              1. Legal Standard
             Although a motion to dismiss for lack of capacity
         is not contemplated by the express provisions of Rule
         12, such a motion is treated by courts as a motion to
         dismiss pursuant to Rule 12(b)(6) when the issue can
         be resolved by analyzing the face of the complaint. See
         Klebanow v. N.Y. Produce Exch., 344 F.2d 294, 296
         n.1 (2d Cir. 1965) (“Although the defense of lack of
         capacity is not expressly mentioned in [R]ule 12(b),
         the practice has grown up of examining it by a
         12(b)(6) motion when the defect appears upon the face
         of the complaint.”); Oden Metro Turfing, Inc. v. Cont’l
         Cas. Co., No. 12-cv-01547, 2012 WL 5423704, at *2
         (W.D. La. Oct. 10, 2012) (citing Klebanow, 344 F.2d
         294); see also 5A Charles Alan Wright & Arthur R.
         Miller, Federal Practice and Procedure § 1294 (2017
         Supp. 2017) (“[I]f the lack of capacity ... appears on
         the face of the pleadings or is discernible there from,
         the issue can be raised by a motion for failure to state
         a claim for relief.”). The Court may treat a motion to
         dismiss for lack of capacity as a motion to dismiss
         pursuant to Rule 12(b)(6) even if the motion is
         labelled incorrectly. See Oden Metro, 2012 WL
         5423704, at *2.
             “To survive a motion to dismiss, a complaint must
         contain sufficient factual matter, accepted as true, to
         ‘state a claim to relief that is plausible on its face.’”
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 115 of 177




                                   65a

         Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at
         570). “Determining whether a complaint states a
         plausible claim for relief [is] a context-specific task
         that requires the reviewing court to draw on its
         judicial experience and common sense.” Id. at 679.
         When conducting its inquiry, the Court must “accept[]
         all well-pleaded facts as true and view[] those facts in
         the light most favorable to the plaintiff.” Bustos, 599
         F.3d at 461 (quoting True, 571 F.3d at 417). “[T]he
         tenet that a court must accept as true all of the
         allegations contained in a complaint,” however, “is
         inapplicable to legal conclusions.” Iqbal, 556 U.S. at
         678. When analyzing a motion to dismiss for failure to
         state a claim, “courts may also consider matters of
         which they may take judicial notice.” Lovelace v.
         Software Spectrum Inc., 78 F.3d 1015, 1017-18 (5th
         Cir. 1996).
               If a party is not an individual or a corporation,
         the capacity of that party to be sued “is determined ...
         by the law of the state where the court is located.”
         Fed. R. Civ. P. 17(b)(3). “Under Louisiana law, an
         entity must qualify as a ‘juridical person’ to possess
         the capacity to be sued.” Hall v. Louisiana, 974
         F.Supp.2d 957, 962 (M.D. La. 2013). “A juridical
         person is an entity to which the law attributes
         personality, such as a corporation or a partnership.”
         La. Civ. Code art. 24. “[F]or an unincorporated
         association to possess juridical personality, the object
         of the contract of association must necessarily be the
         creation of an entity whose personality ‘is distinct
         from that of its members.’” Ermert v. Hartford Ins.,
         559 So.2d 467, 474 (La. 1990) (quoting La. Civ. Code
         art. 24). “Unless such an intent exists, the parties do
         not create a fictitious person[,] but instead simply
         incur      obligations   among      themselves.”     Id.
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 116 of 177




                                   66a

         “Consequently, an unincorporated association, as a
         juridical person distinct from its members, does not
         come into existence or commence merely by virtue of
         the fortuitous creation of a community of interest or
         the fact that a number of individuals have simply
         acted together”; rather, “there must also be an
         agreement whereby two or more persons combine
         certain attributes to create a separate entity for a
         legitimate purpose.” Id.
              2. Analysis
              Mckesson, in his Rule 9 Motion, argues that the
         Court should dismiss “Black Lives Matter” as a
         Defendant in this case because it lacks the capacity to
         be sued. According to Defendant, “Black Lives
         Matter” “is a movement and not a juridical entity
         capable of being sued.” (Doc. 43–1 at p. 2). The Court
         finds that the capacity of “Black Lives Matter” to be
         sued can be discerned from the face of the pleadings,
         and therefore it will treat Defendant’s Rule 9 Motion
         as a motion to dismiss for failure to state a claim
         under Rule 12(b)(6). See Klebanow, 344 F.2d at 296
         n.1.
              Federal Rule of Evidence 201 permits a court to
         “judicially notice a fact that is not subject to
         reasonable dispute because it ... is generally known
         within the trial court’s territorial jurisdiction.” Fed.
         R. Evid. 201(b)(1). Courts previously have taken
         judicial notice of the character, nature, or composition
         of various social movements. See, e.g., United States v.
         Parise, 159 F.3d 790, 801 (3d Cir. 1998) (holding that
         the court could “easily take judicial notice” of the aims
         and goals of the “union movement”); Attorney Gen. of
         U.S. v. Irish N. Aid. Comm., 530 F. Supp. 241, 259
         (S.D.N.Y. 1981) (“Under the doctrine of judicial
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 117 of 177




                                   67a

         notice, the Court can observe that the ‘Republican
         movement’ consists of groups other than, and in
         addition to, the IRA; but the Court can also notice
         that the IRA is a ‘Republican movement’....”); see also
         Baggett v. Bullitt, 377 U.S. 360, 376 n.13 (1964)
         (noting that “[t]he lower court took judicial notice of
         the fact that the Communist Party of the United
         States ... was a part of the world Communist
         movement dominated by the Soviet Union”).
             In his Complaint, Plaintiff names “Black Lives
         Matter” as a Defendant, describing “Black Lives
         Matter” as a “national incorporated association with
         chapter[s] in many states[,] which is amenable to
         service of process through a managing member.” (Doc.
         1 at ¶ 3). Plaintiff alleges that “Black Lives Matter”
         was “created by Alicia Garza, Patrisse Cullors, and
         Opal Tometi” and that the “leaders” of “Black Lives
         Matter” are “Rashad Turner, Johnetta Elzie[,] and
         DeRay Mckesson.” (Id. at ¶ 4).
              The Court judicially notices that “Black Lives
         Matter,” as that term is used in the Complaint, is a
         social movement that was catalyzed on social media
         by the persons listed in the Complaint in response to
         the perceived mistreatment of African-American
         citizens by law enforcement officers. Fed. R. Evid.
         201; cf. Parise, 159 F.3d at 801 (holding that the court
         could “easily take judicial notice” of the aims and
         goals of the “union movement”); Irish N. Aid. Comm.,
         530 F. Supp. at 259 (“Under the doctrine of judicial
         notice, the Court can observe that the ‘Republican
         movement’ consists of groups other than, and in
         addition to, the IRA; but the Court can also notice
         that the IRA is a ‘Republican movement’ ....”); see also
         Baggett, 377 U.S. at 376 n.13 (noting that “[t]he lower
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 118 of 177




                                   68a

         court took judicial notice of the fact that the
         Communist Party of the United States ... was a part
         of the world Communist movement dominated by the
         Soviet Union”). Because “Black Lives Matter,” as that
         term is used in the Complaint, is a social movement,
         rather than an organization or entity of any sort, its
         advent on social media merely was a “fortuitous
         creation of a community of interest”; “Black Lives
         Matter” was not created through a “contract of
         association” and is not an “entity whose personality ‘is
         distinct from that of its members,’” and therefore it is
         not a “juridical person” that is capable of being sued.
         Ermert, 559 So.2d at 474 (quoting La. Civ. Code art.
         24).
              The Court notes that the phrase “black lives
         matter” has been utilized by various entities wishing
         to identify themselves with the “Black Lives Matter”
         movement. Plaintiff himself has identified one such
         entity and seeks leave of court to add that entity as a
         Defendant: Black Lives Matter Network, Inc. (See
         Doc. 52–4 at ¶ 3). These entities undoubtedly are
         “juridical persons” capable of being sued, and
         therefore the issue of such an entity’s capacity would
         not impede Plaintiff from filing suit against it. “Black
         Lives Matter,” as a social movement, cannot be sued,
         however, in a similar way that a person cannot
         plausibly sue other social movements such as the
         Civil Rights movement, the LGBT rights movement,
         or the Tea Party movement. If he could state a
         plausible claim for relief, a plaintiff could bring suit
         against entities associated with those movements,
         though, such as the National Association for the
         Advancement of Colored People, the Human Rights
         Campaign, or Tea Party Patriots, because those
         entities are “juridical persons” within the meaning of
Case 3:16-cv-00742-BAJ-RLB    Document 92-8     09/03/20 Page 119 of 177




                                  69a

         Louisiana law. See La. Civ. Code art 24.
             Nevertheless, Plaintiff merely has identified
         “Black Lives Matter” as a Defendant in his
         Complaint, and that term connotes a social movement
         that is not a “juridical person” and that lacks the
         capacity to be sued. See Ermert, 559 So.2d at 474.
         Therefore, “Black Lives Matter” shall be dismissed as
         a Defendant in this case because it lacks the capacity
         to be sued. See id.
              C. Plaintiff’s Motion to Amend
             Following the filing of Defendant’s Rule 12
         Motion and Defendant’s Rule 9 Motion, as well as the
         oral argument on those Motions, Plaintiff sought
         leave of court to amend his Complaint. Plaintiff
         identifies two additional Defendants in his Proposed
         Amended Complaint—“# BlackLivesMatter” and
         Black Lives Matter Network, Inc.—and pleads
         additional factual allegations. (See Doc. 52–4). In his
         Proposed Amended Complaint, however, Plaintiff
         nonetheless fails to state a plausible claim for relief
         against any of the four named Defendants: “Black
         Lives Matter”—a social movement—and “#
         BlackLivesMatter”—a hashtag—both lack the
         capacity to be sued, and Plaintiff has failed to state
         plausible claims for relief against either Mckesson or
         Black Lives Matter Network, Inc., that are supported
         by anything more than conclusory allegations.
         Therefore, because Plaintiff’s Proposed Amended
         Complaint would be subject to dismissal in its
         entirety, the Court shall deny Plaintiff leave of court
         to amend his Complaint.
              1. Legal Standard
             If a party is not entitled to amend a pleading as a
Case 3:16-cv-00742-BAJ-RLB    Document 92-8    09/03/20 Page 120 of 177




                                  70a

         matter of course pursuant to Rule 15(a)(1), “a party
         may amend its pleading only with the opposing
         party’s written consent or the court’s leave.” Fed. R.
         Civ. P. 15(a)(2). “The court should freely give leave
         when justice so requires.” Id. “[A] district court may
         refuse leave to amend,” however, “if the filing of the
         amended complaint would be futile.” Varela v.
         Gonzales, 773 F.3d 704, 707 (5th Cir. 2014). In other
         words, the Court may deny Plaintiff’s Motion to
         Amend “if the complaint as amended would be subject
         to dismissal.” Ackerson v. Bean Dredging LLC, 589
         F.3d 196, 208 (5th Cir. 2009).
              2. Analysis
             a. “# BlackLivesMatter”
             Plaintiff, in his Proposed Amended Complaint,
         seeks to add as a Defendant “# BlackLivesMatter.”
         (See id. at ¶ 3). Plaintiff alleges that “#
         BlackLivesMatter” is a “national unincorporated
         association [that] is domiciled in California.” (Id.).
             The Court judicially notices that the combination
         of a “pound” or “number” sign (#) and a word or
         phrase is referred to as a “hashtag” and that hashtags
         are utilized on the social media website Twitter in
         order to classify or categorize a user’s particular
         “tweet,” although the use of hashtags has spread to
         other social media websites and throughout popular
         culture. See Fed. R. Evid. 201; see also TWTB, Inc. v.
         Rampick, 152 F. Supp. 3d 549, 563 n.97 (E.D. La.
         2016) (“A hashtag is ‘a word or phrase preceded by the
         symbol # that classifies or categorizes the
         accompanying text (such as a tweet).’” (quoting
         Hashtag, Merriam-Webster Dictionary (2017),
         https://www.merriam-webster.com/dictionary/hashta
Case 3:16-cv-00742-BAJ-RLB        Document 92-8        09/03/20 Page 121 of 177




                                       71a

         g)). The Court also judicially notices that “#
         BlackLivesMatter” is a popular hashtag that is
         frequently used on social media websites. See Fed. R.
         Evid. 201.
             Plaintiff therefore is attempting to sue a hashtag
         for damages in tort. For reasons that should be
         obvious, 1 a hashtag—which is an expression that
         categorizes or classifies a person’s thought—is not a
         “juridical person” and therefore lacks the capacity to
         be sued. See La. Civ. Code art. 24. Amending the
         Complaint to add “# BlackLivesMatter” as a
         Defendant in this matter would be futile because such
         claims “would be subject to dismissal”; a hashtag is
         patently incapable of being sued. Ackerson, 589 F.3d
         at 208.
             b. “Black Lives Matter”
              Plaintiff also seeks to supplement his allegations
         regarding Defendant “Black Lives Matter.” In his
         Proposed Amended Complaint, Plaintiff avers that
         “Black Lives Matter” is a “chapter-based national
         unincorporated association” that is “organized” under
         the laws of the State of California, though it allegedly
         is also a “partnership” that is a “citizen” of “California
         and Delaware.” (Id.).
             For the reasons stated previously in reference to
         the Court’s analysis of Defendant’s Rule 9 Motion,

             1  The Court notes that if Plaintiff were not bearing his own
         costs, which otherwise would be borne by the taxpayers, 28
         U.S.C. § 1915(e)(2)(B)(i) would permit the Court to dismiss this
         claim as “frivolous”: a lawsuit that alleges that a
         hashtag—which is, in essence, an idea—is liable in tort for
         damages can be properly categorized as “fantastic or delusional.”
         Neitzke v. Williams, 490 U.S. 319, 328 (1989).
Case 3:16-cv-00742-BAJ-RLB    Document 92-8    09/03/20 Page 122 of 177




                                  72a

         “Black Lives Matter” is a social movement that lacks
         the capacity to be sued. See discussion supra Section
         II.B.2. In fact, in his Proposed Amended Complaint,
         Plaintiff himself refers to “Black Lives Matter” as a
         “movement” on multiple occasions. (See, e.g., id. at ¶
         11 (describing the “Black Lives Matter movement”);
         id. at ¶ 45 (describing the “Black Lives Matter
         movement”); id. at ¶ 48 (describing the “movement’s
         rioters”)). Amending the Complaint to permit
         Plaintiff to continue to pursue claims against “Black
         Lives Matter” would be futile because such claims
         “would be subject to dismissal.” Ackerson, 589 F.3d at
         208. For the reasons stated previously, “Black Lives
         Matter” is a social movement that is not a “juridical
         person” and that lacks the capacity to be sued.
              c. Mckesson
             Plaintiff seeks to amend his complaint to include
         additional factual allegations in relation to
         Mckesson’s activities and public statements. Plaintiff
         seeks to supplement his Complaint with allegations
         that Mckesson (1) made a statement on a television
         news program, in which he allegedly “justified the
         violence” that occurred at a demonstration in
         Baltimore, Maryland, (id. at ¶ 9); (2) engaged in a
         private conversation that allegedly “shows an intent
         to use protests to have ‘martial law’ declared
         nationwide through protests,” (id. at ¶ 19); (3)
         allegedly made a statement to a news website that
         “people take to the streets as a last resort,”
         which—according to Plaintiff—was a “ratification
         and justification of ... violence,” (id. at ¶ 48); (4)
         participated in various interviews or speeches during
         which he allegedly described himself or was described
         as a “leader” of the “Black Lives Matter” movement or
Case 3:16-cv-00742-BAJ-RLB          Document 92-8         09/03/20 Page 123 of 177




                                         73a

         a “participant” in various demonstrations, (see, e.g.,
         id. at ¶¶ 10, 11, 13, 45, 55, 58); (5) “ratified all action
         taken during the Baton Rouge protest,” (id. at ¶ 39);
         and (6) “incited criminal conduct that cause[d]
         injury,” (id. at ¶ 44).
               These supplemental factual allegations do not
         remedy Plaintiff’s failure to state a plausible claim for
         relief against Mckesson. See discussion supra Section
         II.A.2. Plaintiff’s allegations that Mckesson “ratified
         all action,” (id. at ¶ 39), and “incited criminal
         conduct,” (id. at ¶ 44), are nothing but “[t]hreadbare
         recitals of the elements of a cause of action, supported
         by mere conclusory statements,” which “do not
         suffice” to survive a Rule 12(b)(6) motion to dismiss.
         Iqbal, 556 U.S. at 678. Plaintiff’s Proposed Amended
         Complaint is devoid of any facts, aside from these
         broad conclusory allegations, that tend to suggest
         that Mckesson made any statements or engaged in
         any conduct that “authorized, directed, or ratified”
         the unidentified demonstrator’s act of throwing a rock
         at Plaintiff. Claiborne Hardware, 458 U.S. at 927.
              Further, the additional public statements2 that
         Plaintiff has pleaded do not support a plausible claim
         for relief against Mckesson. Rather than including


              2  Setting aside Plaintiff's description of it in mere
         conclusory terms, the conversation in which Plaintiff alleges
         that Mckesson "show[ed] an intent to use protests to have
         `martial law' declared nationwide through protests," Doc. 52-4 at
         ¶ 19, is a private conversation that cannot give rise to liability in
         tort for the actions of other demonstrators. See Claiborne
         Hardware, 458 U.S. at 927 (holding that liability may only be
         imposed on a person for the tortious acts of others with whom
         the person associated if his "public speech" meets certain
         criteria (emphasis added)).
Case 3:16-cv-00742-BAJ-RLB     Document 92-8      09/03/20 Page 124 of 177




                                    74a

         the actual statement that Mckesson allegedly made
         on a television news program, Plaintiff merely pleads
         that Mckesson “justified the violence,” (id. at ¶ 9); this
         is a “[t]hreadbare recital[] of the elements of a cause
         of action,” which is “supported by mere conclusory
         statements.” Iqbal, 556 U.S. at 678. Mckesson’s
         alleged statement that “people take to the streets as a
         last resort,” (id. at ¶ 48), similarly cannot give rise to
         a cause of action: it is not plausible that this
         statement could be “likely to incite lawless action” or
         be of such a character that it could serve as “evidence
         that [he] gave other specific instructions” to the
         unidentified demonstrator to throw a rock at
         Plaintiff. Claiborne Hardware, 458 U.S. at 927.
         Moreover, to premise Mckesson’s liability on the sole
         basis of his public statements in which he identified
         himself as a “leader” of the “Black Lives Matter”
         movement        or    a    “participant”    in    various
         demonstrations, (see, e.g., id. at ¶¶ 10, 11, 13, 45, 55,
         58), would impermissibly impose liability on
         Mckesson for merely exercising his right of
         association. See id. at 925-26 (“[M]ere association
         with [a] group—absent a specific intent to further an
         unlawful aim embraced by that group—is an
         insufficient predicate for liability.”).
             Plaintiff therefore has failed to remedy the
         deficiencies that the Court identified in his
         Complaint, see discussion supra Section II.A.2, and
         thus permitting Plaintiff to amend his Complaint to
         add various factual allegations against Mckesson
         would be futile because such claims nonetheless
         “would be subject to dismissal.” Ackerson, 589 F.3d at
         208.
              d. Black Lives Matter Network, Inc.
Case 3:16-cv-00742-BAJ-RLB    Document 92-8     09/03/20 Page 125 of 177




                                  75a

             Plaintiff, in his Proposed Amended Complaint,
         seeks to add Black Lives Matter Network, Inc., as a
         Defendant in this case. Plaintiff discovered the
         existence of Black Lives Matter Network, Inc., after
         making a donation through a website that is allegedly
         identified with the “Black Lives Matter” movement;
         the receipt from the donation indicated that Black
         Lives Matter Network, Inc., was the entity that
         received the donation.
             While Black Lives Matter Network, Inc., certainly
         is an entity that has the capacity to be sued, see La.
         Civ. Code art. 24, Plaintiff has failed to state a
         plausible claim for relief against that entity in his
         Proposed Amended Complaint. For an entity such as
         Black Lives Matter Network, Inc., to be held liable in
         tort for damages caused during a demonstration, a
         plaintiff must demonstrate that the tortious act was
         committed by one of the entity’s “agents ... within the
         scope of their actual or apparent authority.”
         Claiborne Hardware, 458 U.S. at 930. Such an entity
         also may “be found liable for other conduct of which it
         had knowledge and specifically ratified.” Id.
              Plaintiff’s only attempt at characterizing the
         unidentified tortfeasor as an agent of Black Lives
         Matter Network, Inc., is located in paragraph 37 of
         the Proposed Amended Complaint, in which Plaintiff
         alleges that the tortfeasor was a “member of
         Defendant Black Lives Matter, under the control and
         custody of Defendants.” (Id. at ¶ 37). Not only does
         Plaintiff specifically fail to mention Black Lives
         Matter Network, Inc., whatsoever, but Plaintiff also
         fails to allege that such an agency relationship
         existed between the tortfeasor and “Defendants” with
         anything more than a “[t]hreadbare recital[] of the
Case 3:16-cv-00742-BAJ-RLB        Document 92-8        09/03/20 Page 126 of 177




                                       76a

         elements” of agency, “supported by [a] mere
         conclusory statement[].” Iqbal, 556 U.S. at 678.
         Further, Plaintiff has failed to plead that Black Lives
         Matter Network, Inc., in particular, “had knowledge
         and specifically ratified” the unidentified tortfeasor’s
         act of throwing a rock at Plaintiff, Claiborne
         Hardware, 458 U.S. at 930; Plaintiff merely alleges,
         in a conclusory fashion, that “Black Lives Matter
         leadership ratified all action taken during the
         protest,” (id. at ¶ 39), and that “Black Lives Matter
         promoted and ratified” the tortious conduct that gave
         rise to this suit, (id. at ¶ 44).
              These allegations are insufficient to state a
         plausible claim for relief against Black Lives Matter
         Network, Inc. Not only are these allegations
         “conclusory statements,” but they also do not identify
         any connection between this particular entity—Black
         Lives Matter Network, Inc.—and the particular
         tortious activity. Iqbal, 556 U.S. at 678. As the
         Supreme Court noted in Claiborne Hardware,
         allowing Plaintiff to proceed against Black Lives
         Matter Network, Inc., in this case—based solely on
         these conclusory allegations—“would impermissibly
         burden the rights of political association that are
         protected by the First Amendment.” 458 U.S. at 931.
         Therefore, allowing Plaintiff to amend his Complaint
         to add Black Lives Matter Network, Inc., as a
         Defendant in this matter would be futile because such
         claims “would be subject to dismissal”;3 Plaintiff has
         failed to state a plausible claim for relief against
         Black Lives Matter Network, Inc., in his Proposed

             3 Black Lives Matter Network, Inc., indeed has filed a
         motion to dismiss in the event that the Court permitted Plaintiff
         to amend his Complaint to add it as a Defendant. See Doc. 68.
Case 3:16-cv-00742-BAJ-RLB     Document 92-8      09/03/20 Page 127 of 177




                                    77a

         Amended Complaint. Ackerson, 589 F.3d at 208.
             3. Conclusion
             Therefore, the Court finds that Plaintiff has failed
         to plead a plausible claim for relief against any of the
         Defendants that he identified in his Proposed
         Amended Complaint. The Court thus denies Plaintiff
         leave to amend his Complaint because the “filing of
         the amended complaint would be futile.” Varela, 773
         F.3d at 707.
              D. Dismissal with Prejudice
             For the reasons stated above, the Court finds that
         Plaintiff has failed to state a plausible claim for relief
         against either Mckesson or “Black Lives Matter,” the
         only Defendants named in Plaintiff’s initial
         Complaint. See discussion supra Section II.A-.B.
         Under normal circumstances, the Court would
         dismiss this matter without prejudice to provide
         Plaintiff with an opportunity to ameliorate the
         deficiencies that the Court has identified in his
         Complaint.
              Plaintiff has had ample opportunity, however,
         following the briefing and argument on Defendant’s
         Rule 12 and Rule 9 Motions to demonstrate to the
         Court that he can state a plausible claim for relief
         against an individual or entity. In response to the
         arguments raised by Mckesson in his Motions and by
         the Court during oral argument on the Motions,
         Plaintiff nonetheless produced a Proposed Amended
         Complaint that not only fails to state a plausible
         claim for relief against any of the named Defendants,
         but that also attempts to hold a hashtag liable for
         damages in tort. The Court therefore finds that
         granting leave to Plaintiff to attempt to file a Second
Case 3:16-cv-00742-BAJ-RLB    Document 92-8     09/03/20 Page 128 of 177




                                  78a

         Proposed Amended Complaint would be futile. The
         Court also notes that Plaintiff’s attempt to bring suit
         against a social movement and a hashtag evinces
         either a gross lack of understanding of the concept of
         capacity or bad faith, which would be an independent
         ground to deny Plaintiff leave to file a Second
         Proposed Amended Complaint. The Court therefore
         shall dismiss this matter with prejudice. See Cent.
         Laborers’ Pension Fund v. Integrated Elec. Servs. Inc.,
         497 F.3d 546, 556 (5th Cir. 2007) (citing Foman v.
         Davis, 371 U.S. 178, 182 (1962)).
             III. CONCLUSION
             Accordingly,
             IT IS ORDERED that Defendant DeRay
         Mckesson’s Motion to Dismiss (Doc. 15) is GRANTED.
             IT IS FURTHER ORDERED that Defendant
         DeRay Mckesson’s Motion to Dismiss Pursuant to
         Federal Rule of Civil Procedure 9(a) (Doc. 43) is
         GRANTED.
              IT IS FURTHER ORDERED that the Motion to
         File Amended Complaint for Damages (Doc. 52) filed
         by Plaintiff is DENIED.
             IT IS FURTHER ORDERED that the
         above-captioned matter is DISMISSED WITH
         PREJUDICE.
Case 3:16-cv-00742-BAJ-RLB    Document 92-8      09/03/20 Page 129 of 177




                                  79a



         IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                             No. 17-30864
                 OFFICER JOHN DOE, Police Officer,
                         Plaintiff – Appellant
                                   v.
           DERAY MCKESSON; BLACK LIVES MATTER;
              BLACK LIVES MATTER NETWORK,
                     INCORPORATED,
                        Defendants - Appellees
          Appeal from the United States District Court for the
                     Middle District of Louisiana
                    ON REQUEST FOR A POLL
             Opinion 945 F.3d 818 (5th Cir. Dec. 16, 2019)
                           January 28, 2020
         Before JOLLY, ELROD, and WILLETT, Circuit
         Judges.
         PER CURIAM:
              The court having been polled at the request of one
         of its members, and a majority of the judges who are
         in regular service and not disqualified not having
         voted in favor (Fed. R. Ap. P. 35 and 5th Cir. R. 35),
         rehearing en banc is DENIED. In the en banc poll,
         eight judges in favor of rehearing (Judge Stewart,
         Judge Dennis, Judge Southwick, Judge Graves, Judge
         Higginson, Judge Costa, Judge Willett, and Judge
         Duncan), and eight judges voted against rehearing
         (Chief Judge Owen, Judge Jones, Judge Smith, Judge
Case 3:16-cv-00742-BAJ-RLB      Document 92-8     09/03/20 Page 130 of 177




                                    80a

         Elrod, Judge Haynes, Judge Ho, Judge Engelhardt,
         and Judge Oldham).
             Judge Ho concurred with the Court’s denial of
         rehearing en banc, his Concurrence is attached. Judge
         Dennis, joined by Judge Graves, and Judge
         Higginson, joined by Judge Dennis, dissent from the
         Court’s denial of rehearing en banc, their Dissents are
         attached.
         ENTERED FOR THE COURT:
         E. Grady Jolly
         United States Circuit Judge

         JAMES C. HO, Circuit Judge, concurring in denial of
         rehearing en banc:
             I agree with my colleagues who voted to grant
         rehearing en banc that this lawsuit by a police officer
         against DeRay Mckesson, a leader of the Black Lives
         Matter movement, should not proceed.                  I
         nevertheless voted to deny rehearing en banc. I write
         to briefly explain why, in the hope that this
         explanation might help finally bring this suit to an
         end.
                                     I.
              Police officers and firefighters dedicate their lives
         to protecting others, often putting themselves in
         harm’s way. These are difficult and dangerous jobs,
         and citizens owe a debt of gratitude to those who are
         willing and able to perform them. What’s more, police
         officers and firefighters assume the risk that they
         may be injured in the line of duty. So they are not
         allowed to recover damages from those responsible for
Case 3:16-cv-00742-BAJ-RLB    Document 92-8     09/03/20 Page 131 of 177




                                  81a

         their injuries, under a common law rule known as the
         professional rescuer doctrine.
              “The professional rescuer doctrine, the fireman’s
         rule, is a common law rule that either bars recovery
         by a professional rescuer injured in responding to an
         emergency or requires the rescuer to prove a higher
         degree of culpability in order to recover.” Gallup v.
         Exxon Corp., 70 F. App’x 737, 738 (5th Cir. 2003)
         (collecting Louisiana cases). “The Professional
         Rescuer’s Doctrine is a jurisprudential rule that
         essentially states that a professional rescuer, such as
         a fireman or a policeman, who is injured in the
         performance of his duties, ‘assumes the risk’ of such
         an injury and is not entitled to damages”—
         particularly when the “risks arise from the very
         emergency that the professional rescuer was hired to
         remedy.” Gann v. Matthews, 873 So.2d 701, 705–6
         (La. Ct. App. 2004).
             This doctrine would seem to require immediate
         dismissal of this suit. After all, there is no dispute
         that the officer was seriously injured in the line of
         duty—specifically, while policing a Black Lives
         Matter protest that unlawfully obstructed a public
         highway and then turned violent. The officer deserves
         our profound thanks, sympathy, and respect. But his
         case would appear to fall squarely within the scope of
         the doctrine.
             None of the panel opinions in this case addressed
         the        professional      rescuer         doctrine,
         however—presumably because Mckesson never
         raised it. I imagine that, if given the chance on
         remand, he will invoke the doctrine at last, and that
         the district court will terminate this suit (again)
         accordingly.
Case 3:16-cv-00742-BAJ-RLB         Document 92-8         09/03/20 Page 132 of 177




                                        82a

             Had Mckesson raised this doctrine at an earlier
         stage in the suit, there would have been no need to
         answer the more challenging First Amendment
         questions that now animate his petition for rehearing
         en banc. But he did not. So, like the panel, I turn to
         those questions now.
                                           II.
             Because Mckesson has thus far neglected to
         invoke the professional rescuer doctrine, the panel
         confronted novel and interesting First Amendment
         issues that are arguably worthy of rehearing en banc.
         But I take some comfort in the fact that, upon closer
         review of the panel opinions, the constitutional
         concerns that have generated the most alarm may not
         be as serious as feared.
             The First Amendment indisputably protects the
         right of every American to condemn police
         misconduct.1 And that protection secures the citizen
         protestor against not only criminal penalty, but civil
         liability as well. See, e.g., NAACP v. Claiborne
         Hardware Co., 458 U.S. 886, 920 (1982).
             But there are important differences between the
         theory of liability held invalid in Claiborne Hardware
         and the tort liability permitted by the panel majority
         here. In Claiborne Hardware, the defendants were
         sued for leading a boycott of white merchants. State
         courts subsequently held the defendants liable for all
         of the economic damages caused by their boycott.

             1  Indeed, it is important to condemn such misconduct when
         it occurs. See, e.g., United States v. Taffaro, 919 F.3d 947, 949-51
         (5th Cir. 2019) (Ho, J., concurring in the judgment); Wilson v.
         City of Southlake, 936 F.3d 326, 333-34 (5th Cir. 2019) (Ho, J.,
         concurring in the judgment).
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 133 of 177




                                   83a

         Notably, the theory of liability rejected in Claiborne
         Hardware was inherently premised on the content of
         expressive activity. If the defendants had advocated
         in favor of the white merchants, no court would have
         held them liable for such speech. So the tort liability
         theory adopted by the state courts necessarily turned
         on the content of the defendants’ expressive activities.
         And the Supreme Court rejected this content-based
         theory of liability as a violation of the First
         Amendment. See, e.g., id. at 914 (“[T]he petitioners
         certainly foresaw—and directly intended—that the
         merchants would sustain economic injury as a result
         of their campaign …. [But t]he right of the States to
         regulate economic activity could not justify a complete
         prohibition against a nonviolent, politically motivated
         boycott designed to force governmental and economic
         change and to effectuate rights guaranteed by the
         Constitution itself.”).
             By contrast, the theory of liability adopted in this
         case appears to be neutral as to the content of the
         Black Lives Matter protest. Unlike Claiborne
         Hardware, liability here turns not on the content of
         the expressive activity, but on the unlawful
         obstruction of the public highway and the injuries
         that foreseeably resulted. This is an important
         distinction. As Claiborne Hardware itself observed:
         “While the State legitimately may impose damages
         for the consequences of violent conduct, it may not
         award compensation for the consequences of
         nonviolent, protected activity.” Id. at 918. “Only those
         losses proximately caused by unlawful conduct may
         be recovered.” Id.
            So in sum: Content-based damages are generally
         impermissible, as Claiborne Hardware illustrates.
Case 3:16-cv-00742-BAJ-RLB      Document 92-8      09/03/20 Page 134 of 177




                                    84a

         But content-neutral rules typically survive First
         Amendment challenge. See, e.g., Ward v. Rock Against
         Racism, 491 U.S. 781, 791 (1989) (“Our cases make
         clear … that even in a public forum the government
         may impose reasonable restrictions on the time,
         place, or manner of protected speech, provided the
         restrictions ‘are justified without reference to the
         content of the regulated speech, that they are
         narrowly tailored to serve a significant governmental
         interest, and that they leave open ample alternative
         channels for communication of the information.’”)
         (collecting cases).
              Applying that framework here, I do not
         understand the panel majority to suggest that
         Mckesson may be held liable for lawfully protesting
         police— that would be a textbook violation of
         established First Amendment doctrine, including
         Claiborne Hardware—but rather for injuries
         following the unlawful obstruction of a public
         highway. As the panel explained, “the criminal
         conduct allegedly ordered by Mckesson was not itself
         protected by the First Amendment, as Mckesson
         ordered the demonstrators to violate a reasonable
         time, place, and manner restriction by blocking the
         public highway. As such, no First Amendment
         protected activity is suppressed by allowing the
         consequences of Mckesson’s conduct to be addressed
         by state tort law.” Doe v. Mckesson, 945 F.3d 818, 832
         (5th Cir. 2019) (citation omitted). In the face of such
         limiting language, any First Amendment concern
         about the potential reach of the panel majority
         opinion strikes me as uncertain and speculative.2

              2 By contrast, there was no such ambiguity in a recent

         decision of our court—one that presented even starker First
Case 3:16-cv-00742-BAJ-RLB        Document 92-8        09/03/20 Page 135 of 177




                                       85a

             So if I understand the panel majority’s theory of
         liability correctly, it may be expansive—and it may be
         wrong as a matter of Louisiana law, as Judge
         Higginson’s typically thoughtful dissent suggests. But
         it applies with equal force to pro-police protestors
         (just as it would, say, to pro-life and pro-choice
         protestors alike) who unlawfully obstruct a public
         highway and then break out into violence. It is far
         from obvious, then, that the First Amendment
         principles articulated in Claiborne Hardware would
         have any bearing here (and we do not ordinarily grant
         en banc rehearing to resolve questions of state law).
                                        ***



         Amendment concerns—yet we nevertheless denied rehearing en
         banc. See Zimmerman v. City of Austin, 888 F.3d 163 (5th Cir.
         2018). I say starker because the First Amendment surely
         protects political speech at least as much as it protects
         protests—and because a state surely has a greater interest in
         protecting police officers from assault than in preventing
         citizens from donating over $350 to a city council race. As the
         ACLU once noted, “[c]ontributions are crucially important in
         determining the level of political debate and in implementing
         the freedom of association guaranteed by the First Amendment
         …. If anything, Americans spend too little to finance the process
         by which their government is chosen.” Brief of the Appellants, at
         27-28, Buckley v. Valeo, 424 U.S. 1 (1976). See also Buckley, 424
         U.S. at 288 (Marshall, J., concurring in part and dissenting in
         part) (“[A]ll Members of the Court agree … money is essential for
         effective communication in a political campaign.”); Thompson v.
         Hebdon, 140 S. Ct. 348, 350 (2019) (per curiam) (“JUSTICE
         BREYER’s opinion for the plurality observed that ‘contribution
         limits that are too low can … harm the electoral process by
         preventing challengers from mounting effective campaigns
         against incumbent officeholders, thereby reducing democratic
         accountability.”) (quoting Randall v. Sorrell, 548 U.S. 230, 249
         (2006)).
Case 3:16-cv-00742-BAJ-RLB        Document 92-8        09/03/20 Page 136 of 177




                                       86a

              Civil disobedience enjoys a rich tradition in our
         nation’s history. But there is a difference between
         civil disobedience—and civil disobedience without
         consequence 3 Citizens may protest. But by
         protesting, the citizen does not suddenly gain
         immunity to violate traffic rules or other laws that the
         rest of us are required to follow. The First
         Amendment protects protest, not trespass.
             That said, this lawsuit should not proceed for an
         entirely different reason—the professional rescuer
         doctrine. I trust the district court will faithfully apply
         that doctrine if and when Mckesson invokes it, and
         dismiss the suit on remand, just as it did before. It is
         for that reason that I am comfortable concurring in
         the denial of rehearing en banc.


            JAMES L. DENNIS, Circuit Judge, joined by
         JAMES E. GRAVES, Circuit Judge, dissenting:
            I respectfully dissent from the court’s refusal to
         rehear en banc a 2-1 panel opinion that not only
         misapplies Louisiana’s duty-risk analysis, as Judge

             3  Indeed, for the civil disobedient, the consequence is the
         point. See, e.g., Henry David Thoreau, Civil Disobedience (1849)
         (“Under a government which imprisons any unjustly, the true
         place for a just man is also a prison.”); Martin Luther King Jr.,
         Letter from a Birmingham Jail (1963) (“Of course, there is
         nothing new about this kind of civil disobedience. It was seen
         sublimely in the refusal of Shadrach, Meshach, and Abednego to
         obey the laws of Nebuchadnezzar because a higher moral law
         was involved. It was practiced superbly by the early Christians,
         who were willing to face hungry lions and the excruciating pain
         of chopping blocks before submitting to certain unjust laws of
         the Roman Empire. To a degree, academic freedom is a reality
         today because Socrates practiced civil disobedience.”).
Case 3:16-cv-00742-BAJ-RLB      Document 92-8     09/03/20 Page 137 of 177




                                    87a

         Higginson’s dissent, infra, points out, but also fails to
         uphold the clearly established First Amendment
         principles enshrined in NAACP v. Claiborne
         Hardware Co., 458 U.S. 886 (1982). Claiborne
         Hardware reaffirmed this country’s “profound
         national commitment to the principle that debate on
         public issues should be uninhibited, robust, and
         wide-open.” Claiborne, 458 U.S. at 913 (cleaned up).
         Thus, when violence or threats of violence “occur[] in
         the context of constitutionally protected activity, …
         precision of regulation is demanded,” including an
         inquiry into whether the defendant “authorized,
         ratified, or directly threatened acts of violence.” Id. at
         916, 929. The panel majority demands no such
         precision. Instead, it appears to apply a freewheeling
         form of strict liability having no resemblance to
         Louisiana law’s careful duty-risk analysis, concluding
         that, because of his association with the
         demonstrators or his failure to anticipate and prevent
         the rock throwing incident, Mckesson can be held
         liable—despite the First Amendment protection
         historically afforded protest activity—for the acts of a
         “mystery attacker.” Doe v. Mckesson, 945 F.3d 818,
         842 (5th Cir. 2019) (Willett, J., dissenting). The
         majority of our colleagues have thus grievously failed
         to do what should have been done: Take up this case,
         apply the longstanding protections of the First
         Amendment, and conclude, as the district court did,
         that Doe’s lawsuit against DeRay Mckesson should be
         dismissed. See Doe v. Mckesson, 272 F. Supp. 3d 841,
         852-53 (M.D. La. 2017).
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 138 of 177




                                   88a

             STEPHEN A. HIGGINSON, Circuit Judge, joined
         by JAMES L. DENNIS, Circuit Judge, dissenting:


              The panel opinion holds that the First
         Amendment affords no protection to McKesson
         because he was negligent under Louisiana law. I do
         not believe the Louisiana Supreme Court would
         recognize a negligence claim in this situation. When a
         negligence claim is based on the violation of a statute,
         Louisiana courts allow recovery only if the plaintiff’s
         injury falls within “the scope of protection intended by
         the legislature.” Lazard v. Foti, 859 So. 2d 656, 661
         (La. 2003). An assault on a police officer by a
         third-party is not the “particular risk” addressed by
         the highway obstruction statute. Id. Absent the
         breach of this statutory duty, it is unclear on what
         basis the panel opinion finds that the protest was
         foreseeably violent.
             To the extent that the panel opinion creates a new
         Louisiana tort duty, this is “a policy decision” for
         Louisiana courts—not this court—to make. See
         Posecai v. Wal-Mart Stores, Inc., 752 So. 2d 762, 766
         (La. 1999); see also Meador v. Apple, 911 F.3d 260, 267
         (5th Cir. 2018). Even if we could make this policy
         decision ourselves, the panel opinion does not weigh
         the “moral, social, and economic factors” the
         Louisiana Supreme Court has identified as relevant,
         including “the nature of defendant’s activity” and “the
         historical development of precedent.” Posecai, 752 So.
         2d at 766. In light of the vital First Amendment
         concerns at stake, I respectfully suggest that these
         considerations counsel against our court recognizing a
         new Louisiana state law negligence duty here, at least
         in a case where argument from counsel has not been
Case 3:16-cv-00742-BAJ-RLB    Document 92-8    09/03/20 Page 139 of 177




                                  89a

         received. Protestors of all types and causes have been
         blocking streets in Louisiana for decades without
         Louisiana courts recognizing any similar claim.
                   For these reasons, I dissent.
Case 3:16-cv-00742-BAJ-RLB   Document 92-8     09/03/20 Page 140 of 177




                                 90a

          In the United States Court of Appeals for the Fifth
                               Circuit
                               No. 17-30864

                  OFFICER JOHN DOE, Police Officer,
                       Plaintiff-Appellant
                                    v.
                DERAY MCKESSON; BLACK LIVES
           MATTER; BLACK LIVES MATTER NETWORK,
             INCORPORATED, Defendants-Appellees
                Appeal from the United States District Court
                  for the Middle District of Louisiana

             ON PETITION FOR PANEL REHEARING
                              August 8, 2019

            Before JOLLY, ELROD, and WILLETT, Circuit
         Judges.

             E. GRADY JOLLY, Circuit Judge:
             The petition for panel rehearing is hereby
         GRANTED. We WITHDRAW the court’s prior opinion
         of April 24, 2019, and substitute the following
         opinion.
             During a public protest against police misconduct
         in Baton Rouge, Louisiana, an unidentified individual
         hit Officer John Doe with a heavy object, causing him
         serious physical injuries. Following this incident,
         Officer Doe brought suit against “Black Lives
         Matter,” the group associated with the protest, and
         DeRay Mckesson, one of the leaders of Black Lives
         Matter and the organizer of the protest. Officer Doe
Case 3:16-cv-00742-BAJ-RLB        Document 92-8        09/03/20 Page 141 of 177




                                       91a

         later sought to amend his complaint to add Black
         Lives Matter Network, Inc. and # BlackLivesMatter
         as defendants. The district court dismissed Officer
         Doe’s claims on the pleadings under Federal Rule of
         Civil Procedure 12(b)(6), and denied his motion to
         amend his complaint as futile. Because we conclude
         that the district court erred in dismissing the case
         against Mckesson on the basis of the pleadings, we
         REMAND for further proceedings relative to
         Mckesson. We further hold that the district court
         properly dismissed the claims against Black Lives
         Matter. 1 We thus REVERSE in part, AFFIRM in
         part, and REMAND for further proceedings not
         inconsistent with this opinion.
                                           I.
             On July 9, 2016, a protest took place by blocking a
         public highway in front of the Baton Rouge Police
         Department headquarters.2 This demonstration was
         one in a string of protests across the country, often
         associated with Black Lives Matter, concerning police
         practices. The Baton Rouge Police Department
         prepared by organizing a front line of officers in riot
         gear. These officers were ordered to stand in front of
         other officers prepared to make arrests. Officer Doe
         was one of the officers ordered to make arrests.
         DeRay Mckesson, associated with Black Lives
         Matter, was the prime leader and an organizer of the
         protest.
             In the presence of Mckesson, some protesters

             1 We do not address any of the allegations raised by the

         Proposed Amended Complaint. See note 5, infra.
             2  This case comes to us on a motion to dismiss, so we treat
         all well-pleaded facts as true.
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 142 of 177




                                   92a

         began throwing objects at the police officers.
         Specifically, protestors began to throw full water
         bottles, which had been stolen from a nearby
         convenience store. The dismissed complaint further
         alleges that Mckesson did nothing to prevent the
         violence or to calm the crowd, and, indeed, alleges
         that Mckesson “incited the violence on behalf of
         [Black Lives Matter].” The complaint specifically
         alleges that Mckesson led the protestors to block the
         public highway. The police officers began making
         arrests of those blocking the highway and
         participating in the violence.
             At some point, an unidentified individual picked
         up a piece of concrete or a similar rock-like object and
         threw it at the officers making arrests. The object
         struck Officer Doe’s face. Officer Doe was knocked to
         the ground and incapacitated. Officer Doe’s injuries
         included loss of teeth, a jaw injury, a brain injury, a
         head injury, lost wages, “and other compensable
         losses.”
             Following the Baton Rouge protest, Officer Doe
         brought suit, naming Mckesson and Black Lives
         Matter as defendants. According to his complaint, the
         defendants are liable on theories of negligence,
         respondeat superior, and civil conspiracy. Mckesson
         subsequently filed two motions: (1) a Rule 12(b)(6)
         motion, asserting that Officer Doe failed to state a
         plausible claim for relief against Mckesson and (2) a
         Rule 9(a)(2) motion, asserting that Black Lives
         Matter is not an entity with the capacity to be sued.
             Officer Doe responded by filing a motion to
         amend. He sought leave to amend his complaint to
         add factual allegations to his complaint and Black
         Lives Matter Network, Inc. and # BlackLivesMatter
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 143 of 177




                                   93a

         as defendants.
                                    II.
             The district court granted both of Mckesson’s
         motions, treating the Rule 9(a)(2) motion as a Rule
         12(b)(6) motion, and denied Officer Doe’s motion for
         leave to amend, concluding that his proposed
         amendment would be futile. With respect to Officer
         Doe’s claims against # BlackLivesMatter, the district
         court took judicial notice that it is a “hashtag” and
         therefore an “expression” that lacks the capacity to be
         sued. With respect to Officer Doe’s claims against
         Black Lives Matter Network, Inc. the district court
         held that Officer Doe’s allegations were insufficient to
         state a plausible claim for relief against this entity.
         Emphasizing the fact that Officer Doe attempted to
         add a social movement and a “hashtag” as
         defendants, the district court dismissed his case with
         prejudice. Officer Doe timely appealed.
                                   III.
             When considering a motion to dismiss under Rule
         12(b)(6), we will not affirm dismissal of a claim unless
         the plaintiff can prove no set of facts in support of his
         claim that would entitle him to relief. Alexander v.
         Verizon Wireless Servs., L.L.C., 875 F.3d 243, 249 (5th
         Cir. 2017). “We take all factual allegations as true
         and construe the facts in the light most favorable to
         the plaintiff.” Id. (citing Kelly v. Nichamoff, 868 F.3d
         371, 374 (5th Cir. 2017)). To survive, a complaint
         must consist of more than “labels and conclusions” or
         “naked assertions devoid of further factual
         enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678
         (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
         544, 557 (2007) (internal quotation marks and
Case 3:16-cv-00742-BAJ-RLB         Document 92-8         09/03/20 Page 144 of 177




                                        94a

         brackets omitted)). Instead, “the plaintiff must plead
         enough facts to nudge the claims across the line from
         conceivable to plausible.” Hinojosa v. Livingston, 807
         F.3d 657, 684 (5th Cir. 2015) (internal quotation
         marks, brackets, and ellipses omitted) (quoting Iqbal,
         556 U.S. at 680).3
             A district court’s denial of a motion to amend is
         generally reviewed for abuse of discretion. Thomas v.
         Chevron U.S.A., Inc., 832 F.3d 586, 590 (5th Cir.
         2016). However, where the district court’s denial of
         leave to amend was based solely on futility, we
         instead apply a de novo standard of review identical


             3  Federal Rule of Civil Procedure Rule 9(a)(2) states that, if
         a party wishes to raise an issue regarding lack of capacity to be
         sued, “a party must do so by a specific denial.” Rule 12(b) does
         not specifically authorize a motion to dismiss based on a lack of
         capacity. Nonetheless, we have permitted Rule 12(b) motions
         arguing lack of capacity. See, e.g., Darby v. Pasadena Police
         Dep’t, 939 F.2d 311 (5th Cir. 1992). Where the issue appears on
         the face of the complaint, other courts have done the same and
         treated it as a Rule 12(b)(6) motion. See, e.g., Klebanow v. N.Y.
         Produce Exch., 344 F.2d 294, 296 n.1 (2d Cir. 1965) (“Although
         the defense of lack of capacity is not expressly mentioned in
         [R]ule 12(b), the practice has grown up of examining it by a
         12(b)(6) motion when the defect appears upon the face of the
         complaint.”); Coates v. Brazoria Cty. Tex., 894 F.Supp.2d 966,
         968 (S.D. Tex. 2012) (“Whether a party has the capacity to sue or
         be sued is a legal question that may be decided at the Rule 12
         stage.”); see also 5A Charles Alan Wright & Arthur R. Miller,
         Federal Practice and Procedure § 1294 (3d ed. 2018) (“An
         effective denial of capacity … creates an issue of fact. Such a
         denial may be made in the responsive pleading or, if the lack of
         capacity … appears on the face of the pleadings or is discernible
         there from, the issue can be raised by a motion to dismiss for
         failure to state a claim for relief.” (footnotes omitted)). Thus, we
         review the district court’s dismissal for lack of capacity de novo
         and apply the Rule 12(b)(6) standard.
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 145 of 177




                                   95a

         in practice to the Rule 12(b)(6) standard. Id. When a
         party seeks leave from the court to amend and justice
         requires it, the district court should freely give it.
         Fed. R. Civ. P. 15(a)(2).




                                   IV.
                                   A.
             We begin by addressing Officer Doe’s claims
         against DeRay Mckesson. The district court did not
         reach the merits of Officer Doe’s underlying state tort
         claims, but instead found that Officer Doe failed to
         plead facts that took Mckesson’s conduct outside of
         the bounds of First Amendment protected speech and
         association. Because we ultimately find that
         Mckesson’s conduct at this pleading stage was not
         necessarily protected by the First Amendment, we
         will begin by addressing the plausibility of Officer
         Doe’s state tort claims. We will address each of Officer
         Doe’s specific theories of liability in turn—vicarious
         liability, negligence, and civil conspiracy, beginning
         with vicarious liability.
                                    1.
             Louisiana Civil Code article 2320 provides that
         “[m]asters and employers are answerable for the
         damage occasioned by their servants and overseers,
         in the exercise of the functions which they are
         employed.” A “servant,” as used in the Civil Code,
         “includes anyone who performs continuous service for
         another and whose physical movements are subject to
         the control or right to control of the other as to the
         manner of performing the service.” Ermert v.
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 146 of 177




                                   96a

         Hartford Ins. Co., 559 So. 2d 467, 476 (La. 1990).
         Officer Doe’s vicarious liability theory fails at the
         point of our beginning because he does not allege facts
         that support an inference that the unknown assailant
         “perform[ed] a continuous service” for or that the
         assailant’s “physical movements [were] subject to the
         control or right to control” of Mckesson. Therefore,
         under the pleadings, Mckesson cannot be held liable
         under a vicarious liability theory.
                                    2.
             We now move on to address Officer Doe’s civil
         conspiracy theory. Civil conspiracy is not itself an
         actionable tort. Ross v. Conoco, Inc., 828 So. 2d 546,
         552 (La. 2002). Instead, it assigns liability arising
         from the existence of an underlying unlawful act. Id.
         In order to impose liability for civil conspiracy in
         Louisiana, a plaintiff must prove that (1) an
         agreement existed with one or more persons to
         commit an illegal or tortious act; (2) the act was
         actually committed; (3) the act resulted in plaintiff’s
         injury; and (4) there was an agreement as to the
         intended outcome or result. Crutcher-Tufts Res., Inc.
         v. Tufts, 992 So. 2d 1091, 1094 (La. Ct. App. 2008); see
         also La. Civ. Code art. 2324. “Evidence of … a
         conspiracy can be actual knowledge, overt actions
         with another, such as arming oneself in anticipation
         of apprehension, or inferred from the knowledge of
         the alleged co-conspirator of the impropriety of the
         actions taken by the other co-conspirator.” Stephens v.
         Bail Enf’t, 690 So. 2d 124, 131 (La. Ct. App. 1997).
             Officer Doe’s complaint is vague about the
         underlying conspiracy to which Mckesson agreed, or
         with whom such an agreement was made. In his
         complaint, Officer Doe refers to a conspiracy “to incite
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 147 of 177




                                   97a

         a riot/protest.” Disregarding Officer Doe’s conclusory
         allegations, we find that Officer Doe has not alleged
         facts that would support a plausible claim that
         Mckesson can be held liable for his injuries on a
         theory of civil conspiracy. Although Officer Doe has
         alleged facts that support an inference that Mckesson
         agreed with unnamed others to demonstrate illegally
         on a public highway, he has not pled facts that would
         allow a jury to conclude that Mckesson colluded with
         the unknown assailant to attack Officer Doe or knew
         of the attack and specifically ratified it. The closest
         that Officer Doe comes to such an allegation is when
         he states that Mckesson was “giving orders”
         throughout the demonstration. But we cannot infer
         from this quite unspecific allegation that Mckesson
         ordered the unknown assailant to attack Officer Doe.
         Lacking an allegation of this pleading quality, Officer
         Doe’s conspiracy claim must and does fail.
                                    3.
             Finally, we turn to Officer Doe’s negligence
         theory. Officer Doe alleges that Mckesson was
         negligent for organizing and leading the Baton Rouge
         demonstration because he “knew or should have
         known” that the demonstration would turn violent.
         We agree as follows.
             Louisiana Civil Code article 2315 provides that
         “[e]very act whatever of man that causes damage to
         another obliges him by whose fault it happened to
         repair it.” The Louisiana Supreme Court has adopted
         a “duty-risk” analysis for assigning tort liability
         under a negligence theory. This theory requires a
         plaintiff to establish that (1) the plaintiff suffered an
         injury; (2) the defendant owed a duty of care to the
         plaintiff; (3) the duty was breached by the defendant;
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 148 of 177




                                   98a

         (4) the conduct in question was the cause-in-fact of
         the resulting harm; and (5) the risk of harm was
         within the scope of protection afforded by the duty
         breached. Lazard v. Foti, 859 So. 2d 656, 659 (La.
         2003). Whether a defendant owes a plaintiff a duty is
         a question of law. See Posecai v. Wal-Mart Stores,
         Inc., 752 So. 2d 762, 766 (La. 1999); Bursztajn v.
         United States, 367 F.3d 485, 489 (5th Cir. 2004)
         (“Under Louisiana law, the existence of a duty
         presents a question of law that ‘varies depending on
         the facts, circumstances, and context of each case and
         is limited by the particular risk, harm, and plaintiff
         involved.’” (quoting Dupre v. Chevron U.S.A., Inc., 20
         F.3d 154, 157 (5th Cir. 1994))). There is a “universal
         duty on the part of the defendant in negligence cases
         to use reasonable care so as to avoid injury to
         another.” Boykin v. La. Transit Co., 707 So. 2d 1225,
         1231 (La. 1998). Louisiana courts elucidate specific
         duties of care based on consideration of “various
         moral, social, and economic factors, including the
         fairness of imposing liability; the economic impact on
         the defendant and on similarly situated parties; the
         need for an incentive to prevent future harm; the
         nature of defendant’s activity; the potential for an
         unmanageable flow of litigation; the historical
         development of precedent; and the direction in which
         society and its institutions are evolving.” Posecai, 752
         So. 2d at 766.
              We first note that this case comes before us from
         a dismissal on the pleadings alone. In this context, we
         find that Officer Doe has plausibly alleged that
         Mckesson breached his duty of reasonable care in the
         course of organizing and leading the Baton Rouge
         demonstration. The complaint specifically alleges
         that it was Mckesson himself who intentionally led
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 149 of 177




                                   99a

         the demonstrators to block the highway. Blocking a
         public highway is a criminal act under Louisiana law.
         See La. Rev. Stat. Ann. § 14:97. As such, it was
         patently foreseeable that the Baton Rouge police
         would be required to respond to the demonstration by
         clearing the highway and, when necessary, making
         arrests. Given the intentional lawlessness of this
         aspect of the demonstration, Mckesson should have
         known that leading the demonstrators onto a busy
         highway was most nearly certain to provoke a
         confrontation between police and the mass of
         demonstrators, yet he ignored the foreseeable danger
         to officers, bystanders, and demonstrators, and
         notwithstanding, did so anyway. By ignoring the
         foreseeable risk of violence that his actions created,
         Mckesson failed to exercise reasonable care in
         conducting his demonstration.
              Officer Doe has also plausibly alleged that
         Mckesson’s breach of duty was the cause-in-fact of
         Officer Doe’s injury and that the injury was within
         the scope of the duty breached by Mckesson. It may
         have been an unknown demonstrator who threw the
         hard object at Officer Doe, but by leading the
         demonstrators onto the public highway and
         provoking a violent confrontation with the police,
         Mckesson’s negligent actions were the “but for”
         causes of Officer Doe’s injuries. See Roberts v. Benoit,
         605 So. 2d 1032, 1052 (La. 1992) (“To meet the
         cause-in-fact element, a plaintiff must prove only that
         the conduct was a necessary antecedent of the
         accident, that is, but for the defendant’s conduct, the
         incident probably would not have occurred.”).
         Furthermore, as the purpose of imposing a duty on
         Mckesson in this situation is to prevent foreseeable
         violence to the police and bystanders, Officer Doe’s
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 150 of 177




                                  100a

         injury, as alleged in the pleadings, was within the
         scope of the duty of care allegedly breached by
         Mckesson.
              We iterate what we have previously noted: Our
         ruling at this point is not to say that a finding of
         liability will ultimately be appropriate. At the motion
         to dismiss stage, however, we are simply required to
         decide whether Officer Doe’s claim for relief is
         sufficiently plausible to allow him to proceed to
         discovery. We find that it is.
                                   B.
             Having concluded that Officer Doe has stated a
         plausible claim for relief against Mckesson under
         state tort law, we will now take a step back and
         address the district court’s determination that Officer
         Doe’s complaint should be dismissed based on the
         First Amendment. The Supreme Court has made
         clear that “[t]he First Amendment does not protect
         violence.” N.A.A.C.P. v. Claiborne Hardware Co., 458
         U.S. 886, 916 (1982). Nonetheless, the district court
         dismissed the complaint on First Amendment
         grounds, reasoning that “[i]n order to state a claim
         against Mckesson to hold him liable for the tortious
         act of another with whom he was associating during
         the demonstration, Plaintiff would have to allege
         facts that tend to demonstrate that Mckesson
         ‘authorized, directed, or ratified specific tortious
         activity.’” See id. at 927. The district court then went
         on to find that there were no plausible allegations
         that Mckesson had done so in his complaint.
              The district court appears to have assumed that
         in order to state a claim that Mckesson was liable for
         his injuries, Officer Doe was required to allege facts
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 151 of 177




                                  101a

         that created an inference that Mckesson directed,
         authorized, or ratified the unknown assailant’s
         specific conduct in attacking Officer Doe. This
         assumption, however, does not fit the situation we
         address today. Even if we assume that Officer Doe
         seeks to hold Mckesson “liable for the unlawful
         conduct of others” within the meaning of Claiborne
         Hardware, the First Amendment would not require
         dismissal of Officer Doe’s complaint. Id. In order to
         counter Mckesson’s First Amendment defense at the
         pleading stage Officer Doe simply needed to plausibly
         allege that his injuries were one of the “consequences”
         of “tortious activity,” which itself was “authorized,
         directed, or ratified” by Mckesson in violation of his
         duty of care. See id. (“[A] finding that [the defendant]
         authorized, directed, or ratified specific tortious
         activity would justify holding him responsible for the
         consequences of that activity.”). Our discussion above
         makes clear that Officer Doe’s complaint does allege
         that Mckesson directed the demonstrators to engage
         in the criminal act of occupying the public highway,
         which quite consequentially provoked a confrontation
         between the Baton Rouge police and the protesters,
         and that Officer Doe’s injuries were the foreseeable
         result of the tortious and illegal conduct of blocking a
         busy highway.
              We focus here on the fact that Mckesson
         “directed … specific tortious activity” because we hold
         that Officer Doe has adequately alleged that his
         injuries were the result of Mckesson’s own tortious
         conduct in organizing a foreseeably violent protest. In
         Mckesson’s petition for rehearing, he expresses
         concern that the panel opinion permits Officer Doe to
         hold him liable for the tortious conduct of others even
         though Officer Doe merely alleged that he was
Case 3:16-cv-00742-BAJ-RLB     Document 92-8      09/03/20 Page 152 of 177




                                   102a

         negligent, and not that he specifically intended that
         violence would result. We think that Mckesson’s
         criticisms are misplaced. We perceive no
         Constitutional issue with Mckesson being held liable
         for injuries caused by a combination of his own
         negligent conduct and the violent actions of a another
         that were foreseeable as a result of that negligent
         conduct. The permissibility of such liability is a
         standard aspect of state law. See Restatement (Third)
         of Torts: Liability for Physical and Emotional Harm §
         19 (2010) (“The conduct of a defendant can lack
         reasonable care insofar as it foreseeably combines
         with or permits the improper conduct of the plaintiff
         or a third party.”). There is no indication in Claiborne
         Hardware or subsequent decisions that the Supreme
         Court intended to restructure state tort law by
         eliminating this principle of negligence liability.
              We of course acknowledge that Mckesson’s
         negligent conduct took place in the context of a
         political protest. It is certainly true that “the presence
         of activity protected by the First Amendment imposes
         restraints on the grounds that may give rise to
         damages liability and on the persons who may be held
         accountable for those damages.” Claiborne Hardware,
         468 U.S. at 916–17. But Claiborne Hardware does not
         insulate the petitioner from liability for his own
         negligent conduct simply because he, and those he
         associated with, also intended to communicate a
         message. See id. at 916 (“[T]he use of weapons,
         gunpowder, and gasoline may not constitutionally
         masquerade under the guise of advocacy.”) (internal
         quotation marks and citations omitted). Furthermore,
         although we do not understand the petitioner to be
         arguing that the Baton Rouge police violated the
         demonstrators’ First Amendment                 rights by
Case 3:16-cv-00742-BAJ-RLB         Document 92-8         09/03/20 Page 153 of 177




                                       103a

         attempting to remove them from the highway, we
         note that the criminal conduct allegedly ordered by
         Mckesson was not itself protected by the First
         Amendment, as Mckesson ordered the demonstrators
         to violate a reasonable time, place, and manner
         restriction by blocking the public highway. See Clark
         v. Cmty. for Creative Non-Violence, 468 U.S. 288, 293
         (1984) (reasonable time, place, and manner
         restrictions do not violate the First Amendment). As
         such, no First Amendment protected activity is
         suppressed by allowing the consequences of
         Mckesson’s conduct to be addressed by state tort law.
             Thus, on the pleadings, which must be read in a
         light most favorable to Officer Doe, the First
         Amendment is not a bar to Officer Doe’s negligence
         theory. The district court erred by dismissing Officer
         Doe’s complaint—at the pleading stage—as barred by
         the First Amendment.4
                                         C.
            Now we turn our attention to whether Officer Doe
         has stated a claim against Black Lives Matter. The

             4  We emphasize, however, that our opinion does not suggest
         that the First Amendment allows a person to be punished, or
         held civilly liable, simply because of his associations with others,
         unless it is established that the group that the person associated
         with “itself possessed unlawful goals and that the individual
         held a specific intent to further those illegal aims.” Claiborne
         Hardware, 458 U.S. at 920. But we also observe that, in any
         event, Officer Doe’s allegations are sufficient to state a claim
         that Black Lives Matter “possessed unlawful goals” and that
         Mckesson “held a specific intent to further those illegal aims.”
         See id. Officer Doe alleges that Black Lives Matter “plann[ed] to
         block a public highway,” and, in his amended complaint, that
         Mckesson and Black Lives Matter traveled to Baton Rouge “for
         the purpose of … rioting.” (emphasis added).
Case 3:16-cv-00742-BAJ-RLB     Document 92-8      09/03/20 Page 154 of 177




                                   104a

         district court took judicial notice that “‘Black Lives
         Matter,’ as that term is used in the Complaint, is a
         social movement that was catalyzed on social media
         by the persons listed in the Complaint in response to
         the perceived mistreatment of African-American
         citizens by law enforcement officers.” Based on this
         conclusion, the district court held that Black Lives
         Matter is not a “juridical person” capable of being
         sued. See Ermert, 559 So. 2d at 474. We first address
         the district court’s taking of judicial notice, then
         Black Lives Matter’s alleged capacity to be sued.
               Federal Rule of Evidence 201 provides that a
         court may take judicial notice of an “adjudicative fact”
         if the fact is “not subject to reasonable dispute” in that
         it is either (1) generally known within the territorial
         jurisdiction of the trial court or (2) capable of accurate
         and ready determination by resort to sources whose
         accuracy cannot be questioned. Fed. R. Evid. 201(b).
         “Rule 201 authorizes the court to take notice only of
         ‘adjudicative facts,’ not legal determinations.” Taylor
         v. Charter Med. Corp., 162 F.3d 827, 831 (5th Cir.
         1998). In Taylor, we held that another court’s state
         actor determination was not an “adjudicative fact”
         within the meaning of Rule 201 because “[w]hether a
         private party is a state actor for the purposes of §
         1983 is a mixed question of fact and law and is thus
         subject to our de novo review.” Id. at 830–31. We
         further held that the state-actor determination was
         not beyond reasonable dispute where it “was, in fact,
         disputed by the parties” in the related case. Id. at 830.
             We think that the district court was incorrect to
         take judicial notice of a mixed question of fact and law
         when it concluded that Black Lives Matter is a “social
         movement, rather than an organization or entity of
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 155 of 177




                                  105a

         any sort.” The legal status of Black Lives Matter is
         not immune from reasonable dispute; and, indeed, it
         is disputed by the parties—Doe claiming that Black
         Lives Matter is a national unincorporated
         association, and Mckesson claiming that it is a
         movement or at best a community of interest. This
         difference is sufficient under our case law to preclude
         judicial notice.
              We should further say that we see the cases
         relied on by the district court as distinguishable. Each
         deals with judicial notice of an aspect of an entity, not
         its legal form. See United States v. Parise, 159 F.3d
         790, 801 (3d Cir. 1998) (holding that the court could
         take judicial notice of the aims and goals of a
         movement); Atty. Gen. of U.S. v. Irish N. Aid. Comm.,
         530 F. Supp. 241, 259–60 (S.D.N.Y. 1981) (stating the
         court could take “notice that the IRA is a ‘Republican
         movement,’ at least insofar as it advocates a united
         Ireland” (emphasis added)); see also Baggett v. Bullitt,
         377 U.S. 360, 376 n.13 (1964) (noting that “[t]he lower
         court took judicial notice of the fact that the
         Communist Party of the United States . . . was a part
         of the world Communist movement” (emphasis
         added)).
               Now, we move on to discuss the merits of Officer
         Doe’s contention that Black Lives Matter is a suable
         entity. He alleges that Black Lives Matter “is a
         national incorporated association with chapter [sic] in
         many states.” Under Federal Rule of Civil Procedure
         17(b), the capacity of an entity “to sue or be sued is
         determined . . . by the law of the state where the court
         is located.” Under Article 738 of the Louisiana Code of
         Civil Procedure, “an unincorporated association has
         the procedural capacity to be sued in its own name.”
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 156 of 177




                                  106a

         The Louisiana Supreme Court has held that “an
         unincorporated association is created in the same
         manner as a partnership, by a contract between two
         or more persons to combine their efforts, resources,
         knowledge or activities for a purpose other than profit
         or commercial benefit.” Ermert, 559 So. 2d at 473.
         “Interpretation of a contract is the determination of
         the common intent of the parties.” La. Civ. Code Ann.
         art. 2045. To show intent, “the object of the contract of
         association must necessarily be the creation of an
         entity whose personality ‘is distinct from that of its
         members.’” Ermert, 559 So. 2d at 474 (quoting La.
         Civ. Code Ann. art. 24). Louisiana law does not
         provide for a public display of the parties’ intent. Id.
              Louisiana courts have looked to various factors
         as indicative of an intent to create an unincorporated
         association, including requiring dues, having
         insurance, ownership of property, governing
         agreements, or the presence of a formal membership
         structure. See Bogue Lusa Waterworks Dist. v. La.
         Dep’t of Envtl. Quality, 897 So. 2d 726, 728-729 (La.
         Ct. App. 2004) (relying on organization’s unfiled
         articles of incorporation); Friendship Hunting Club v.
         Lejeune, 999 So. 2d 216, 223 (La. Ct. App. 2008)
         (relying on organization’s required dues and
         possession of an insurance policy); see also Concerned
         Citizens Around Murphy v. Murphy Oil USA, Inc.,
         686 F.Supp.2d 663, 675 (E.D. La. 2010) (relying on
         organization’s formal and determinate membership
         structure). Lacking at least some of these indicators,
         Louisiana courts have been unwilling to find an
         intent to create an unincorporated association. See,
         e.g., Ermert, 559 So. 2d at 474–475 (finding that
         hunting group was not an unincorporated association
         because it did not own or lease the property that it
Case 3:16-cv-00742-BAJ-RLB        Document 92-8        09/03/20 Page 157 of 177




                                      107a

         was based on, required the permission of one of its
         alleged members to use the property, and lacked
         formal rules or bylaws).
              Officer Doe has not shown in his complaint a
         plausible inference that Black Lives Matter is an
         unincorporated association. His only allegations are
         that Black Lives Matter: (1) was created by three
         women; (2) has several leaders, including Mckesson;
         (3) has chapters in many states; and (4) was involved
         in numerous protests in response to police practices.
         He does not allege that it possesses property, has a
         formal membership, requires dues, or possesses a
         governing agreement. As such, the complaint lacks
         any indication that Black Lives Matter possesses the
         traits that Louisiana courts have regarded as
         indicative of an intent to establish a juridical entity.
         We have no doubt that Black Lives Matter involves a
         number of people working in concert, but “an
         unincorporated association . . . . does not come into
         existence or commence merely by virtue of the
         fortuitous creation of a community of interest or the
         fact that a number of individuals have simply acted
         together.” Id. at 474. Therefore, we find that the
         district court did not err in concluding that Officer
         Doe’s complaint has failed plausibly to allege that
         Black Lives Matter is an entity capable of being
         sued.5
                                        V.
             In sum, we hold that Officer Doe has not

             5   We do not address as to whether Officer Doe could state a
         claim against an entity whose capacity to be sued was plausibly
         alleged, nor do we address whether Mckesson could be held
         liable for the actions of that entity under state law.
Case 3:16-cv-00742-BAJ-RLB         Document 92-8         09/03/20 Page 158 of 177




                                       108a

         adequately alleged that Mckesson was vicariously
         liable for the conduct of the unknown assailant or
         that Mckesson entered into a civil conspiracy with the
         purpose of injuring Officer Doe. We do find, however,
         that Officer Doe adequately alleged that Mckesson is
         liable in negligence for organizing and leading the
         Baton Rouge demonstration to illegally occupy a
         highway. We further find that in this context the
         district court erred in dismissing the suit on First
         Amendment grounds. As such, Officer Doe has
         pleaded a claim for relief against DeRay Mckesson in
         his active complaint.6 We also hold that the district
         court erred by taking judicial notice of the legal status
         of “Black Lives Matter,” but nonetheless find that
         Officer Doe did not plead facts that would allow us to
         conclude that Black Lives Matter is an entity capable
         of being sued.7 Therefore, the judgment of the district
         court is AFFIRMED in part, REVERSED in part, and

              6 Officer Doe has complained of the lack of discovery in this

         case, particularly related to his claims against the corporate
         defendants. Officer Doe is free to argue before the district court
         that he is entitled to discovery. The district court may then
         decide whether, in the light of our remand, discovery would be
         appropriate.
             7  Because we find that Officer Doe has successfully pled a
         claim, we do not reach the district court’s denial of Officer Doe’s
         motion for leave to amend. See Lormand v. US Unwired, Inc.,
         565 F.3d 228, 268 n.36 (5th Cir. 2009) (citing Xerox Corp. v.
         Genmoora Corp., 888 F.2d 345, 358 n.70 (5th Cir. 1989)). It
         follows that we do not address any of the allegations in the
         Proposed Amended Complaint or the parties it seeks to add. On
         remand, Officer Doe may seek leave to amend his complaint to
         add new parties and plead additional facts to support his
         negligence claim. The district court should determine whether to
         grant this motion, and any new motions for leave to amend, in
         the light of our opinion.
Case 3:16-cv-00742-BAJ-RLB         Document 92-8         09/03/20 Page 159 of 177




                                       109a

         the case is REMANDED for further proceedings not
         inconsistent with this opinion.8
           AFFIRMED in part, REVERSED in part, and
         REMANDED.




             8  On appeal, Officer Doe also argues that the district court
         erred in denying his request to proceed anonymously as John
         Doe. He argues that the public nature of his job puts him and his
         family in danger of additional violence. At the district court, he
         listed a number of examples of acts of violence against police
         officers by individuals who may have some connection with
         Black Lives Matter. In its order, the district court walked
         through three factors common to anonymous-party suits that we
         have said “deserve considerable weight.” Doe v. Stegall, 653 F.2d
         180, 186 (5th Cir. 1981). These are: (1) whether the plaintiff is
         “challeng[ing] governmental activity”; (2) whether the plaintiff
         will be required to disclose information “of the utmost intimacy”;
         and (3) whether the plaintiff will be “compelled to admit [his]
         intention to engage in illegal conduct, thereby risking criminal
         prosecution.” Id. at 185. The district court concluded that none of
         these factors applied to the facts of this case. In response to
         Officer Doe’s argument regarding potential future violence, the
         district court noted that the incidents Officer Doe listed did not
         involve Officer Doe and were not related to this lawsuit. In fact,
         at oral argument before the district court regarding his motion,
         Officer Doe conceded that he had received no particularized
         threats of violence since filing his lawsuit. The district court
         instead saw the incidents Officer Doe listed as evidence of “the
         generalized threat of violence that all police officers face.” As a
         result, the district found that Doe had not demonstrated a
         privacy interest that outweighs the “customary and
         constitutionally embedded presumption of openness in judicial
         proceedings.” Id. at 186. We agree with the district court and
         affirm the denial of Doe’s motion to proceed anonymously. In so
         holding, we emphasize what the Supreme Court said decades
         ago: “What transpires in the court room is public property.”
         Craig v. Harney, 331 U.S. 367, 374 (1947).
Case 3:16-cv-00742-BAJ-RLB   Document 92-8     09/03/20 Page 160 of 177




                                 110a

          In the United States Court of Appeals for the Fifth
                               Circuit
                             No. 17-30864

                OFFICER JOHN DOE, Police Officer,
                       Plaintiff-Appellant
                                  v.
           DERAY MCKESSON; BLACK LIVES MATTER;
              BLACK LIVES MATTER NETWORK,
             INCORPORATED, Defendants-Appellees
           Appeal from the United States District Court for
                   the Middle District of Louisiana

                              April 24, 2019

            Before JOLLY, ELROD, and WILLETT, Circuit
         Judges.

             E. GRADY JOLLY, Circuit Judge:
             During a public protest against police misconduct
         in Baton Rouge, Louisiana, an unidentified individual
         hit Officer John Doe with a heavy object, causing him
         serious physical injuries. Following this incident,
         Officer Doe brought suit against “Black Lives
         Matter,” the group associated with the protest, and
         DeRay Mckesson, one of the leaders of Black Lives
         Matter and the organizer of the protest. Officer Doe
         later sought to amend his complaint to add Black
         Lives Matter Network, Inc. and # BlackLivesMatter
         as defendants. The district court dismissed Officer
         Doe’s claims on the pleadings under Federal Rule of
         Civil Procedure 12(b)(6), and denied his motion to
         amend his complaint as futile. Because we conclude
Case 3:16-cv-00742-BAJ-RLB        Document 92-8       09/03/20 Page 161 of 177




                                      111a

         that the district court erred in dismissing the case
         against Mckesson on the basis of the pleadings, we
         REMAND for further proceedings relative to
         Mckesson. We further hold that the district court
         properly dismissed the claims against Black Lives
         Matter. 1 We thus REVERSE in part, AFFIRM in
         part, and REMAND for further proceedings not
         inconsistent with this opinion.
                                          I.
             On July 9, 2016, a protest took place by blocking a
         public highway in front of the Baton Rouge Police
         Department headquarters.2 This demonstration was
         one in a string of protests across the country, often
         associated with Black Lives Matter, concerning police
         practices. The Baton Rouge Police Department
         prepared by organizing a front line of officers in riot
         gear. These officers were ordered to stand in front of
         other officers prepared to make arrests. Officer Doe
         was one of the officers ordered to make arrests.
         DeRay Mckesson, associated with Black Lives
         Matter, was the prime leader and an organizer of the
         protest.
             In the presence of Mckesson, some protesters
         began throwing objects at the police officers.
         Specifically, protestors began to throw full water
         bottles, which had been stolen from a nearby
         convenience store. The dismissed complaint further
         alleges that Mckesson did nothing to prevent the
         violence or to calm the crowd, and, indeed, alleges

             1 We do not address any of the allegations raised by the

         Proposed Amended Complaint. See note 5, infra.
             2  This case comes to us on a motion to dismiss, so we treat
         all well-pleaded facts as true.
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 162 of 177




                                  112a

         that Mckesson “incited the violence on behalf of
         [Black Lives Matter].” The complaint specifically
         alleges that Mckesson led the protestors to block the
         public highway. The police officers began making
         arrests of those blocking the highway and
         participating in the violence.
             At some point, an unidentified individual picked
         up a piece of concrete or a similar rock-like object and
         threw it at the officers making arrests. The object
         struck Officer Doe’s face. Officer Doe was knocked to
         the ground and incapacitated. Officer Doe’s injuries
         included loss of teeth, a jaw injury, a brain injury, a
         head injury, lost wages, “and other compensable
         losses.”
             Following the Baton Rouge protest, Officer Doe
         brought suit, naming Mckesson and Black Lives
         Matter as defendants. According to his complaint, the
         defendants are liable on theories of negligence,
         respondeat superior, and civil conspiracy. Mckesson
         subsequently filed two motions: (1) a Rule 12(b)(6)
         motion, asserting that Officer Doe failed to state a
         plausible claim for relief against Mckesson and (2) a
         Rule 9(a)(2) motion, asserting that Black Lives
         Matter is not an entity with the capacity to be sued.
             Officer Doe responded by filing a motion to
         amend. He sought leave to amend his complaint to
         add factual allegations to his complaint and Black
         Lives Matter Network, Inc. and # BlackLivesMatter
         as defendants.
                                   II.
             The district court granted both of Mckesson’s
         motions, treating the Rule 9(a)(2) motion as a Rule
         12(b)(6) motion, and denied Officer Doe’s motion for
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 163 of 177




                                  113a

         leave to amend, concluding that his proposed
         amendment would be futile. With respect to Officer
         Doe’s claims against # BlackLivesMatter, the district
         court took judicial notice that it is a “hashtag” and
         therefore an “expression” that lacks the capacity to be
         sued. With respect to Officer Doe’s claims against
         Black Lives Matter Network, Inc. the district court
         held that Officer Doe’s allegations were insufficient to
         state a plausible claim for relief against this entity.
         Emphasizing the fact that Officer Doe attempted to
         add a social movement and a “hashtag” as
         defendants, the district court dismissed his case with
         prejudice. Officer Doe timely appealed.
                                   III.
             When considering a motion to dismiss under Rule
         12(b)(6), we will not affirm dismissal of a claim unless
         the plaintiff can prove no set of facts in support of his
         claim that would entitle him to relief. Alexander v.
         Verizon Wireless Servs., L.L.C., 875 F.3d 243, 249 (5th
         Cir. 2017). “We take all factual allegations as true
         and construe the facts in the light most favorable to
         the plaintiff.” Id. (citing Kelly v. Nichamoff, 868 F.3d
         371, 374 (5th Cir. 2017)). To survive, a complaint
         must consist of more than “labels and conclusions” or
         “naked assertions devoid of further factual
         enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678
         (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
         544, 557 (2007) (internal quotation marks and
         brackets omitted)). Instead, “the plaintiff must plead
         enough facts to nudge the claims across the line from
         conceivable to plausible.” Hinojosa v. Livingston, 807
         F.3d 657, 684 (5th Cir. 2015) (internal quotation
         marks, brackets, and ellipses omitted) (quoting Iqbal,
Case 3:16-cv-00742-BAJ-RLB          Document 92-8         09/03/20 Page 164 of 177




                                        114a

         556 U.S. at 680).3
             A district court’s denial of a motion to amend is
         generally reviewed for abuse of discretion. Thomas v.
         Chevron U.S.A., Inc., 832 F.3d 586, 590 (5th Cir.
         2016). However, where the district court’s denial of
         leave to amend was based solely on futility, we
         instead apply a de novo standard of review identical
         in practice to the Rule 12(b)(6) standard. Id. When a
         party seeks leave from the court to amend and justice
         requires it, the district court should freely give it.
         Fed. R. Civ. P. 15(a)(2).
                                         IV.

              3 Federal Rule of Civil Procedure Rule 9(a)(2) states that, if
         a party wishes to raise an issue regarding lack of capacity to be
         sued, “a party must do so by a specific denial.” Rule 12(b) does
         not specifically authorize a motion to dismiss based on a lack of
         capacity. Nonetheless, we have permitted Rule 12(b) motions
         arguing lack of capacity. See, e.g., Darby v. Pasadena Police
         Dep’t, 939 F.2d 311 (5th Cir. 1992). Where the issue appears on
         the face of the complaint, other courts have done the same and
         treated it as a Rule 12(b)(6) motion. See, e.g., Klebanow v. N.Y.
         Produce Exch., 344 F.2d 294, 296 n.1 (2d Cir. 1965) (“Although
         the defense of lack of capacity is not expressly mentioned in
         [R]ule 12(b), the practice has grown up of examining it by a
         12(b)(6) motion when the defect appears upon the face of the
         complaint.”); Coates v. Brazoria Cty. Tex., 894 F.Supp.2d 966,
         968 (S.D. Tex. 2012) (“Whether a party has the capacity to sue or
         be sued is a legal question that may be decided at the Rule 12
         stage.”); see also 5A Charles Alan Wright & Arthur R. Miller,
         Federal Practice and Procedure § 1294 (3d ed. 2018) (“An
         effective denial of capacity … creates an issue of fact. Such a
         denial may be made in the responsive pleading or, if the lack of
         capacity . . . appears on the face of the pleadings or is discernible
         there from, the issue can be raised by a motion to dismiss for
         failure to state a claim for relief.” (footnotes omitted)). Thus, we
         review the district court’s dismissal for lack of capacity de novo
         and apply the Rule 12(b)(6) standard.
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 165 of 177




                                  115a

                                   A.
             We begin by addressing Officer Doe’s claims
         against DeRay Mckesson. The district court did not
         reach the merits of Officer Doe’s underlying state tort
         claims, but instead found that Officer Doe failed to
         plead facts that took Mckesson’s conduct outside of
         the bounds of First Amendment protected speech and
         association. Because we ultimately find that
         Mckesson’s conduct at this pleading stage was not
         necessarily protected by the First Amendment, we
         will begin by addressing the plausibility of Officer
         Doe’s state tort claims. We will address each of Officer
         Doe’s specific theories of liability in turn—vicarious
         liability, negligence, and civil conspiracy, beginning
         with vicarious liability.
                                    1.
             Louisiana Civil Code article 2320 provides that
         “[m]asters and employers are answerable for the
         damage occasioned by their servants and overseers,
         in the exercise of the functions which they are
         employed.” A “servant,” as used in the Civil Code,
         “includes anyone who performs continuous service for
         another and whose physical movements are subject to
         the control or right to control of the other as to the
         manner of performing the service.” Ermert v.
         Hartford Ins. Co., 559 So. 2d 467, 476 (La. 1990).
         Officer Doe’s vicarious liability theory fails at the
         point of our beginning because he does not allege facts
         that support an inference that the unknown assailant
         “perform[ed] a continuous service” for or that the
         assailant’s “physical movements [were] subject to the
         control or right to control” of Mckesson. Therefore,
         under the pleadings, Mckesson cannot be held liable
         under a vicarious liability theory.
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 166 of 177




                                  116a

                                    2.
             We now move on to address Officer Doe’s civil
         conspiracy theory. Civil conspiracy is not itself an
         actionable tort. Ross v. Conoco, Inc., 828 So. 2d 546,
         552 (La. 2002). Instead, it assigns liability arising
         from the existence of an underlying unlawful act. Id.
         In order to impose liability for civil conspiracy in
         Louisiana, a plaintiff must prove that (1) an
         agreement existed with one or more persons to
         commit an illegal or tortious act; (2) the act was
         actually committed; (3) the act resulted in plaintiff’s
         injury; and (4) there was an agreement as to the
         intended outcome or result. Crutcher-Tufts Res., Inc.
         v. Tufts, 992 So. 2d 1091, 1094 (La. Ct. App. 2008); see
         also La. Civ. Code art. 2324. “Evidence of . . . a
         conspiracy can be actual knowledge, overt actions
         with another, such as arming oneself in anticipation
         of apprehension, or inferred from the knowledge of
         the alleged co-conspirator of the impropriety of the
         actions taken by the other co-conspirator.” Stephens v.
         Bail Enf’t, 690 So. 2d 124, 131 (La. Ct. App. 1997).
              Officer Doe’s complaint is vague about the
         underlying conspiracy to which Mckesson agreed, or
         with whom such an agreement was made. In his
         complaint, Officer Doe refers to a conspiracy “to incite
         a riot/protest.” Disregarding Officer Doe’s conclusory
         allegations, we find that Officer Doe has not alleged
         facts that would support a plausible claim that
         Mckesson can be held liable for his injuries on a
         theory of civil conspiracy. Although Officer Doe has
         alleged facts that support an inference that Mckesson
         agreed with unnamed others to demonstrate illegally
         on a public highway, he has not pled facts that would
         allow a jury to conclude that Mckesson colluded with
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 167 of 177




                                  117a

         the unknown assailant to attack Officer Doe, knew of
         the attack and ratified it, or agreed with other named
         persons that attacking the police was one of the goals
         of the demonstration. The closest that Officer Doe
         comes to such an allegation is when he states that
         Mckesson was “giving orders” throughout the
         demonstration. But we cannot infer from this quite
         unspecific allegation that Mckesson ordered the
         unknown assailant to attack Officer Doe. Lacking an
         allegation of this pleading quality, Officer Doe’s
         conspiracy claim must and does fail.
                                    3.
             Finally, we turn to Officer Doe’s negligence
         theory. Officer Doe alleges that Mckesson was
         negligent for organizing and leading the Baton Rouge
         demonstration because he “knew or should have
         known” that the demonstration would turn violent.
         We agree as follows.
             Louisiana Civil Code article 2315 provides that
         “[e]very act whatever of man that causes damage to
         another obliges him by whose fault it happened to
         repair it.” The Louisiana Supreme Court has adopted
         a “duty-risk” analysis for assigning tort liability
         under a negligence theory. This theory requires a
         plaintiff to establish that (1) the plaintiff suffered an
         injury; (2) the defendant owed a duty of care to the
         plaintiff; (3) the duty was breached by the defendant;
         (4) the conduct in question was the cause-in-fact of
         the resulting harm; and (5) the risk of harm was
         within the scope of protection afforded by the duty
         breached. Lazard v. Foti, 859 So. 2d 656, 659 (La.
         2003). Whether a defendant owes a plaintiff a duty is
         a question of law. See Posecai v. Wal-Mart Stores,
         Inc., 752 So. 2d 762, 766 (La. 1999); Bursztajn v.
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 168 of 177




                                  118a

         United States, 367 F.3d 485, 489 (5th Cir. 2004)
         (“Under Louisiana law, the existence of a duty
         presents a question of law that ‘varies depending on
         the facts, circumstances, and context of each case and
         is limited by the particular risk, harm, and plaintiff
         involved.’” (quoting Dupre v. Chevron U.S.A., Inc., 20
         F.3d 154, 157 (5th Cir. 1994))). There is a “universal
         duty on the part of the defendant in negligence cases
         to use reasonable care so as to avoid injury to
         another.” Boykin v. La. Transit Co., 707 So. 2d 1225,
         1231 (La. 1998). Louisiana courts elucidate specific
         duties of care based on consideration of “various
         moral, social, and economic factors, including the
         fairness of imposing liability; the economic impact on
         the defendant and on similarly situated parties; the
         need for an incentive to prevent future harm; the
         nature of defendant’s activity; the potential for an
         unmanageable flow of litigation; the historical
         development of precedent; and the direction in which
         society and its institutions are evolving.” Posecai, 752
         So. 2d at 766.
              We first note that this case comes before us from
         a dismissal on the pleadings alone. In this context, we
         find that Officer Doe has plausibly alleged that
         Mckesson breached his duty of reasonable care in the
         course of organizing and leading the Baton Rouge
         demonstration. The complaint specifically alleges
         that it was Mckesson himself who intentionally led
         the demonstrators to block the highway. Blocking a
         public highway is a criminal act under Louisiana law.
         See La. Rev. Stat. Ann. § 14:97. As such, it was
         patently foreseeable that the Baton Rouge police
         would be required to respond to the demonstration by
         clearing the highway and, when necessary, making
         arrests. Given the intentional lawlessness of this
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 169 of 177




                                  119a

         aspect of the demonstration, Mckesson should have
         known that leading the demonstrators onto a busy
         highway was most nearly certain to provoke a
         confrontation between police and the mass of
         demonstrators, yet he ignored the foreseeable danger
         to officers, bystanders, and demonstrators, and
         notwithstanding, did so anyway. By ignoring the
         foreseeable risk of violence that his actions created,
         Mckesson failed to exercise reasonable care in
         conducting his demonstration.
             Officer Doe has also plausibly alleged that
         Mckesson’s breach of duty was the cause-in-fact of
         Officer Doe’s injury and that the injury was within
         the scope of the duty breached by Mckesson. It may
         have been an unknown demonstrator who threw the
         hard object at Officer Doe, but by leading the
         demonstrators onto the public highway and
         provoking a violent confrontation with the police,
         Mckesson’s negligent actions were the “but for”
         causes of Officer Doe’s injuries. See Roberts v. Benoit,
         605 So. 2d 1032, 1052 (La. 1992) (“To meet the
         cause-in-fact element, a plaintiff must prove only that
         the conduct was a necessary antecedent of the
         accident, that is, but for the defendant’s conduct, the
         incident probably would not have occurred.”).
         Furthermore, as the purpose of imposing a duty on
         Mckesson in this situation is to prevent foreseeable
         violence to the police and bystanders, Officer Doe’s
         injury, as alleged in the pleadings, was within the
         scope of the duty of care allegedly breached by
         Mckesson.
              We iterate what we have previously noted: Our
         ruling at this point is not to say that a finding of
         liability will ultimately be appropriate. At the motion
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 170 of 177




                                  120a

         to dismiss stage, however, we are simply required to
         decide whether Officer Doe’s claim for relief is
         sufficiently plausible to allow him to proceed to
         discovery. We find that it is.
                                   B.
             Having concluded that Officer Doe has stated a
         plausible claim for relief against Mckesson under
         state tort law, we will now take a step back and
         address the district court’s determination that Officer
         Doe’s complaint should be dismissed based on the
         First Amendment. The Supreme Court has made
         clear that “[t]he First Amendment does not protect
         violence.” N.A.A.C.P. v. Claiborne Hardware Co., 458
         U.S. 886, 916 (1982). Nonetheless, the district court
         dismissed the complaint on First Amendment
         grounds, reasoning that “[i]n order to state a claim
         against Mckesson to hold him liable for the tortious
         act of another with whom he was associating during
         the demonstration, Plaintiff would have to allege
         facts that tend to demonstrate that Mckesson
         ‘authorized, directed, or ratified specific tortious
         activity.’” See id. at 927. The district court then went
         on to find that there were no plausible allegations
         that Mckesson had done so in his complaint.
              We respectfully disagree. The district court
         appears to have assumed that in order to state a
         claim that Mckesson was liable for his injuries,
         Officer Doe was required to allege facts that created
         an inference that Mckesson directed, authorized, or
         ratified the unknown assailant’s specific conduct in
         attacking Officer Doe. This assumption, however,
         does not fit the situation we address today. Assuming
         that the First Amendment is applicable to Mckesson’s
         conduct, in order to counter its applicability at the
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 171 of 177




                                  121a

         pleading stage Officer Doe simply needed to plausibly
         allege that his injuries were one of the “consequences”
         of “tortious activity,” which itself was “authorized,
         directed, or ratified” by Mckesson in violation of his
         duty of care. See id. (“[A] finding that [the defendant]
         authorized, directed, or ratified specific tortious
         activity would justify holding him responsible for the
         consequences of that activity.”). Our discussion above
         makes clear that Officer Doe’s complaint does allege
         that Mckesson directed the demonstrators to engage
         in the criminal act of occupying the public highway,
         which quite consequentially provoked a confrontation
         between the Baton Rouge police and the protesters,
         and that Officer Doe’s injuries were the foreseeable
         result of the tortious and illegal conduct of blocking a
         busy highway. Thus, on the pleadings, which must be
         read in a light most favorable to Officer Doe, the First
         Amendment is not a bar to Officer Doe’s negligence
         theory. The district court erred by dismissing Officer
         Doe’s complaint—at the pleading stage—as barred by
         the First Amendment.
                                   C.
              Now we turn our attention to whether Officer Doe
         has stated a claim against Black Lives Matter. The
         district court took judicial notice that “‘Black Lives
         Matter,’ as that term is used in the Complaint, is a
         social movement that was catalyzed on social media
         by the persons listed in the Complaint in response to
         the perceived mistreatment of African-American
         citizens by law enforcement officers.” Based on this
         conclusion, the district court held that Black Lives
         Matter is not a “juridical person” capable of being
         sued. See Ermert, 559 So. 2d at 474. We first address
         the district court’s taking of judicial notice, then
Case 3:16-cv-00742-BAJ-RLB     Document 92-8      09/03/20 Page 172 of 177




                                   122a

         Black Lives Matter’s alleged capacity to be sued.
               Federal Rule of Evidence 201 provides that a
         court may take judicial notice of an “adjudicative fact”
         if the fact is “not subject to reasonable dispute” in that
         it is either (1) generally known within the territorial
         jurisdiction of the trial court or (2) capable of accurate
         and ready determination by resort to sources whose
         accuracy cannot be questioned. Fed. R. Evid. 201(b).
         “Rule 201 authorizes the court to take notice only of
         ‘adjudicative facts,’ not legal determinations.” Taylor
         v. Charter Med. Corp., 162 F.3d 827, 831 (5th Cir.
         1998). In Taylor, we held that another court’s state
         actor determination was not an “adjudicative fact”
         within the meaning of Rule 201 because “[w]hether a
         private party is a state actor for the purposes of §
         1983 is a mixed question of fact and law and is thus
         subject to our de novo review.” Id. at 830–31. We
         further held that the state-actor determination was
         not beyond reasonable dispute where it “was, in fact,
         disputed by the parties” in the related case. Id. at 830.
              We think that the district court was incorrect to
         take judicial notice of a mixed question of fact and law
         when it concluded that Black Lives Matter is a “social
         movement, rather than an organization or entity of
         any sort.” The legal status of Black Lives Matter is
         not immune from reasonable dispute; and, indeed, it
         is disputed by the parties—Doe claiming that Black
         Lives Matter is a national unincorporated
         association, and Mckesson claiming that it is a
         movement or at best a community of interest. This
         difference is sufficient under our case law to preclude
         judicial notice.
              We should further say that we see the cases
         relied on by the district court as distinguishable. Each
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 173 of 177




                                  123a

         deals with judicial notice of an aspect of an entity, not
         its legal form. See United States v. Parise, 159 F.3d
         790, 801 (3d Cir. 1998) (holding that the court could
         take judicial notice of the aims and goals of a
         movement); Atty. Gen. of U.S. v. Irish N. Aid. Comm.,
         530 F. Supp. 241, 259–60 (S.D.N.Y. 1981) (stating the
         court could take “notice that the IRA is a ‘Republican
         movement,’ at least insofar as it advocates a united
         Ireland” (emphasis added)); see also Baggett v. Bullitt,
         377 U.S. 360, 376 n.13 (1964) (noting that “[t]he lower
         court took judicial notice of the fact that the
         Communist Party of the United States … was a part
         of the world Communist movement” (emphasis
         added)).
               Now, we move on to discuss the merits of Officer
         Doe’s contention that Black Lives Matter is a suable
         entity. He alleges that Black Lives Matter “is a
         national incorporated association with chapter [sic] in
         many states.” Under Federal Rule of Civil Procedure
         17(b), the capacity of an entity “to sue or be sued is
         determined … by the law of the state where the court
         is located.” Under Article 738 of the Louisiana Code of
         Civil Procedure, “an unincorporated association has
         the procedural capacity to be sued in its own name.”
         The Louisiana Supreme Court has held that “an
         unincorporated association is created in the same
         manner as a partnership, by a contract between two
         or more persons to combine their efforts, resources,
         knowledge or activities for a purpose other than profit
         or commercial benefit.” Ermert, 559 So. 2d at 473.
         “Interpretation of a contract is the determination of
         the common intent of the parties.” La. Civ. Code Ann.
         art. 2045. To show intent, “the object of the contract of
         association must necessarily be the creation of an
         entity whose personality ‘is distinct from that of its
Case 3:16-cv-00742-BAJ-RLB     Document 92-8     09/03/20 Page 174 of 177




                                  124a

         members.’” Ermert, 559 So. 2d at 474 (quoting La.
         Civ. Code Ann. art. 24). Louisiana law does not
         provide for a public display of the parties’ intent. Id.
              Louisiana courts have looked to various factors
         as indicative of an intent to create an unincorporated
         association, including requiring dues, having
         insurance, ownership of property, governing
         agreements, or the presence of a formal membership
         structure. See Bogue Lusa Waterworks Dist. v. La.
         Dep’t of Envtl. Quality, 897 So. 2d 726, 728-729 (La.
         Ct. App. 2004) (relying on organization’s unfiled
         articles of incorporation); Friendship Hunting Club v.
         Lejeune, 999 So. 2d 216, 223 (La. Ct. App. 2008)
         (relying on organization’s required dues and
         possession of an insurance policy); see also Concerned
         Citizens Around Murphy v. Murphy Oil USA, Inc.,
         686 F.Supp.2d 663, 675 (E.D. La. 2010) (relying on
         organization’s formal and determinate membership
         structure). Lacking at least some of these indicators,
         Louisiana courts have been unwilling to find an
         intent to create an unincorporated association. See,
         e.g., Ermert, 559 So. 2d at 474–475 (finding that
         hunting group was not an unincorporated association
         because it did not own or lease the property that it
         was based on, required the permission of one of its
         alleged members to use the property, and lacked
         formal rules or bylaws).
              Officer Doe has not shown in his complaint a
         plausible inference that Black Lives Matter is an
         unincorporated association. His only allegations are
         that Black Lives Matter: (1) was created by three
         women; (2) has several leaders, including Mckesson;
         (3) has chapters in many states; and (4) was involved
         in numerous protests in response to police practices.
Case 3:16-cv-00742-BAJ-RLB         Document 92-8        09/03/20 Page 175 of 177




                                       125a

         He does not allege that it possesses property, has a
         formal membership, requires dues, or possesses a
         governing agreement. As such, the complaint lacks
         any indication that Black Lives Matter possesses the
         traits that Louisiana courts have regarded as
         indicative of an intent to establish a juridical entity.
         We have no doubt that Black Lives Matter involves a
         number of people working in concert, but “an
         unincorporated association …. does not come into
         existence or commence merely by virtue of the
         fortuitous creation of a community of interest or the
         fact that a number of individuals have simply acted
         together.” Id. at 474. Therefore, we find that the
         district court did not err in concluding that Officer
         Doe’s complaint has failed plausibly to allege that
         Black Lives Matter is an entity capable of being sued.
                                        V.
             In sum, we hold that Officer Doe has not
         adequately alleged that Mckesson was vicariously
         liable for the conduct of the unknown assailant or
         that Mckesson entered into a civil conspiracy with the
         purpose of injuring Officer Doe. We do find, however,
         that Officer Doe adequately alleged that Mckesson is
         liable in negligence for organizing and leading the
         Baton Rouge demonstration to illegally occupy a
         highway. We further find that in this context the
         district court erred in dismissing the suit on First
         Amendment grounds. As such, Officer Doe has
         pleaded a claim for relief against DeRay Mckesson in
         his active complaint.4 We also hold that the district

              4 Officer Doe has complained of the lack of discovery in this

         case, particularly related to his claims against the corporate
         defendants. Officer Doe is free to argue before the district court
         that he is entitled to discovery. The district court may then
Case 3:16-cv-00742-BAJ-RLB         Document 92-8         09/03/20 Page 176 of 177




                                       126a

         court erred by taking judicial notice of the legal status
         of “Black Lives Matter,” but nonetheless find that
         Officer Doe did not plead facts that would allow us to
         conclude that Black Lives Matter is an entity capable
         of being sued.5 Therefore, the judgment of the district
         court is AFFIRMED in part, REVERSED in part, and
         the case is REMANDED for further proceedings not
         inconsistent with this opinion.6


         decide whether, in the light of our remand, discovery would be
         appropriate.
             5  Because we find that Officer Doe has successfully pled a
         claim, we do not reach the district court’s denial of Officer Doe’s
         motion for leave to amend. See Lormand v. US Unwired, Inc.,
         565 F.3d 228, 268 n.36 (5th Cir. 2009) (citing Xerox Corp. v.
         Genmoora Corp., 888 F.2d 345, 358 n.70 (5th Cir. 1989)). It
         follows that we do not address any of the allegations in the
         Proposed Amended Complaint or the parties it seeks to add. On
         remand, Officer Doe may seek leave to amend his complaint to
         add new parties and plead additional facts to support his
         negligence claim. The district court should determine whether to
         grant this motion, and any new motions for leave to amend, in
         the light of our opinion.
              6 On appeal, Officer Doe also argues that the district court

         erred in denying his request to proceed anonymously as John
         Doe. He argues that the public nature of his job puts him and his
         family in danger of additional violence. At the district court, he
         listed a number of examples of acts of violence against police
         officers by individuals who may have some connection with
         Black Lives Matter. In its order, the district court walked
         through three factors common to anonymous-party suits that we
         have said “deserve considerable weight.” Doe v. Stegall, 653 F.2d
         180, 186 (5th Cir. 1981). These are: (1) whether the plaintiff is
         “challeng[ing] governmental activity”; (2) whether the plaintiff
         will be required to disclose information “of the utmost intimacy”;
         and (3) whether the plaintiff will be “compelled to admit [his]
         intention to engage in illegal conduct, thereby risking criminal
         prosecution.” Id. at 185. The district court concluded that none of
         these factors applied to the facts of this case. In response to
Case 3:16-cv-00742-BAJ-RLB         Document 92-8         09/03/20 Page 177 of 177




                                       127a

           AFFIRMED in part, REVERSED in part, and
         REMANDED.




         Officer Doe’s argument regarding potential future violence, the
         district court noted that the incidents Officer Doe listed did not
         involve Officer Doe and were not related to this lawsuit. In fact,
         at oral argument before the district court regarding his motion,
         Officer Doe conceded that he had received no particularized
         threats of violence since filing his lawsuit. The district court
         instead saw the incidents Officer Doe listed as evidence of “the
         generalized threat of violence that all police officers face.” As a
         result, the district found that Doe had not demonstrated a
         privacy interest that outweighs the “customary and
         constitutionally embedded presumption of openness in judicial
         proceedings.” Id. at 186. We agree with the district court and
         affirm the denial of Doe’s motion to proceed anonymously. In so
         holding, we emphasize what the Supreme Court said decades
         ago: “What transpires in the court room is public property.”
         Craig v. Harney, 331 U.S. 367, 374 (1947).
